Exhibit 10.26
EXECUTION COPY
CONFIDENTIAL TREATMENT REQUESTED UNDER
17 C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 230.24b-2.
[*****] INDICATES OMITTED MATERIAL THAT IS THE
SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST
FILED SEPARATELY WITH THE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE COMMISSION.
4G MVNO Agreement
dated as of
November 28, 2008
among
Clearwire Communications LLC,
Comcast MVNO II, LLC,
TWC Wireless, LLC,
BHN Spectrum Investments, LLC
and
Sprint Spectrum L.P.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
4G MVNO Agreement
    4  
 
       
Background
    4  
 
       
Operative Terms
    4  
 
       
1. Definitions
    4  
 
       
2. SIG Party Relationship
    12  
2.1 General
    12  
2.2 Services Provided
    13  
2.3 Limited Purpose; No Disparagement
    17  
2.4 SIG Party Participation
    19  
2.5 Brand Restrictions
    20  
2.6 Control of Clearwire Network
    20  
2.7 Right to Make Available to Controlled Affiliate
    20  
2.8 Independent Representatives and Agents
    21  
2.9 Unique Characteristics of Relationship
    21  
2.10 Services Provided to Clearwire
    21  
2.11 Most Favored Reseller
    21  
 
       
3. Term
    21  
 
       
4. Conditions Precedent
    22  
 
       
5. Representations and Warranties and Covenants
    22  
5.1 General Warranties
    22  
5.2 Compliance with Laws
    22  
5.3 Litigation
    22  
5.4 Clearwire Licenses
    23  
 
       
6. Scope of Wireless Broadband Service
    23  
6.1 Wireless Broadband Service
    23  
6.2 Scope of Wireless Broadband Service
    23  
6.3 Device Handling Services
    24  
6.4 Coverage Maps and Coverage Data
    25  
6.5 MVNO Operational Support
    25  
6.6 Provisioning
    26  
 
       
7. Prices and Terms of Payment
    26  
7.1 Prices
    26  
7.2 Dual-Mode Pricing
    26  
7.3 Payment of Charges
    26  
7.4 Invoices
    26  
7.5 Late Payments
    26  
7.6 Disputed Charges
    27  
7.7 Taxes and Other Levies by Taxing and Governmental Authorities
    28  
7.8 SIG Party Liability; Parent Company Guarantees; Clearwire Obligations
    28  
7.9 Access
    29  
7.10 Audit Right
    29  
 
       
8. SIG Party Rights and Obligations
    30  
8.1 Handsets and Other Mobile Devices
    30  

         
 
  Confidential Information – Subject to Nondisclosure Obligations   i

 



--------------------------------------------------------------------------------



 



         
8.2 SIG Party Staff
    32  
8.3 SIG Party Responsibility for End User Services
    32  
8.4 The SIG Party’ Responsibility for Fraud
    32  
8.5 Interference
    32  
8.6 SIG Party Reports to Clearwire
    32  
8.7 Legal Request Compliance
    32  
8.8 Electronic Surveillance
    33  
8.9 Exclusivity, Etc.
    33  
 
       
9. Clearwire Rights and Obligations
    33  
9.1 Modifications; MVNO Operations Manual
    33  
9.2 Clearwire Network Fraud Detection and Responsibility
    34  
9.3 Clearwire’s Reports to the SIG Parties
    34  
9.4 Service Levels; Material Degradation
    34  
9.5 Certain Information
    35  
 
       
10. Limitations of Warranties and Liabilities
    35  
10.1 No Warranties
    35  
10.2 Limitations on Liability
    36  
 
       
11. Intellectual Property
    36  
11.1 Trade Name, Trade Marks and Service Marks
    36  
11.2 Other Intellectual Property
    37  
 
       
12. Indemnification
    37  
12.1 SIG Party Indemnification
    37  
12.2 Clearwire’s Indemnification
    37  
12.3 Indemnification Procedures
    38  
 
       
13. Termination and Transition Assistance
    39  
13.1 Clearwire Termination Rights
    39  
13.2 SIG Party Termination Rights
    39  
13.3 Clearwire Change of Control
    40  
13.4 Sale of License or Loss of Market
    40  
13.5 SIG Party Rights and Remedies Upon the Occurrence of Certain Events
    41  
13.6 Length of and Duties During the Phase-Out Period
    41  
13.7 Effect of Termination
    42  
13.8 Transition Assistance
    42  
 
       
14. End User Related Obligations and Restrictions
    43  
14.1 Wireless Broadband Service Coverage
    43  
14.2 SIG Party Restrictions Relating to End User Migration
    43  
14.3 Use Restrictions
    44  
14.4 Relief
    44  
 
       
15. Confidentiality
    44  
15.1 Definition
    44  
15.2 Restrictions
    45  
15.3 Return
    47  
15.4 Care
    47  
15.5 Relief
    47  
15.6 Duration
    47  
15.7 SEC Filing
    47  
15.8 Entire Understanding
    47  

ii



--------------------------------------------------------------------------------



 



         
16. Divestitures Acquisitions and Assignment
    47  
16.1 Divested Businesses
    47  
16.2 Acquisitions
    49  
16.3 Assignment
    49  
 
       
17. General Provisions
    50  
17.1 Notices and Inquiries
    50  
17.2 Non-exclusivity
    52  
17.3 Construction
    52  
17.4 Survival
    52  
17.5 Headings
    52  
17.6 Severability
    52  
17.7 Dispute Resolution
    53  
17.8 Confidential Arbitration
    53  
17.9 Governing Law; Exclusive Venue
    55  
17.10 Specific Performance
    55  
17.11 Waiver of Jury Trial
    55  
17.12 Counterpart Execution
    55  
17.13 Entire Agreement
    55  
17.14 No Partnership; No Third-Party Beneficiaries
    55  
17.15 Amendments; Waivers; Remedies
    56  
17.16 Force Majeure
    56  
17.17 Disclosure
    56  

iii



--------------------------------------------------------------------------------



 



4G MVNO Agreement
This 4G MVNO Agreement (as amended, modified or supplemented from time to time,
this “Agreement”) is dated as of November 28, 2008 (the “Effective Date”) by and
among Clearwire Communications LLC, a Delaware limited liability company
(“Clearwire”), Comcast MVNO II, LLC, a Delaware limited liability company
(“Comcast”), TWC Wireless, LLC, a Delaware limited liability company (“TWC”),
BHN Spectrum Investments, LLC, a Delaware limited liability company
(“Brighthouse”), Sprint Spectrum L.P., a Delaware limited partnership, d/b/a/
Sprint (“Sprint”), and each other Person who shall become a party to this
Agreement in accordance with Section 2.4(a).
BACKGROUND
     A. Clearwire holds and leases certain BRS and EBS licenses issued by the
FCC and leases excess capacity on EBS licenses. Clearwire is developing and will
own and operate the Clearwire Network and provide Wireless Broadband Services in
the United States.
     B. Upon the terms and subject to the conditions hereinafter set forth, each
SIG Party desires to purchase the Wireless Broadband Service from Clearwire and
market and sell the Wireless Broadband Service to its End Users as MVNO Service.
Clearwire desires to sell the Wireless Broadband Service to each SIG Party for
resale to its End Users.
     NOW, THEREFORE, and in consideration of the mutual promises set forth in
this Agreement, Clearwire and the SIG Parties agree:
OPERATIVE TERMS
     1. Definitions
     [*****]
     “3G MVNO Agreement” means the MVNO Support Agreement dated as May 7, 2008
among Sprint, Comcast, TWC, Brighthouse, and each other Person who shall become
a party to such agreement in accordance with the terms thereof, as amended,
modified or supplemented from time to time.
     “4G MVNO Agreement Option” has the meaning specified in Section 2.4(a).
     “AAA” has the meaning specified in Section 17.8(b).
     [*****]
     [*****]
     “Affiliate” means, with respect to any Person, any other Person
controlling, controlled by, or under common control with such Person. For
purposes of this Agreement, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with” as used with respect to any Person) means the possession, directly or
indirectly, of the power to affirmatively direct or cause the direction of the
management and policies of such Person, whether by voting securities, contract
or otherwise. If a group consisting of two or more SIG Parties and/or Affiliates
of SIG Parties possesses collectively, directly or indirectly, the power to
affirmatively direct or cause the direction of the management and policies of a
Person, whether by voting securities, contract or otherwise, that Person is an
Affiliate of each such SIG Party and of each Affiliate of each such SIG Party;
provided that if any single member of any such group possesses such power by
itself, that Person is an Affiliate only of that member of such group. For
purposes of this Agreement, neither Clearwire nor any of its subsidiaries shall
be deemed to be an Affiliate of any SIG Party or any of its Affiliates (other
than Clearwire and its subsidiaries) and none of the SIG Parties or their
respective Affiliates (other than Clearwire and its subsidiaries) shall be
deemed to be an Affiliate of Clearwire and its subsidiaries.
     “Agency Agreement” means an agency agreement entered into by Clearwire or
any of its Controlled Affiliates with a Founding Partner or any of its
Controlled Affiliates allowing such Person to sell Wireless Broadband Service as
an agent.
     “Aggregate Excess Standalone Amount” has the meaning specified in
Section 2.3.2(c).

 



--------------------------------------------------------------------------------



 



     “Agreement” has the meaning specified in the preamble.
     “Applicable Law” means any law, rule, statute, regulation, order, judgment,
decree, treaty, directive or other requirement in force at any time during the
Term (including any Phase-Out Period) applicable with respect to any Party which
applies to or is otherwise intended to govern or regulate any Party in the
performance of its obligations or the exercise of its rights under this
Agreement.
     “Applicable Percentage” has the meaning specified in Section 14.2(a).
     “Applicable Standalone Percentage” has the meaning specified in
Section 2.3.2(c).
     “Arbitration Costs” has the meaning specified in Section 17.8(c).
     “Attorneys’ Fees” has the meaning specified in Section 17.8(c).
     “Brighthouse” has the meaning specified in the preamble.
     “BRS” means Broadband Radio Service licenses in the 2.5 GHz band.
     “Business Day” means a day of the year, other than Saturday, Sunday or any
other day on which commercial banks in the State of New York are required or
authorized by Applicable Law to close.
     “CDMA” means code division multiple access technology.
     “Change of Control” means any of the following events:
       (i) the sale of more than the Specified Percentage of the consolidated
assets of the Ultimate Parent of Clearwire and its subsidiaries;
       (ii) any merger, consolidation, share exchange, recapitalization, sale,
issuance, disposition, transfer of capital stock or other transaction, in each
case in which any Person or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended) (other than any
Founding Partner and their respective Controlled Affiliates) acquires beneficial
ownership of more than the Specified Percentage of either
     (A) the then-outstanding shares of common stock or equivalent securities
(determined on an as-converted basis) of the Ultimate Parent of Clearwire, or
     (B) the combined voting power of the then-outstanding voting securities of
the Ultimate Parent of Clearwire entitled to vote generally in the election of
directors; or
       (iii) during any period of 24 consecutive months, a majority of the
members of the board of directors of the Ultimate Parent of Clearwire (the
“Board”) ceases to be composed of individuals (A) who were members of that board
on the first day of such period, (B) whose election or nomination to the Board
was approved by individuals referred to in clause (A) above constituting at the
time of such election or nomination at least a majority of the Board or
(C) whose election or nomination to the Board was approved by individuals
referred to in clauses (A) and (B) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body; provided, however, that a member of the Board who differs from the
individual who was a member of the Board on the first day of the applicable
period will be deemed to have been a member on the first day of the applicable
period if such member was nominated or otherwise designated by the same Person
as appointed the original member in accordance with Section 2.1 of the
Equityholders’ Agreement dated as of the date hereof among the Ultimate Parent
of Clearwire, certain Affiliates of the Founding Partners and certain other
Persons.
     “Claim” has the meaning specified in Section 12.3(a).
     “Clearwire” has the meaning specified in the preamble.
     “Clearwire Application” has the meaning specified in Section 2.2.4(d).

5



--------------------------------------------------------------------------------



 



     “Clearwire Client Manager” means the application software that facilitates
the connection to the Clearwire Network and the associated landing website that
a Customer using a Generic Embedded Device is first directed to upon opening the
web browser on such Generic Embedded Device.
     “Clearwire Indemnitee” has the meaning specified in Section 12.1.
     “Clearwire Marks” has the meaning specified in Section 11.1.1.
     “Clearwire Network” means (i) the WiMAX network deployed, owned or operated
by Clearwire or any of its Controlled Affiliates in the United States, and
(ii) any other network deployed, owned or operated by Clearwire or any of its
Controlled Affiliates in the United States, including any WiFi network or
follow-on OFDMA network, but excluding the current wireless network utilizing
Expedience technology owned and operated by Clearwire US LLC as of the date of
this Agreement, except to the extent the Expedience technology has not been
replaced by the WiMAX Network referred to in the preceding clause (i) in all
markets in which the Expedience technology has been launched by December 31,
2011.
     “Clearwire Parent” means Clearwire Corporation, a Delaware corporation
formerly known as New Clearwire Corporation.
     “Clearwire Reseller Platform” means the business and operational support
systems that will provide each SIG Party at a minimum with the tools, interfaces
and other capabilities specified in Section 6.5 to enable the SIG Parties to
manage its End Users and wireless MVNO Services business.
     “Clearwire Retail Customers” means Clearwire’s Customers, excluding (x) any
reseller or (y) any subscribers of any reseller.
     “Clearwire VoIP Service” means the voice over internet protocol service to
be developed and offered by Clearwire.
     “Clearwire Wholesale Offerings” has the meaning specified in
Section 2.2.1(a).
     “CMA” means a cellular market area as used to define A-Block license areas
in FCC Auction 66 and which consists of either a metropolitan statistical area
or a rural service area.
     “Comcast” has the meaning specified in the preamble.
     “Committed Performance Date” has the meaning specified in Section 9.4.2.
     “Competitive Wireless Service” has the meaning specified in
Section 14.2(b)(i).
     “Complex Non-Standard Network Service” has the meaning specified in
Section 2.2.3(b)(i).
     [*****]
     “Confidential Information” has the meaning specified in Section 15.
     “Content” means content negotiated and implemented for use in connection
with its MVNO Service by any SIG Party or any of its Controlled Affiliates.
     “Controlled Affiliate” means, with respect to any Person, such Person’s
Ultimate Parent and any Affiliate of such Parent that is controlled by such
Ultimate Parent.
     “CPNI” means the information described in the FCC’s definition of “Customer
Proprietary Network Information” as set forth in 47 USC Section 222(h)(1) (as
amended, and interpreted from time to time).
     “Customer” means any Person purchasing from Clearwire (i) Wireless
Broadband Service, including any prepaid service, including any end user
customer of Clearwire’s retail operations, and (ii) any reseller purchasing such
Wireless Broadband Service for resale to its end user customers, but excluding
any Founding Partner purchasing Wireless Broadband Service under this Agreement
or any other resale agreement.
     “Customer Data” means all information collected or developed by
(i) Clearwire or any of its Controlled Affiliates regarding Customers or
(ii) any SIG Party or any of its Controlled Affiliates regarding Customers
(solely in their capacity as Customers), which has come into the possession or
knowledge of any other Party in the course of negotiating, entering into or
performing this Agreement, including under

6



--------------------------------------------------------------------------------



 



each of clauses (i) and (ii) of this definition, location-based information,
status/presence, service usage (voice or data or messaging), data usage, all
phone or other identification numbers issued to Customers, all electronic serial
numbers, all Customer personalization information and all automatic number
identification information and all CPNI.
     “Damages” has the meaning specified in Section 12.1.
     “Demand” has the meaning specified in Section 17.8(a).
     “Device” means a Wireless Data Card, embedded chip, USB drive or dongle,
handset, Wireless PDA, “smart phone”, personal media player, or other hardware
that operates on the Clearwire Network (including any [*****] device capable of
operating on the Sprint Network and the Clearwire Network).
     “Disclosing Party” has the meaning specified in Section 15.1(a).
     “Disposed License” has the meaning specified in Section 13.4(a).
     “Disputed Pricing Terms” has the meaning specified in Section 17.8(c).
     “Divested Network” has the meaning specified in Section 16.1(b).
     “Due Date” has the meaning specified in Section 7.4.
     “EBS” means Educational Broadband Service licenses in the 2.5 GHz band.
     “End User” means, with respect to any SIG Party, any retail customer
purchasing MVNO Service from such SIG Party (or a Controlled Affiliate of such
SIG Party pursuant to Section 2.7).
     [*****]
     “End User Data” means, with respect to any SIG Party, all information
collected or developed by (i) such SIG Party or any of its Controlled Affiliates
regarding its End Users or (ii) Clearwire or any other SIG Party or any of their
respective Controlled Affiliates regarding the SIG Party’s End Users (solely in
their capacity as End Users of such SIG Party), which has come into the
possession or knowledge of any other Party in the course of negotiating,
entering into or performing this Agreement, including under each of clauses
(i) and (ii) of this definition, location-based information, status/presence,
service usage (voice or data or messaging), data usage, aggregate information
with respect to End Users of such each SIG Party (e.g., usage patterns of such
End User), but excluding aggregate information with respect to all end users
(including all End Users of all SIG Parties) of the Clearwire Network, all phone
or other identification numbers issued to End Users, all electronic serial
numbers, all End User personalization information and all automatic number
identification information and all CPNI.
     “Effective Date” has the meaning specified in the preamble.
     [*****]
     “Exclusivity Period” has the meaning specified in Section 8.1.1(a).
     “Facilities” means all software, hardware, equipment, circuits and other
tangible and intangible property owned, leased, licensed or for which Clearwire
or any of its Controlled Affiliates has the right to use in providing the
Wireless Broadband Service.
     “FCC” means the Federal Communication Commission or any successor agency.
     “FCC Rules” means the rules promulgated by the FCC, as amended from time to
time.
     “Five-Year Renewal Periods” has the meaning specified in Section 3(b).
     “Force Majeure Event” has the meaning specified in Section 17.16.
     “Forum” has the meaning specified in Section 2.2.1(d).
     [*****]
     “Founding Partners” means each of Sprint, Comcast, TWC, Brighthouse, Google
and Intel and (ii) each Controlled Affiliate of each Person listed in (i) above
to the extent that it or such Controlled Affiliate is, as of the date of
determination, a party to this Agreement or another Reseller Agreement.

7



--------------------------------------------------------------------------------



 



     “Frustrated Party” has the meaning specified in Section 17.16.
     “Generic Embedded Devices” means devices (other than SIG Party-Defined
Devices) that are embedded with the capability to operate on the Clearwire
Network via a Clearwire connection management utility or a SIG Party connection
management utility. A Generic Embedded Device is branded by or co-branded by
Clearwire or a SIG Party with the device OEM and distributed through the device
OEM or Clearwire channels for retail services subscription with Clearwire or a
SIG Party.
     “Google” means Google Inc. or, to the extent any Controlled Affiliate of
Google Inc. becomes a party to this Agreement in accordance with the terms
hereof, such Controlled Affiliate, and, in either case, any successor thereto.
     “Governmental Authority” means any transnational, domestic or foreign
federal, state or local, governmental authority, department, court, agency or
official, or any entity exercising executive, legislative judicial, regulatory
or administrative functions of or pertaining to government, including the FCC.
     “Guarantor” means (i) with respect to Brighthouse, Bright House Networks,
LLC, (ii) with respect to Comcast, Comcast Cable Communications, LLC, (iii) with
respect to TWC, Time Warner Cable Inc., and (iv) with respect to Google or
Intel, to the extent required pursuant to Section 2.4(a), such Party’s Ultimate
Parent, or any of their respective successors.
     “Guaranty” has the meaning specified in Section 7.8(b).
     “iDEN” means the mobile telecommunications technology developed by
Motorola, Inc., and operated by Sprint in the United States within certain
800-900Mhz SMR frequencies.
     “iDEN Network” means the iDEN network owned and operated by Sprint,
Sprint’s Controlled Affiliates and/or certain network affiliates of Sprint and
its Controlled Affiliates.
     “Indemnified Party” has the meaning specified in Section 12.3(a).
     “Indemnifying Party” has the meaning specified in Section 12.3(a).
     “Independent Auditor” has the meaning specified in Section 7.10.
     “Initial Network Enablers” has the meaning specified in Section 2.2.2(a).
     “Initial Standard Network Services” has the meaning specified in
Section 2.2.2(a).
     “Initial Term” has the meaning specified in Section 3(a).
     “Intel” means Intel Corporation or, to the extent any Controlled Affiliate
of Intel Corporation becomes a party to this Agreement in accordance with the
terms hereof, such Controlled Affiliate, and, in either case, any successor
thereto.
     “Intel Commercial Agreement” has the meaning specified in Section 2.4(a).
     “Intel Election Provisions” has the meaning specified in Section 2.4(a).
     “Intellectual Property” means any and all (by whatever term known or
designated) tangible and intangible, now known or hereafter existing (a) rights
associated with works of authorship throughout the universe, including all
exploitation rights, copyrights, neighboring rights and moral rights (including
the right to display, publicly perform, reproduce, transmit, distribute and
create derivative works), (b) trademark and trade name rights and similar rights
(including service marks, trade dress, Internet domain names and all related
goodwill appurtenant thereto), (c) trade secret rights, (d) patents (including
the rights to make, use, sell, have made, have sold, import and have imported
and all shop rights related thereto), designs, algorithms, circuit layouts, mask
works and other industrial property rights, (e) all other proprietary rights of
every kind and nature throughout the universe, however designated (including
logos, character rights, rights of publicity, “rental” rights and rights to
remuneration), whether arising by operation of law, contract, license or
otherwise, and (f) all registrations, applications, renewals, extensions,
continuations, divisions or reissues of any of the foregoing now or hereafter in
force throughout the universe.
     [*****]

8



--------------------------------------------------------------------------------



 



     “Market” means a CMA covered by the Clearwire Network in which the Wireless
Broadband Service is made available to the SIG Parties directly by Clearwire or
by any of its Controlled Affiliates.
     “Migration Commencement Date” has the meaning specified in Section 14.2(c).
     [*****]
     [*****]
     “MSO Core Services” means, with respect to each MSO Party, such MSO Party’s
or any of its Affiliates’ [*****].
     “MSO Divested Business” has the meaning specified in Section 16.1(a).
     “MSO Divestiture Date” has the meaning specified in Section 16.1(a).
     “MSO Party” means each of Comcast, TWC and Brighthouse.
     “MVNO Operations Manual” means the operations manual relating to the sale
of the Wireless Broadband Service to be established by Clearwire and as such
manual may be developed, amended, modified and supplemented from time to time in
accordance with Section 9.1.
     “MVNO Service” means, with respect to any SIG Party, the Wireless Broadband
Service provided by Clearwire or any of its Controlled Affiliates over the
Clearwire Network, but sold by the SIG Party (or by a Controlled Affiliate of
such SIG Party pursuant to Section 2.7) to end user customers as a reseller of
the Wireless Broadband Service pursuant to this Agreement.
     “Network Enablers” mean the non-transmission elements of the Clearwire
Network that provide information and functionality necessary to provide services
and applications over the Clearwire Network. For purposes of clarification,
Network Enablers include, but are not limited to, the underlying network
elements and interfaces such as quality of service, identity information, device
management, multicast media streaming and location services.
     “Network Performance Specifications” has the meaning specified in
Section 9.4.2.
     “Non-Frustrated Party” has the meaning specified in Section 17.16.
     “Non-Standard Network Services” are the Wireless Broadband Services
provided by Clearwire that are not Standard Network Services.
     “Non-Standard Network Service Request” has the meaning specified in
Section 2.2.3(a).
     “OEM” means an original equipment manufacturer.
     “Offering Party” has the meaning specified in Section 6.3(c).
     “Opt-In Agreement” has the meaning specified in Section 2.4(a).
     [*****]
     “Participation Right” has the meaning specified in Section 6.3(c).
     “Party” means Clearwire or any SIG Party.
     “Permitted Bundle” means:
     (a) with respect to each MSO Party, (i) MVNO Service offered as part of a
bundle of products and services that includes [*****];
     (b) with respect to Sprint, (i) MVNO Service offered as part of a bundle of
products and services that includes [*****] or (ii) [*****];
     (c) with respect to Google, MVNO Service offered [*****]; and
     (d) with respect to Intel, MVNO Service offered [*****].
     “Permitted Strategic Transaction” means (a) with respect to any MSO Party,
a sale, merger, consolidation, spin-off, public offering of stock or similar
strategic transaction or series of related

9



--------------------------------------------------------------------------------



 



transactions resulting in a sale, transfer or change of control of any of
(i) such MSO Party’s Ultimate Parent or any Person that controls such Ultimate
Parent or (ii) all or substantially all of its and its Controlled Affiliates’
cable division or business (or successor or operational or functional
equivalent), (b) with respect to Google, a sale, merger, consolidation,
spin-off, public offering of stock or similar strategic transaction or series of
related transactions resulting in a sale, transfer or change of control of any
of (i) Google’s Ultimate Parent or any Person that controls such Ultimate Parent
or (ii) all or substantially all of its and its Controlled Affiliates’ internet
search division or business (or successor or operational or functional
equivalent), (c) with respect to Intel, a sale, merger, consolidation, spin-off,
public offering of stock or similar strategic transaction or series of related
transactions resulting in a sale, transfer or change of control of any of
(i) Intel’s Ultimate Parent or any Person that controls such Ultimate Parent or
(ii) all or substantially all of its and its Controlled Affiliates’ mobility
group (or successor or operational or functional equivalent), (d) with respect
to Clearwire, a sale, merger, consolidation, spin-off, public offering of stock
or similar strategic transaction or series of related transactions resulting in
a sale, transfer or change of control of any of (i) Clearwire’s Ultimate Parent
or any Person that controls such Ultimate Parent or (ii) all or substantially
all of its and its Controlled Affiliates’ wireless broadband division or
business (or successor or operational or functional equivalent), and (e) with
respect to Sprint, a sale, merger, consolidation, spin-off, public offering of
stock or similar strategic transaction or series of related transactions
resulting in a sale, transfer or change of control of any of (i) Sprint’s
Ultimate Parent or any Person that controls such Ultimate Parent or (ii) all or
substantially all of its and its Controlled Affiliates’ CDMA division or
business (or successor or operational or functional equivalent).
     “Person” means any individual, partnership, limited liability partnership,
limited liability company, corporation, trust, other business association or
business entity, estate or other entity.
     “Phase-Out Period” has the meaning set forth in Section 13.6.
     “POPs” means an estimate of the population of a specified geographic area
as derived from the published data from a nationally recognized source of such
information (as reasonably selected by Clearwire and agreed to by the other
Parties).
     “Pricing Dispute” has the meaning specified in Section 17.8(c).
     “Pricing Related Obligations” has the meaning specified in Section 7.10.
     “Quarterly Roadmap” has the meaning specified in Section 2.2.1(a).
     “Radio Compliance” means radio frequency (RF) compliance with (i) relevant
FCC requirements, including as applicable FCC Part 27, FCC Part 15, and FCC
specific absorption requirements, and (ii) relevant WiMAX specifications.
     “Receiving Party” has the meaning specified in Section 15.1(a).
     “Representatives” has the meaning specified in Section 15.1(b)(i).
     “Reseller Agreement” means an agreement for the purchase of any Wireless
Broadband Service on a wholesale basis and resale of such Wireless Broadband
Service, whether as a mobile virtual network operator or otherwise.
     “Residuals” has the meaning specified in Section 15.2(d).
     “Restricted Entity” means any of the following (including any Controlled
Affiliate of the following and any successor to any of the following or any of
their Controlled Affiliates): [*****].
     “Rules” has the meaning specified in Section 17.8(b).
     “Sale of License” has the meaning specified in Section 13.4(a).
     “Sale Proposal” has the meaning specified in Section 13.4(b).
     “Service” has the meaning specified in Section 2.11.1(a).
     “Service Assumption Agreement” has the meaning specified in Section 13.4.

10



--------------------------------------------------------------------------------



 



     “Significant Manufacturer” means each of [*****] and any other Person whose
Devices account for more than [*****] of the total number of Devices sold in any
12-month period.
     “SIG Party” means each of Comcast, TWC, Brighthouse and Sprint, and, to the
extent Google or Intel exercises its 4G MVNO Option, Google and/or Intel, as
applicable, until such time, in each case, this Agreement is terminated with
respect to such Party and the applicable Phase-Out Period has expired in
accordance with the terms of this Agreement.
     “SIG Party Client Manager” means any connection manager downloaded from the
SIG Party by, or otherwise provided by a SIG Party to, an End User for a Generic
Embedded Device.
     “SIG Party Data Content and Applications” has the meaning specified in
Section 6.2.2.
     “SIG Party-Defined Devices” means, with respect to any SIG Party, any
Device developed by or on behalf of such SIG Party (for example, aircards and
modems, handsets, wireless PDAs and personal media players) that is capable of
operating on the Clearwire Network, is purchased by a SIG Party from OEMs and is
sold through such SIG Party’s distribution channels.
     “SIG Party Indemnitee” has the meaning specified in Section 12.2.
     “SIG Party Marks” has the meaning specified in Section 11.1.2.
     “Simple Non-Standard Network Service” has the meaning specified in
Section 2.2.3(b)(ii).
     “Specified Percentage” has the meaning set forth in the Equityholders’
Agreement (as such term is defined in the Transaction Agreement).
     “Sprint” has the meaning specified in the recitals.
     “Sprint Core Services” means a Sprint Wireless Service or a Sprint Wireline
Service.
     “Sprint Divested Business” has the meaning specified in Section 16.1(b).
     “Sprint Divestiture Date” has the meaning specified in Section 16.1(b).
     “Sprint Network” means the CDMA network owned and operated by Sprint,
Sprint’s Controlled Affiliates and/or certain network affiliates of Sprint and
its Controlled Affiliates.
     “Sprint Wireless Service” means a [*****].
     “Sprint Wireline Service” means, with respect to any Market, any [*****].
     “Standalone Bundling Threshold” has the meaning specified in
Section 2.3.2(a).
     “Standalone End User” has the meaning specified in Section 2.3.2(b).
     “Standard Network Services” are the Wireless Broadband Services provided by
Clearwire to Clearwire Retail Customers that provide voice and data transmission
functionality and access (but, for the avoidance of doubt, excluding any
wireless services provided over the Sprint Network).
     “Taxes” means all taxes including federal, state, local or foreign sales,
use, excise, gross receipts, withholding or other taxes, levies, duties, tariffs
or other assessments or government charges of any nature whatsoever imposed by
any Taxing Authority on or with respect to the Wireless Broadband Service,
excepting (i) taxes on the net income of Clearwire or (ii) taxes levied on real
or personal property. Taxes shall also include penalties, additions to tax,
fines or interest.
     “Taxing Authority” means the Internal Revenue Service and any other
Federal, state, local or foreign governmental authority, agency or
instrumentality responsible for the administration of any Taxes.
     “Term” has the meaning specified in Section 3(b).
     “Third-Party Expert” has the meaning specified in Section 17.8(b).
     “Transfer Intent Notice” has the meaning specified in Section 14.2(c).
     “Transfer Restrictions Termination Fee” has the meaning specified in
Section 14.2(c).

11



--------------------------------------------------------------------------------



 



     “Transaction Agreement” means the Transaction Agreement and Plan of Merger
dated as of May 7, 2008 among Clearwire Corporation, Sprint Nextel Corporation,
Comcast Corporation, Time Warner Cable Inc., Advance/Newhouse Partnership,
Google Inc. and Intel Corporation, as amended, modified or supplemented from
time to time.
     “Transition Assistance” has the meaning specified in Section 13.7.
     “TWC” has the meaning specified in the preamble.
     “Ultimate Parent” means, with respect to any Person at any time, the Person
(other than any natural person or any trust or other investment vehicle
established primarily for the benefit of any natural person) that directly or
indirectly controls such Person and all other Persons with a direct or indirect
controlling interest in such Person, which, on the Effective Date, (i) in the
case of Brighthouse is Advance/Newhouse Partnership, (ii) in the case of Comcast
is Comcast Corporation, (iii) in the case of TWC is Time Warner Cable Inc.,
(iv) in the case of Sprint is Sprint Nextel Corporation, (v) in the case of
Clearwire is Clearwire Parent, (vi) in the case of Google is Google Inc. and
(vii) in the case of Intel is Intel Corporation (it being understood that if a
publicly traded corporation or other entity directly or indirectly controls any
Person, such publicly traded corporation or other entity shall be deemed to be
the Ultimate Parent of such Person regardless of whether any other Person may
have a direct or indirect controlling interest in such publicly traded
corporation or other entity).
     “USF” has the meaning specified in Section 7.7.1.2.
     [*****]
     “VM” has the meaning specified in Section 2.3.5(b).
     “VM Obligation” has the meaning specified in Section 2.3.5(b).
     [*****]
     “WiMAX” means the IEEE 802.16e-2005 Wave 2 conforming technology standard,
including future evolution thereof (as defined by the WiMAX Forum).
     “WiMAX Forum” means the industry-led, non-profit corporation formed to
promote and certify compatibility and interoperability of broadband wireless
products utilizing industry standard, IEEE 802.16.
     “Wireless Broadband Service” means any service technically capable of being
provided over the Clearwire Network and to be provided by Clearwire or any of
its Controlled Affiliates under this Agreement, including any service utilizing
a Network Enabler, but excluding any service that is not within or reasonably
related to Clearwire’s commercial offerings and not provided to any Other
Reseller; provided that Wireless Broadband Service shall not include any
applications or content offered by Clearwire, its Controlled Affiliates or third
parties over the Clearwire Network or any service that Clearwire may not provide
over the Clearwire Network under Applicable Law.
     “Wireless Data Card” means a wireless PC card that has been certified to
operate on the Clearwire Network.
     “Wireless PDA” means a handheld device that combines computing, Internet,
and networking features, serves as a personal organizer, and supports Wireless
Broadband Service.
     2. SIG Party Relationship
          2.1 General
Under and as more fully described in this Agreement, Clearwire will provide and
sell the Wireless Broadband Service to each SIG Party. Clearwire hereby
authorizes each SIG Party and its Controlled Affiliates to market the Wireless
Broadband Service as its MVNO Service as more fully described in this Agreement.

12



--------------------------------------------------------------------------------



 



          2.2 Services Provided
               2.2.1 Roadmap
     (a) Within 30 days after the end of each calendar quarter during the Term
(excluding any Phase-Out Period), Clearwire will provide each SIG Party with a
rolling 36-month roadmap (each, a “Quarterly Roadmap”) of Clearwire’s plans for
(x) development and roll-out of new Standard Network Services, Non-Standard
Network Services (including Non-Standard Network Services requested by any
Founding Partner or any Other Reseller) in accordance with Section 2.2.3),
Generic Embedded Devices, application programming interfaces and other new
wholesale interfaces and systems (each, a “Clearwire Wholesale Offering” and,
collectively, the “Clearwire Wholesale Offerings”), (y) modifications,
enhancements and updates to existing Clearwire Wholesale Offerings approved for
development by Clearwire and (z) the timing and location of new Market launches
or changes to existing Markets.
     (b) The Quarterly Roadmap will include, among other things, the relative
timing, status and progression of development of each Clearwire Wholesale
Offering and the remaining steps (including a detailed description of any
development or decision gates and timing thereof, which shall include at a
minimum the information set forth on Schedule 2.2.1(b) attached hereto) required
to complete such development, such that each SIG Party (i) can anticipate
upcoming changes and additions to the Clearwire Wholesale Offerings; (ii) can
recommend desired features and functionality for inclusion in the Clearwire
Wholesale Offerings; and (iii) can make timely requests for Non-Standard Network
Services in accordance with the terms of this Agreement; provided, however, that
Clearwire may in good faith limit any information relating to any Clearwire
Wholesale Offerings otherwise required to be set forth on a Quarterly Roadmap
solely to the extent necessary to comply with its confidentiality obligations to
any third party (it being understood that Clearwire shall use its reasonable
best efforts to maximize the information that may be disclosed to the SIG
Parties by including each SIG Party as a permitted recipient in new
confidentiality agreements and entering into amendments to existing
confidentiality agreements with third parties to include each SIG Party as a
permitted recipient).
     (c) Clearwire shall thereafter, and subject to the proviso set forth in
Section 2.2.1(b), make available to each SIG Party such additional information
reasonably requested by such SIG Party with regard to any Clearwire Wholesale
Offering, including, to the extent known, the technical specifications thereof,
on a non-discriminatory basis with providing such information to any other
Founding Partner or any of its Controlled Affiliates (and on a no less favorable
basis (as to the SIG Parties) than any Other Reseller).
     (d) The Parties and the other Founding Partners shall establish a
discussion vehicle to review and discuss the Quarterly Roadmap (such vehicle,
the “Forum”). During the Term (including any Phase-Out Period), the Forum shall
consist of one representative of each of the Founding Partners and at least one
representative of Clearwire. The members of the Forum shall discuss the matters
set forth in the Quarterly Roadmap at each meeting. In addition to the matters
set forth in the Quarterly Roadmap, the members of the Forum shall discuss (i)
new Clearwire Wholesale Offerings, (ii) modifications, enhancements and updates
to existing Clearwire Wholesale Offerings, (iii) new Clearwire Wholesale
Offerings requested by any SIG Party in accordance with this Agreement, and
(iv) the timing and location of new Market launches or changes to existing
Markets, in each case that are not set forth in the Quarterly Roadmap. The
members of the Forum may also discuss any other matters requested to be
discussed by any of the Founding Partners. The Forum will meet at least once per
quarter in a location and at a time to be agreed upon by the members of the
Forum.
               2.2.2 Development and Offering of Standard Network Services
     (a) The Wireless Broadband Services to be provided under this Agreement
will include Standard Network Services. Schedule 2.2.2 attached hereto sets
forth (i) the initial Standard Network Services to be provided hereunder (the
“Initial Standard Network Services”) along with the target commercial launch
dates associated with such Initial Standard Network Services and (ii) the
underlying Network Enablers required to provide the Initial Standard Network

13



--------------------------------------------------------------------------------



 



Services along with the target dates associated with the development of such
Initial Standard Network Services (the “Initial Network Enablers”). Clearwire
will use its commercially reasonable efforts to develop each Initial Network
Enabler and to make available each Initial Standard Network Service for sale by
the SIG Parties, in each case, by the applicable target date for such Initial
Standard Network Service or Initial Network Enabler, as the case may be, set
forth on Schedule 2.2.2.
     (b) Any Standard Network Services will be provided by Clearwire to the SIG
Parties as follows:

  (i)   During the Term (including any Phase-Out Period), Clearwire will
continue to develop and launch new Standard Network Services. If Clearwire
elects to offer for sale at retail a Non-Standard Network Service previously
requested by any SIG Party(ies), then such service will thereafter be deemed a
Standard Network Service, subject to the reimbursement of development costs in
accordance with Schedule 7.1. Each Standard Network Service will be made
commercially available to each SIG Party on or before the time such Standard
Network Service is first made commercially available to any Customer (and at the
same time such Standard Network Service is first made commercially available to
any other Founding Partner or any of its Controlled Affiliates) on terms and
pricing established in accordance with the provisions of this Agreement.    
(ii)   The Parties will use the Forum to enable each SIG Party to provide input
on the development of Standard Network Services and Clearwire agrees to in good
faith take into consideration such input in its development process.     (iii)  
Each SIG Party will be given non-discriminatory access to each Standard Network
Service and each Network Enabler underlying each Standard Network Service on an
equal priority and quality basis with Clearwire, and Clearwire will make
available personnel, support, information (both technical and systems) and
testing relating to each such Standard Network Service and Network Enabler on an
equal priority and quality basis with Clearwire, such that neither Clearwire nor
any Founding Partner will have any informational or process advantage over any
other Person in commercially launching such new Standard Network Service and/or
utilizing such Network Enabler; provided, however, that nothing in this clause
(iii) will preclude the commercial launch or provision of a Standard Network
Service or utilization of a Network Enabler underlying a Standard Network
Service by any Party in advance of any other Party as long as such Standard
Network Service or Network Enabler is made available to each Party and each
other Founding Partner at the same time in accordance with the terms and
provisions of this Agreement.

                    2.2.3 Requested Non-Standard Network Services
     (a) One or more SIG Parties may from time to time request in writing that
Clearwire provide it with a Non-Standard Network Service (each, a “Non-Standard
Network Service Request”). In the event that any SIG Party elects to make a
Non-Standard Network Service Request under this Section 2.2.3, such SIG
Party(ies) will provide Clearwire with written notification of such Non-Standard
Network Service Request, which shall set forth (i) the technical prerequisites
and requested design and functionality of such Non-Standard Network Service
Request in reasonable detail and (ii) whether the Non-Standard Network Service
requested is a Complex Non-Standard Network Service or a Simple Non-Standard
Network Service (in each case, as defined below).
     (b) Subject to Section 2.2.3(e) below, as soon as reasonably practicable,
but no later than [*****], in the case of a Simple Non-Standard Network Service,
or [*****], in the case of a Complex Non-Standard Network Service, following
receipt of the Non-Standard Network Service Request, Clearwire shall deliver to
the SIG Party(ies) making such request a written response setting forth
(i) Clearwire’s good faith determination of whether the requested Service is a
Simple

14



--------------------------------------------------------------------------------



 



Non-Standard Network Service or a Complex Non-Standard Network Service;
(ii) direct costs and expenses, if any, associated with any new Network
Enabler(s) and/or any modifications, enhancements or updates to existing Network
Enabler(s) required to make such new Non-Standard Network Service available,
(iii) the recurring charge (if any) and other terms on which Clearwire proposes
to make such new Non-Standard Network Service available to the requesting SIG
Party(ies), which shall be determined in accordance with Section 7 of this
Agreement, (iv) the expected timeline for the development and launch of the such
new Non-Standard Network Service, and (v) the technical specifications and
architecture thereof. For purposes of this Agreement:

  (i)   “Complex Non-Standard Network Service” means a Non-Standard Network
Service that is not a Simple Non-Standard Network Service.     (ii)   “Simple
Non-Standard Network Service” means a Non-Standard Network Service of a type set
forth in Schedule 2.2.3(b) as it may be amended from time to time in accordance
with the terms of this Agreement.

     (c) During the [*****] period, in the case of a Simple Non-Standard Network
Service, or [*****] period, in the case of a Complex Non-Standard Network
Service, after the delivery by Clearwire of such written response, Clearwire
shall provide such additional information related to such response reasonably
requested by the requesting SIG Party(ies) and shall consider in good faith any
changes to such written response reasonably requested by the requesting SIG
Party(ies). At any time prior to the end of such [*****] period or [*****]
period, as the case may be, the requesting SIG Party(ies) shall have the right
to (i) elect to proceed with the Non-Standard Network Service Request on the
terms described in Clearwire’s written response (as such response may be
modified as described above) upon delivery of written notice thereof to
Clearwire, (ii) refer such matter to dispute resolution pursuant to Section 17.7
or (iii) elect not to proceed with such Non-Standard Network Service Request (it
being understood that the failure by the requesting SIG Party(ies) to either
elect to proceed with the Non-Standard Network Service Request or refer such
matter to dispute resolution during such [*****] period or [*****] period, as
the case may be, shall be deemed to constitute an election not to proceed with
such Non-Standard Network Service Request). Upon the election or deemed election
by the requesting SIG Party(ies) not to proceed with the Non-Standard Network
Service Request, Clearwire shall have no further obligation to deliver such the
Non-Standard Network Service requested pursuant to this Section 2.2.3.
     (d) If Clearwire receives a timely election to proceed from the requesting
SIG Party(ies) for a Non-Standard Network Service Request (or Clearwire and the
requesting SIG Party(ies) otherwise agree to proceed with such Non-Standard
Network Service Request through the dispute resolution process or otherwise),
Clearwire shall use commercially reasonable efforts to make such Non-Standard
Network Service commercially available as soon as reasonably practicable, but
(so long as technically reasonable and except to the extent such delay is caused
by any third party or the SIG Party(ies)) in no event later than:

  (i)   For any Simple Non-Standard Network Service request, the date which is
[*****] after the receipt of the election to proceed (or, if applicable, such
time that Clearwire and the requesting SIG Party(ies) otherwise agree to proceed
with such Non-Standard Network Service Request through the dispute resolution
process or otherwise), it being understood that (A) with respect to the Simple
Non-Standard Network Service category, the Parties understand that there are
gradations of development times associated with developing services falling
within such category, with certain services [*****] requiring less time than
others and (B) the requesting SIG Parties may, with respect to pending Simple
Non-Standard Network Services requests made by the SIG Parties, direct Clearwire
as to the appropriate prioritization of such requests so as to expedite the
availability of those requests determined to be of the highest priority by the
SIG Parties among all such pending Simple Non-Standard Network Services requests
made by the SIG Parties; or     (ii)   For any Complex Non-Standard Network
Service request, the date which is 18 months after the receipt of the election
to proceed (or, if applicable, such time that

15



--------------------------------------------------------------------------------



 



      Clearwire and the requesting SIG Party(ies) otherwise agree to proceed
with such Non-Standard Network Service Request through the dispute resolution
process or otherwise).

     (e) Notwithstanding anything in this Section 2.2.3 to the contrary,
Clearwire shall not be required to [*****].
     (f) If one or more SIG Party(ies) request a Complex Non-Standard Network
Service (other than any Complex Non-Standard Network Service described in
clauses (i) or (ii) of Section 2.2.3(e)), [*****].
     (g) Notwithstanding anything to the contrary in this Section 2.2.3 and
subject to Section 2.11:

  (i)   If any Founding Partner(s) delivers a Non-Standard Network Service
Request or any other request for a Non-Standard Network Service, Clearwire shall
promptly thereafter deliver a copy of such request to each SIG Party or each
other SIG Party, as applicable, and Clearwire will thereafter deliver a copy of
its written response (or any change thereto) to each SIG Party or each other SIG
Party, as applicable, contemporaneously with the delivery thereof to the
requesting Founding Partner;     (ii)   Each SIG Party shall have the right at
any time, by delivering written notice to Clearwire, to require that Clearwire
[*****];     (iii)   With respect to each new Non-Standard Network Service made
available to any [*****]; and     (iv)   Each SIG Party will be given
non-discriminatory access to each Non-Standard Network Service and each Network
Enabler underlying any Non-Standard Network Service on an equal priority and
quality basis with each other Founding Partner (and on a no less favorable basis
(as to the SIG Parties) than any Other Reseller), and Clearwire will make
available personnel, support, information (both technical and systems) and
testing relating to each such Non-Standard Network Service and Network Enabler
on an equal priority and quality basis with each other Founding Partner (and on
a no less favorable basis (as to the SIG Parties) than any Other Reseller).

               2.2.4 Future Network Services; Certain Applications
     (a) Clearwire will use commercially reasonable efforts to provide support
for [*****] by [*****], or if such target date is not met, as soon as reasonably
practicable thereafter. Each Party hereto will work to [*****] in accordance
with Schedule 2.2.4(a) attached hereto.
     (b) Clearwire will use its commercially reasonable efforts to develop
appropriate Network Enablers [*****] by [*****], or if such target date is not
met, as soon as reasonably practicable thereafter. Each SIG Party will be one of
Clearwire’s lead partners in testing [*****], and Clearwire will use its
commercially reasonable efforts to make available to participating SIG Parties
(in a manner no less favorable than any other lead testing partners) adequate
personnel, support, information, technical and operational specifications and
other resources reasonably determined by Clearwire necessary for such SIG Party
to test the capabilities of the [*****].
     (c) Clearwire will use its commercially reasonable efforts to support and
cooperate with each SIG Party to integrate the Clearwire Network and MVNO
Services, to the extent technically feasible, with such SIG Party’s [*****], as
set forth in Schedule 2.2.4(c) attached hereto.
     (d) With respect to any application developed by Clearwire that is to be
provided to any [*****] shall be as mutually agreed between Clearwire and the
SIG Party, subject to Section 2.11.

16



--------------------------------------------------------------------------------



 



               2.2.5 Roaming
To the extent technically feasible, Clearwire shall at all times during the Term
(including any Phase-Out Period) applicable to any SIG Party, make available to
End Users of each SIG Party in connection with Clearwire’s Standard Network
Service and Non-Standard Network Service offerings all roaming services that
Clearwire or any of its Controlled Affiliates has the right to make available to
Customers and/or end user customers of any Founding Partner or any of its
Controlled Affiliates or any Other Reseller.
               2.2.6 Certain Limitations
In no event will Clearwire or any of its Controlled Affiliates be liable under
the terms of this Agreement or otherwise for any delay or failure in delivering
any Services or establishing a SIG Party’s ability to use Services under this
Section 2.2 to the extent such delay or failure is directly attributable to a
third party’s or a SIG Party’s action, inaction or omission.
          2.3 Limited Purpose; No Disparagement
               2.3.1 Sales and Marketing Restrictions
The Parties acknowledge and agree that each SIG Party is a limited purpose
reseller of the Wireless Broadband Service and that each SIG Party will in good
faith structure [*****] a Permitted Bundle.
               2.3.2 Limitation on Non-Bundled Sales
     (a) Each SIG Party agrees that at no time during the Term (excluding any
Phase-Out Period) applicable with respect to such SIG Party will more than
[*****]% (the “Standalone Bundling Threshold”) of such SIG Party’s total End
Users be Standalone End Users.
     (b) For purposes of this Agreement, a “Standalone End User” is an End User
of a SIG Party not purchasing MVNO Service (other than sales made pursuant to an
Agency Agreement) on an account as part of a Permitted Bundle; provided that if
an End User of a SIG Party purchases MVNO Service on an account as part of a
Permitted Bundle, and such End User later cancels all MSO Core Services or
Sprint Wireless Services on such account, such End User shall not be considered
to be a Standalone End User.
     (c) Each SIG Party agrees that if the percentage of a SIG Party’s
Standalone End Users exceeds the Standalone Bundling Threshold for [*****].
     (d) Clearwire agrees, on behalf of itself and its Controlled Affiliates,
that the sole and exclusive remedy for [*****].
               2.3.3 Certain Understandings
Solely for purposes of this Section 2.3, to the extent that multiple lines of
MVNO Service are purchased on one account from a SIG Party, where the holder of
that account is solely liable for all such lines under that account, (i) the
Person named as the account holder on such account shall be deemed to be the End
User of each line of MVNO Service purchased on such account and (ii) for
purposes of Section 2.3.2(a), such Person shall be considered to be a separate
End User for each line of MVNO Service purchased on such account. For example,
if a business purchases on one account from a SIG Party 150 lines of the MVNO
Service for its employees as part of a Permitted Bundle, such business (and not
any of the employees using MVNO Service) would be the End User of all 150 lines
of MVNO Service purchased from such SIG Party and because such business is
purchasing MVNO Service as part of a Permitted Bundle, such business would be
counted as 150 separate End Users of such SIG Party, none of which would be a
Standalone End User. Similarly, if a family member purchases on the same account
from a SIG Party five lines of MVNO Service for individual family members as
part of a Permitted Bundle, such family member (and not any other family member)
would be the End User of all five lines of MVNO Service purchased from such SIG
Party, and because such family member is purchasing such MVNO Service as part of
a Permitted Bundle, such family member would be counted as five separate End
Users of such SIG Party, none of which would be a Standalone End User.
Conversely, in either case, if the business or family member does not purchase
the MVNO Service as part of a

17



--------------------------------------------------------------------------------



 



Permitted Bundle, such business or family member would be included as 150 or
five, respectively, separate Standalone End Users for purposes of the
calculation in Section 2.3.2(a).
               2.3.4 Limitation on [*****]
Each SIG Party agrees that during the Term (excluding any Phase-Out Period)
applicable with respect to such SIG Party, such SIG Party will not [*****].
               2.3.5 Limitation on Reselling
     (a) Except as set forth in Section 2.7, no SIG Party will, directly or
indirectly, (i) enter into any arrangement with any Person granting such Person
any rights to purchase MVNO Service from such SIG Party for resale, or (ii) sell
any Wireless Broadband Services to any other Person for resale or permit any
other Person to resell any Wireless Broadband Services; provided, that a SIG
Party may wholesale Wireless Broadband Services to (x) [*****] and (y) [*****],
in each case, for the purposes of such Person reselling the Wireless Broadband
Services to [*****] as part of a Permitted Bundle.
     (b) Notwithstanding the foregoing resale restrictions set forth in
Section 2.3.5(a), Sprint shall have the limited right to resell the Wireless
Broadband Service to Virgin Mobile USA, LLC (“VM”), and solely to the extent
necessary, for Sprint to satisfy its obligations (the “VM Obligation”), as such
VM Obligation is in effect on May 7, 2008, set forth in that certain First
Amendment to Amended and Restated PCS Services Agreement by and between Sprint
and VM, dated as of October 16, 2007 (a full and complete copy of which is
attached hereto as Schedule 2.3.5(b)); provided that (x) Sprint shall be
responsible for any breach of this Agreement by VM and (y) any act or omission
by VM that would be a breach of this Agreement if performed by Sprint shall be
deemed to be a breach by Sprint of this Agreement. Sprint agrees (i) that if it
amends, modifies or supplements the VM Obligation in a manner that would
specifically expand the VM Obligation without Clearwire’s prior written consent
(which may be withheld in Clearwire’s sole discretion), the exception to the
resale restriction set forth above will be null, void and of no effect, and
(ii) the terms under which Sprint provides VM the Wireless Broadband Services
will be structured in a manner that is consistent with Section Error! Reference
source not found., with VM deemed to be an “Other Reseller” for purposes of the
application of such Section.
               2.3.6 Reporting; Audit
Clearwire, at its expense, shall have the right during the Term to, upon at
least 15 Business Days prior written notice, inspect and audit at the offices of
each SIG Party during normal business hours all relevant books and records to
determine compliance with Section 2.2.3(a) and the amount of any payments
required to be made pursuant to Section 2.3.2(c) (it being understood that such
inspection and audit shall be conducted by an independent third party designated
by Clearwire and if such third party is not a “Big 4” accounting firm, then such
SIG Party shall have the right to approve Clearwire’s designation of such third
party (which approval shall not be unreasonably withheld, conditioned or
delayed)). In no case will the audit rights in this Section 2.3.2 be exercised
prior to the first anniversary of the Effective Date or more frequently than
once per calendar quarter. Any information provided to Clearwire under this
Section 2.3.2 and any information derived from, and the process of, such review
shall be Confidential Information and subject to the terms of Section 15. In the
event that such audit reveals that (i) [*****] such SIG Party agrees to pay the
reasonable expenses of the independent third party auditor. If any such
examination reveals a discrepancy such that the amount paid by any SIG Party is
lower than the amount which should have been paid by such SIG Party pursuant to
Section 2.3.2(c), such SIG Party shall pay the amount of such discrepancy plus
interest on the amount of such discrepancy at the rate of 1% per month from the
date on which such amount should have been paid through the date on which
payment is made to Clearwire; provided, however, that in no event shall a SIG
Party be required to make any such payment to the extent that such discrepancy
relates to any amount that should have been paid more than 36 months earlier.
               2.3.7 No Disparagement
During the Term (including any Phase-Out Period) applicable to any SIG Party,
each of Clearwire, on the one hand, and such SIG Party, on the other hand,
agrees that it will not, and will cause its Controlled

18



--------------------------------------------------------------------------------



 



Affiliates not to, disseminate any advertising, marketing or other
communications that compares the relative prices of the Wireless Broadband
Service offered by Clearwire or any of its Controlled Affiliates and the MVNO
Service offered by such SIG Party or its Controlled Affiliates by specifically
identifying the other Party by name or by referencing the other Party’s Wireless
Broadband Service or MVNO Service, as the case may be, offerings by brand or
trade name.
          2.4 SIG Party Participation
     (a) Each Party hereby acknowledges and agrees that each of Google Inc. and
Intel Corporation have been granted the option (the “4G MVNO Agreement Option”)
pursuant to, in the case of Google Inc., a written agreement in substantially
the form set forth in Schedule 2.4(a)(1) or, in the case of Intel Corporation, a
written agreement in substantially the form set forth in Schedule 2.4(a)(2)
(each, an “Opt-In Agreement”) pursuant to which each of Google Inc. and Intel
Corporation or any of their respective Controlled Affiliates shall have the
right to become a “Party” to this Agreement, as it may have been amended or
modified after the Effective Date, as a “SIG Party” hereunder upon (i) the
execution by Google Inc., Intel Corporation or any of their respective
Controlled Affiliates, as applicable, of a joinder agreement in substantially
the form attached as Schedule 2.4(a)(3) hereto under which Google Inc. or Intel
Corporation or any such Controlled Affiliate, as applicable, will agree to be
bound by, and subject to, all of the covenants, terms and conditions of this
Agreement applicable to a “SIG Party” hereunder generally, and to “Google”, in
the case of Google Inc. or its Controlled Affiliate, and to “Intel”, in the case
of Intel Corporation or its Controlled Affiliate, specifically and (ii), to the
extent a Controlled Affiliate of Google Inc. or Intel Corporation, as
applicable, will become a party to this Agreement and Clearwire determines
reasonably necessary, the Ultimate Parent of such Controlled Affiliate executes
a Guaranty Agreement in substantially the form attached hereto as Attachment 1
or a letter agreement in substantially the form attached hereto as Attachment 2.
Upon the admission of Google Inc. or Intel Corporation or any such Controlled
Affiliate, as applicable, as a Party hereunder in accordance with the
immediately preceding sentence, such Person, as applicable, shall be entitled to
all rights available to, and subject to all of the obligations imposed on, a SIG
Party hereunder generally and on “Google”, in the case of Google Inc. or its
Controlled Affiliate, and on “Intel”, in the case of Intel Corporation or its
Controlled Affiliate, specifically, and the terms of this Agreement shall
otherwise remain unchanged. Clearwire hereby agrees that neither it nor any of
its Controlled Affiliates will amend or otherwise modify the terms of the Opt-In
Agreement applicable to Google Inc. or Intel Corporation or, prior to the
exercise by Google Inc. or Intel Corporation or any such Controlled Affiliate,
as applicable, of its 4G MVNO Agreement Option, enter into a Reseller Agreement
with Google Inc., Intel Corporation or any of their respective Controlled
Affiliates other than in connection with the exercise of the 4G MVNO Agreement
Option. In addition, Clearwire hereby agrees that neither it nor any of its
Controlled Affiliates will amend or otherwise modify the provisions of the
Market Development Agreement dated as of the date hereof (as such agreement may
be amended, modified or supplemented from time to time in accordance with this
sentence, the “Intel Commercial Agreement”) between Clearwire and Intel
Corporation that specify the terms and conditions of the 4G MVNO Election or
Combined MVNO Election (in each case, as defined in the Intel Commercial
Agreement) (the “Intel Election Provisions”), without the prior written consent
of each SIG Party; provided, that, for the avoidance of doubt, the consent of
the SIG Parties shall not be required for (i) any amendment or modification of
any of the other terms and conditions of the Intel Commercial Agreement other
than the Intel Election Provisions, (ii) any agreement by Clearwire and Intel to
continue the Intel Commercial Agreement in effect, in whole or in part, modified
or unmodified, following either such election by Intel, or (iii) subject to
Section 2.4(b) of this Agreement, any other agreement or understanding with
Intel or any of its Controlled Affiliates that does not have the effect of
amending or modifying the Intel Election Provisions.
     (b) Each Party acknowledges and agrees that if Clearwire or any of its
Controlled Affiliates (w) enters into any other agreement or understanding with
any Founding Partner that amends, modifies or supplements the terms of this
Agreement, (x) enters into any other Reseller Agreement with respect to any
other Founding Partner or any of its Controlled Affiliates, (y) enters into any
Agency Agreement with respect to any other Founding Partner or (z) otherwise
amends, modifies or supplements such Founding Partner’s rights or obligations
hereunder or thereunder

19



--------------------------------------------------------------------------------



 



(including changing any pricing, the services to be provided (including the
provision of additional services) or the manner in which services are to be
provided, but expressly excluding the Opt-In Agreements), such Founding Partner
(or, if such Founding Partner is not a Party, Clearwire) shall promptly
thereafter deliver a notice to each SIG Party (with a copy thereof to Clearwire)
then party to this Agreement of the entry into of such agreement or
understanding attaching an execution copy thereof, and each SIG Party shall at
any time thereafter have the right to cause Clearwire to enter into an agreement
with it on substantially the same terms and conditions as such agreement or
understanding with such other Founding Partner [*****]; provided that to the
extent that Clearwire in any manner amends, modifies or supplements the bundling
terms applicable to any Founding Partner (other than pursuant to Section 2.11)
from those set forth in this Agreement with respect to such Founding Partner or
any of its Controlled Affiliates (including by means of entering into a separate
Reseller Agreement with such Founding Partner or any of its Controlled
Affiliates), but excluding provisions permitting sales on a stand-alone basis
under an Agency Agreement), each SIG Party shall have the right to any more
favorable bundling terms [*****].
     (c) Clearwire hereby agrees that upon any Person becoming a party to this
Agreement pursuant to Section 2.4(a), Clearwire shall, promptly following the
delivery by such Person of the applicable joinder agreement in accordance with
such section, cause its Ultimate Parent to enter into a letter agreement with
such Person in substantially the form attached hereto as Attachment 3 hereto.
          2.5 Brand Restrictions
     (a) Each SIG Party will be responsible for the advertising, marketing,
promotion, billing and sales of its MVNO Services. Subject to Section 2.5(b) and
except as consented to in writing by Clearwire, each SIG Party shall advertise,
market, promote or sell its MVNO Service only under a brand (i) owned by the SIG
Party or any of its Controlled Affiliates or (ii) licensed by such SIG Party
from a third party under a license that gives such SIG Party the right to use
such brand; provided that the subscribers acquired by any SIG Party or any of
its Controlled Affiliates through the use of any brand described in the
foregoing clause (ii) shall be solely such SIG Party’s End Users and such SIG
Party shall be solely responsible for maintaining the customer service and
billing relationship with such End Users. Notwithstanding the foregoing clause
(ii), each SIG Party agrees that it will not utilize any brand (other than any
brand owned by Sprint or any of its Controlled Affiliates) associated with
[*****] or any brand associated with serious moral turpitude that would
reasonably be expected to cause material harm to the reputation or goodwill of
Clearwire if used to brand such SIG Party’s MVNO Service.
     (b) If mutually agreed by a SIG Party and Clearwire, then that SIG Party
may use one or more of Clearwire’s brands in connection with its product
offerings [*****]. Any such use of Clearwire’s brands shall be subject to the
terms and conditions of a separate license agreement to be mutually agreed
between Clearwire and such SIG Party prior to the commencement of such use.
     (c) No SIG Party shall advertise, market or otherwise publicize or promote
its MVNO Services in any Market before the earlier of [*****].
          2.6 Control of Clearwire Network
No provision of this Agreement will be construed as vesting in any SIG Party any
control whatsoever in any facilities or operations of Clearwire, including the
Facilities, or of any third party providing services to Clearwire in support of
this Agreement.
          2.7 Right to Make Available to Controlled Affiliate
     (a) Clearwire hereby grants each SIG Party the right, subject to
Section 2.3, to make available the Wireless Broadband Service purchased
hereunder to any Controlled Affiliate of such SIG Party who shall in turn have
the right to make available the Wireless Broadband Service to End Users in
accordance with the terms of this Agreement in the same manner and to the same
extent as though such Controlled Affiliate were a SIG Party hereunder; provided
that (i) each SIG Party shall be responsible for any breach of this Agreement by
its Controlled Affiliates, (ii) any act

20



--------------------------------------------------------------------------------



 



or omission by any SIG Party’s Controlled Affiliate that would be a breach of
this Agreement if performed by such SIG Party shall be deemed to be a breach by
such SIG Party of this Agreement and (iii) for each SIG Party, the relationship
between Clearwire, on the one hand, and such SIG Party and its Controlled
Affiliates, on the other hand, shall be managed through a single SIG Party
interface.
     (b) MVNO Service made available to end user customers by a Controlled
Affiliate of a SIG Party shall be deemed to be sales of MVNO Service by, and
such end user customers purchasing MVNO Service shall be deemed to be End Users
of, such SIG Party for all purposes of this Agreement (including for billing and
invoicing purposes and for purposes of determining its compliance with
Section 2.3).
          2.8 Independent Representatives and Agents
Subject the limitations and requirements set forth in Section 2.3, each SIG
Party [*****].
          2.9 Unique Characteristics of Relationship
The Parties acknowledge that Clearwire has entered this Agreement, or in the
case of Google and Intel, granted the 4G MVNO Agreement Option, in consideration
of the collective sales and marketing capabilities of each SIG Party, the unique
characteristics of each SIG Party, their collective marketplace position and the
unique nature of the relationship between Clearwire and each SIG Party as set
forth in this Agreement and, in the case of the MSO Parties, the services or
support that may be provided by the SIG Parties as contemplated by Section 2.10.
          2.10 Services Provided to Clearwire
Clearwire, on the one hand, and each MSO Party, on the other hand, will discuss
mutually acceptable arrangements with respect to Clearwire’s access to fiber,
tier 1 peering, collocation in facilities, VoIP services and content from, to
the extent applicable, each SIG Party. In addition, Clearwire will discuss
mutually acceptable terms on which Clearwire will be permitted to advertise on
any MSO Party network.
          2.11 Most Favored Reseller
Subject to the terms of this Section 2.11, each SIG Party is hereby accorded the
right to receive “most favored reseller” terms and conditions from Clearwire and
its Controlled Affiliates with respect to the provision by Clearwire or any of
its Controlled Affiliates of Wireless Broadband Service hereunder, as described
below.
               2.11.1 Economic Terms
     (a) For purposes of this Agreement, a “Service” means a Standard Network
Service or Non-Standard Network Service (with the distinction between what
constitutes a separate and distinct Standard Network Service or Non-Standard
Network Service determined in accordance with Schedule 7.1), and an “Other
Reseller” means any reseller of Wireless Broadband Service in the United States
other than [*****].
     (b) [*****].
     (c) [*****].
     (d) [*****].
     (e) [*****].
               2.11.2 [*****]
     (a) [*****].
     (b) [*****].
               2.11.3 [*****]
     (a) [*****].
     (b) [*****].
     3. Term
     (a) Subject to the termination rights of the Parties set forth herein, the
initial term (the “Initial Term”) of this Agreement will be for a period
beginning with the Effective Date and ending five years thereafter.
     (b) After expiration of the Initial Term, subject to the termination rights
of the SIG Parties set forth in Section 3(c), at the end of each Term, the Term
shall automatically be renewed for successive five-year periods (“Five-Year
Renewal Periods”).
     (c) Any SIG Party, may terminate this Agreement, solely with respect to
itself and no other SIG Party, effective as of the conclusion of the then
effective Term, if such SIG Party notifies Clearwire in writing (which
notification shall be simultaneously delivered to each other SIG Party then
party to this

21



--------------------------------------------------------------------------------



 



Agreement) of its intent not to renew its Agreement at least 180 days prior to
the expiration of such then effective Term.
     (d) For the avoidance of doubt, the term “Term” shall be determined on a
SIG Party-by-SIG Party basis and shall mean: (i) with respect to any SIG Party,
the Initial Term together with any the Five-Year Renewal Periods during which
such SIG Party remains a party to this Agreement and (ii) with respect to
Clearwire, the Initial Term together with the Five-Year Renewal Periods
thereafter until each SIG Party has terminated this Agreement.
     4. Conditions Precedent
As conditions precedent to Clearwire’s and its Controlled Affiliates’ obligation
to provide and sell the Wireless Broadband Service under this Agreement to the
applicable SIG Party, each of Comcast, TWC and Brighthouse shall have provided
to Clearwire the Guaranty by its Guarantor pursuant to Section 7.8, Sprint shall
have provided to Clearwire a letter agreement in substantially the form attached
hereto as Attachment 2 and, in the case of Google and Intel, Google and Intel
(as the case may be) shall have provided Clearwire the Guaranty by its Guarantor
or a letter agreement in substantially the form attached hereto as Attachment 2
by its Ultimate Parent, in accordance with Section 2.4(a).
     5. Representations and Warranties and Covenants
          5.1 General Warranties
Each SIG Party represents and warrants to Clearwire, and Clearwire represents
and warrants to each SIG Party, that: (i) it is a legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and has all governmental licenses, authorizations, permits,
consents and approvals required to carry on its business as now conducted;
(ii) it has the power and authority to execute and deliver this Agreement and
perform its obligations hereunder and activities contemplated hereby; (iii) it
is duly qualified to do business as a foreign entity and is in good standing in
each jurisdiction where such qualification is required, except for those
jurisdictions where the failure to be so qualified would not, individually or in
the aggregate, have a material adverse effect on its ability to fulfill its
obligations hereunder; (iv) this Agreement constitutes a valid and binding
obligation of it, enforceable against it in accordance with its terms (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or effecting creditors’ rights or by general equity
principles); (v) the execution, delivery and performance of this Agreement by it
have been duly authorized by all necessary actions; (vi) the execution, delivery
and performance of this Agreement by it and the consummation by the transactions
contemplated herein will not conflict with, violate or result in a breach of
(a) any Applicable Law, (b) any of the terms, conditions or provisions of its
organizational documents or (c) any material agreement or instrument to which it
is or may be bound or to which any of its material properties, assets or
businesses is subject; and (vii) it has not received any currently effective
notice of default under any agreement or instrument that could reasonably be
expected to impair in any material respect its ability to perform under this
Agreement.
          5.2 Compliance with Laws
Each Party will conduct its activities in furtherance of or in connection with
this Agreement in compliance with Applicable Law in all material respects.
          5.3 Litigation
Each Party represents and warrants that there are no actions, suits, proceedings
or investigations pending or, to the knowledge of such Party, threatened against
or affecting such Party or any of its properties, assets or businesses in,
before or by any Governmental Authority or any arbitrator, which could, if
adversely determined, reasonably be expected to, individually or in the
aggregate, have a material adverse effect on such Party’s ability to perform its
obligations under this Agreement. Clearwire further agrees that, in the event it
becomes aware of any pending or threatened action, suit, proceeding or
investigation that would materially affect its ability to perform its
obligations under this Agreement, it will

22



--------------------------------------------------------------------------------



 



expeditiously inform each SIG Party of the pendency or threat of such action,
suit, proceeding or investigation, the nature thereof and the potential impact
thereof on Clearwire’s ability to perform its obligations under this Agreement.
          5.4 Clearwire Licenses
Clearwire represents and warrants (i) that it has, and will use commercially
reasonable efforts to maintain throughout the Term, all required federal, state
and local authorizations or licenses to offer the Wireless Broadband Service
(subject to any renewal requirements and Applicable Law) and to otherwise
perform its obligations under this Agreement; and (ii) that it is, and
throughout the Term will remain, in substantial compliance with all applicable
legal and regulatory requirements under Applicable Law affecting its business or
the Wireless Broadband Services except where any non-compliance would not
materially affect Clearwire’s ability to perform its obligations under this
Agreement.
     6. Scope of Wireless Broadband Service
          6.1 Wireless Broadband Service
Clearwire shall at all times during the Term (including any Phase-Out Period)
applicable to any SIG Party, provide such SIG Party with the Wireless Broadband
Service in the coverage area of the Clearwire Network, which as of the date
indicated is planned to cover the Markets set forth in Schedule 6.1. Clearwire
will have no liability of any kind for a failure to meet the Market coverage
area(s) as set forth in Schedule 6.1. If Clearwire enters into any agreement or
arrangement pursuant to which Clearwire, any Founding Partner or any Other
Reseller can resell wireless broadband services that are the same or
substantially similar to the Wireless Broadband Services to their respective end
users (including Clearwire Retail Customers) over third-party networks,
Clearwire shall secure for each SIG Party the right to resell such wireless
broadband services to its End Users over such third-party networks on the same
terms and conditions as made available to Clearwire with respect to Clearwire
Retail Customers and/or the end users of such Founding Partner or Other
Reseller, as the case may be. For the avoidance of doubt, roaming services and
services offered by Clearwire over the Sprint Network shall not be subject to
this Section 6.1 (it being understood that Clearwire’s obligations to provide
roaming services are separately addressed in Section 2.2.5).
          6.2 Scope of Wireless Broadband Service
               6.2.1 General
        (a) The Wireless Broadband Service is available to Devices certified on
the Clearwire Network.
        (b) The Wireless Broadband Service will be of a quality and clarity that
is the same as the services provided by Clearwire to Customers utilizing the
services in the same geographic location and under the same operating
environment.
        (c) Clearwire may, from time to time, implement network volume controls
that impact the throughput of data traffic and that are designed to protect the
Clearwire Network for all users of the Clearwire Network; provided that any such
controls shall be consistently applied across Clearwire’s resale and direct
operations and shall be applied to the Founding Partners at the same time and in
the same manner as such controls are applied to Clearwire Retail Customers (it
being understood that any such controls applied to a Non-Standard Network
Service shall be consistently applied to the closest equivalent Standard Network
Service, absent a reasonable technical justification due to the specific
characteristics of such Non-Standard Network Service); provided, further, that
Clearwire shall give each SIG Party notice of implementing any such controls
substantially contemporaneously with the notice, if any, provided with respect
to Clearwire’s direct operations or given to any Other Reseller.
        (d) Without limiting Section 8.1.2(e) but subject to Sections 8.1 and
8.5, under no circumstance shall any SIG Party be prohibited from offering
Devices certified on the Clearwire Network that are capable of operating on
multiple wireless networks or that are compatible with other wireless services.

23



--------------------------------------------------------------------------------



 



               6.2.2 Data Content and Applications
Each SIG Party is responsible for negotiating and implementing its own Content
and applications for use with its MVNO Service (“SIG Party Data Content and
Applications”) as described in this Agreement. The following additional terms
also apply:
        (a) Unless otherwise agreed between a SIG Party and Clearwire, SIG Party
Data Content and Applications will not reside on the Clearwire Network;
        (b) Each SIG Party will be solely responsible for obtaining the SIG
Party Data Content and Applications; and
        (c) Clearwire is not responsible to any SIG Party or any End Users for
any Content that End Users may access through any data services provided under
this Agreement, including information, opinions, advice, statements or services
that are provided by any SIG Party or other Persons (other than Clearwire or any
of its Controlled Affiliates), or any damages resulting therefrom. Clearwire
does not guarantee the accuracy, completeness or usefulness of information that
is obtained through SIG Party Data Content and Applications. Clearwire makes no
representations or warranties regarding the provider, scope or nature of the SIG
Party Data Content and Applications that will be available by default to the End
User. The inclusion of any Content in the default settings on the End User’s
Device is not an endorsement or an acceptance of any liability with respect to
the Content.
          6.3 Device Handling Services
        (a) Subject to Section 8.1, each SIG Party will be responsible for
making its own arrangements to purchase SIG Party-Defined Devices from
manufacturers or Device fulfillment vendors of its choosing (it being understood
that with respect to any Device fulfillment vendor that is not already an
authorized manufacturer or fulfillment vendor on the Clearwire Network, such
Device fulfillment vendor shall be required to comply with all Clearwire
policies then in effect with respect to the authorization of manufacturers or
fulfillment vendors on the Clearwire Network, provided that such policies are
consistently applied across Clearwire’s resale and direct operations).
        (b) Each Party agrees to use commercially reasonable efforts to assist
each other Party in obtaining purchase terms (including by means of aggregating
Clearwire’s and the SIG Parties’ volumes for Devices offered by Clearwire and
such SIG Parties) from Device manufacturers that are more advantageous than such
Party could secure acting alone.
        (c) Until [*****] of the Effective Date, each Party agrees that neither
it nor any of its Controlled Affiliates has entered into, or following the
Effective Date will enter into, one or more agreements or other arrangements
with any OEM or other device manufacturer that would grant such Party and/or one
or more of its Controlled Affiliates either (i) the exclusive right to offer any
individual Device for a period of [*****] at any time after the Effective Date
or (ii) the right to [*****] on an exclusive basis at any time after the
Effective date, unless, [*****]. Each Party further agrees that neither it nor
any of its Controlled Affiliates has entered into, or following the Effective
Date will at any time enter into, one or more agreements or other arrangements
that would give such Party the exclusive right to [*****], unless each other
Party is expressly excluded from such exclusivity restrictions.
        (d) Clearwire may, from time to time and pursuant to mutual agreement of
the Parties involved, offer to each SIG Party handling and logistics services,
subject to mutual agreement by such SIG Party and Clearwire on commercially
reasonable terms to pay for those services.
        (e) Each SIG Party will be responsible for making its own arrangements
to purchase accessories from manufacturers and arrange for delivery of those
accessories. Clearwire will not provide any handling or logistics services with
respect to accessories.
        (f) From and after the Effective Date, Clearwire shall not, and shall
cause its Controlled Affiliates not to, enter into any agreement that would
prevent any third party retailer,

24



--------------------------------------------------------------------------------



 



marketing partner, distributor or authorized sales representative from selling,
marketing or otherwise distributing the Wireless Broadband Service offered by
any SIG Party or any of its Controlled Affiliates to any Person or in any area,
as an agent of such SIG Party or any of its Controlled Affiliates, in accordance
with the terms of this Agreement.
          6.4 Coverage Maps and Coverage Data
        (a) Without limiting clause (b) below or Schedule 6.5, Clearwire will
make coverage maps, coverage tools and raw coverage data available to each SIG
Party in the same form as Clearwire provides to its Customers or otherwise uses
in its direct retail operations.
        (b) Clearwire shall, in time frames specified in Schedule 6.5, make
available to such SIG Party feeds of coverage maps and data (e.g., MapInfo data
(or equivalent)) that, at a minimum, shall be of sufficient detail for such SIG
Party to:

  (i)   perform serviceability checks and ascertain service levels on the basis
of address and latitude/longitude information;     (ii)   produce
high-resolution, unbranded coverage map images that can be used for marketing
purposes; and     (iii)   create an interactive map platform accessible by End
Users of such SIG Party, representatives, potential subscribers and other
persons via the world-wide web that would show, at a minimum, the coverage of
services and signal levels by address.

        (c) Clearwire shall update the coverage maps and data made available to
the SIG Parties contemporaneously with the time that updates to such information
are provided to Other Resellers, any other Founding Partner or Clearwire’s
retail operations. At no time will the coverage maps and data made available to
any SIG Party be materially different from the coverage maps and data produced
by Clearwire in connection with its retail operations or made available to
Clearwire Retail Customers.
        (d) Clearwire will provide such maps, tools and other coverage data
using predictive modeling and mapping techniques commonly used in the wireless
service industry to depict, in a commercially reasonable manner, approximate
outdoor coverage under normal operating conditions on the Clearwire Network.
Wireless Broadband Service may not be available in all areas shown on the
coverage maps due to a variety of factors, including relocation or modification
of Facilities, environmental or topographical conditions, such as building
configuration, or unexpected capacity demands. The maps will not reflect
temporary coverage changes or coverage gaps.
          6.5 MVNO Operational Support
        (a) Clearwire will provide the SIG Party with operational support that
enables the SIG Party to monitor, provision, troubleshoot, care for and bill its
subscribers for Wireless Broadband Service on the Clearwire network. At a
minimum, such operational support will include the functions and elements set
forth in Schedule 6.5. Each SIG Party will receive any interfaces/tools or
operational support made available by Clearwire to any Other Reseller which may
include, as an example: a resale portal, trouble ticketing systems, geographic
tools, the provisioning APIs, usage feeds, and other provisioning and support
tools.
        (b) Clearwire shall use commercially reasonable efforts to cause the
Clearwire Reseller Platform to be available for testing by each SIG Party and
its Controlled Affiliates no later than 90 days prior to the date that Wireless
Broadband Service is commercially launched in any Market.
        (c) To the extent it is technically feasible, Clearwire will
electronically provide near real-time usage records through its resale platform
to each SIG Party with respect to its End Users to enable such SIG Party to bill
its customers and manage its business.

25



--------------------------------------------------------------------------------



 



        (d) Clearwire will provide each SIG Party customer usage and other data,
to the extent Clearwire has access to such information, as reasonably required
to enable the Member to manage its business, subject to compliance with all
applicable laws and regulations (including, but not limited to, CPNI).
          6.6 Provisioning
Without limiting Schedule 6.5, Clearwire shall provide a machine-to-machine
interface and a single GUI for use by all SIG Parties to provision its End User
services.
     7. Prices and Terms of Payment
          7.1 Prices
The price and other price related terms on which Clearwire will make each
Standard Network Service and Non-Standard Network Service available to each SIG
Party will be determined pursuant to Schedule 7.1.
          7.2 [*****] Pricing
The pricing associated with usage by [*****] on the Clearwire Network shall be
governed by provisions of Schedule 7.2.
          7.3 Payment of Charges
Each SIG Party will pay Clearwire for all charges associated with its usage and
other charges under this Agreement. Disputed charges are governed by the
procedures set forth in Section 7.6. All charges under this Agreement are stated
in US dollars.
          7.4 Invoices
Clearwire will provide each SIG Party with a separate invoice associated with
its usage and other charges, together will all related billing data and other
mutually agreed upon billing records required for such SIG Party to provide an
accurate and timely bill to their its End Users on a monthly basis. Each SIG
Party expressly acknowledges that some charges incurred in a billing cycle may
not appear on the invoice or the billing data (or other mutually agreed upon
billing record) for that billing cycle and that those charges may appear on
subsequent invoices or billing data (or other mutually agreed upon billing
records); provided, that, no SIG Party will be obligated to pay for any invoiced
charge related to the provision of service that first appears on an invoice
(excluding invoices relating to the compensation to be paid by a SIG Party to
Clearwire for the development of a Non-Standard Network Service in accordance
with Section 2.2.3) for such SIG Party more than [*****] after such charge has
been incurred. Payment for each invoice is due by wire transfer or automated
clearing house (ACH) transfer within [*****] of the date of receipt of such
invoice (the “Due Date”), subject to the right of a SIG Party to withhold
payment with respect to disputed amounts pursuant to Section 7.6. An invoice
will be deemed paid when Clearwire receives payment at the location designated
by Clearwire in such invoice. In its sole discretion, Clearwire may modify,
change or update the invoice content and format of any invoice provided to any
SIG Party with [*****] prior written notice to such SIG Party; provided that, no
material change to the invoice content may be made without such SIG Party’s
prior written consent, which will not be unreasonably withheld, conditioned or
delayed.
          7.5 Late Payments
Any amount invoiced by Clearwire and not paid by any SIG Party when due pursuant
to Section 7.4, other than amounts disputed pursuant to Section 7.6, shall
accrue a late payment charge of [*****] (or, if less, the maximum amount
allowable under Applicable Law), on a pro rata basis for each day late. The
applicable late payment interest rate will be applied each day after the Due
Date solely with respect to the outstanding and undisputed delinquent amount as
of such day.

26



--------------------------------------------------------------------------------



 



          7.6 Disputed Charges
               7.6.1 General
Any SIG Party may withhold payment of the disputed portion of any invoice and
may dispute an amount previously paid until the dispute is resolved under this
Section 7.6, provided that each SIG Party agrees not to dispute any amount on
any invoice unless such amount together with all other amounts being disputed on
such invoice equals or exceeds [*****]. Each SIG Party shall timely pay the
undisputed portion of any invoice as provided in Section 7.4.
               7.6.2 Dispute Periods
        (a) Each SIG Party may provide to Clearwire written notice of any
disputed charge on or before the Due Date and withhold payment of such disputed
charge. If a SIG Party determines after paying an invoice that there is a
dispute with respect to all or part of the amount paid, then such SIG Party may
provide to Clearwire written notice of the disputed charge(s) within 60 days
after the Due Date of the invoice for the disputed amount. Except as provided in
Section 7.6.2(b), if a SIG Party fails to dispute charges within 60 days of the
Due Date, such SIG Party will be deemed to have waived any right to dispute the
charges. Any SIG Party disputing a charge pursuant to this Section 7.6.2(a) must
provide a reasonably detailed explanation of the nature of the dispute within
60 days after the Due Date of the invoice for the disputed amount. Such SIG
Party’s explanation must reasonably detail, if applicable, the disputed airtime,
toll, roaming, taxes and other charges specifically, with an explanation for
each.
        (b) Notwithstanding Section 7.6.2(a), if a dispute arises that a SIG
Party could not reasonably have been expected to discover within the period set
forth in Section 7.6.2(a), such SIG Party shall have the right, for up to
12 months following the expiration of the period set forth in Section 7.6.2(a),
to dispute an amount previously paid upon the discovery of such dispute by
providing to Clearwire, within 30 days following its discovery of the dispute,
written notice thereof together with the detailed explanation of the nature of
the dispute required by Section 7.6.2(a) and why the dispute does not fall
within the provisions of Section 7.6.2(a). If such SIG Party fails to dispute
charges within the extended period set forth in this Section 7.6.2(b),it will be
deemed to have waived any right to dispute the charges and such SIG Party may
not thereafter dispute such charges.
        (c) Within 30 days of receipt of a detailed explanation of a dispute
pursuant to Section 7.6.2(a) or Section 7.6.2(b) from the disputing SIG Party,
Clearwire will notify such SIG Party in writing of its good faith determination
regarding the disputed charge or charges together with a reasonably detailed
explanation of the basis for its determination, and will credit such SIG Party’s
account, if appropriate, within such 30-day period; provided that if Clearwire
fails to notify such SIG Party in writing within such 30-day period of its
determination, Clearwire shall be deemed to have agreed with such SIG Party’s
explanation of the dispute and promptly thereafter credit such SIG Party’s
account for all of the disputed charges set forth in its dispute notice to the
extent such amounts were previously paid to Clearwire and not withheld pursuant
to 7.6.2(a). If, after receipt of Clearwire’s written determination, such SIG
Party continues to dispute all or a portion of the charges originally set forth
in its dispute notice, such SIG Party shall have the right to submit such
dispute to arbitration pursuant to Section 17.8 (after first submitting such
dispute to dispute resolution pursuant to Section 17.7) for resolution by
delivering written notice thereof to Clearwire within 30 days of receipt of
Clearwire’s written determination. If such SIG Party fails to deliver such
written demand for arbitration pursuant to Section 17.8 within such 30-day
period, such SIG Party shall be deemed to have agreed with Clearwire’s
determination of the disputed charge or charges and shall be required to pay in
accordance with Section 7.6.2(d) below any amount determined to be due and owing
to Clearwire that was previously withheld (it being understood that if such SIG
Party delivers a written demand for arbitration for only a portion of the amount
remaining in dispute, such SIG Party shall be deemed to have agreed with
Clearwire’s determination of such portion of such amount not submitted to
arbitration and shall be required to pay in accordance with Section 7.6.2(d)
below any portion of such amount not submitted to arbitration that is determined
to be due and owing to Clearwire and was previously withheld). No SIG Party may
withhold any amounts from current period payments for disputes from any
subsequent payment under Section 3.

27



--------------------------------------------------------------------------------



 



        (d) Upon resolution of any dispute in accordance with Section 7.6.2(a),
any disputed and withheld amount that is determined to be due and owing shall be
due and payable within 30 days following resolution of the dispute in accordance
with the payment procedures described in Section 7.4.
        (e) Nothing in this Section 7.6 prohibits any SIG Party from informing
Clearwire of any suspected billing errors on any invoice.
          7.7 Taxes and Other Levies by Taxing and Governmental Authorities
               7.7.1.1 Taxes
All payments to Clearwire are exclusive of any Taxes. Each SIG Party will
provide to Clearwire valid and complete resale exemption certificates or
functional equivalent documents that are acceptable to the applicable Taxing
Authority for the services purchased from Clearwire and resold to such SIG
Party’s End Users. Each SIG Party is solely responsible for the computation,
billing, and collection of all applicable Taxes to its End Users of the Wireless
Broadband Service purchased from Clearwire and resold as MVNO Service to its End
Users. Each SIG Party is solely responsible for the timely and accurate
remittance of those Taxes to the appropriate Taxing Authority. Clearwire will
notify each SIG Party of any Tax that Clearwire is required by a Taxing
Authority to charge to a SIG Party and which Tax Clearwire is required to remit
directly to a Taxing Authority. Clearwire will invoice each SIG Party for those
Taxes and such SIG Party will pay them to Clearwire under Section 7.4 (subject
to such SIG Party’s right to dispute such amounts under the procedures set forth
in Section 7.6). Clearwire shall separately state the Tax type (or name) and
jurisdiction for any Tax invoiced to a SIG Party. Each SIG Party will be
responsible to Clearwire for all Taxes imposed on Clearwire where (i) the Tax
was imposed on Clearwire by Taxing Authority of a jurisdiction within which such
SIG Party is conducting business under this Agreement, and (ii) the Tax would
not have been imposed on Clearwire had such SIG Party been properly registered
to do business in that jurisdiction. Clearwire is responsible for any property
(or ad valorem) taxes assessed by any Taxing Authority on any real and/or
personal property to which it owns. Each SIG Party is responsible for any
property (or ad valorem) tax assessed by any Taxing Authority on any real and/or
personal property to which it owns.
               7.7.1.2 Other Levies by Governmental Authorities
Each SIG Party is solely responsible for the timely and accurate remittance of
other levies by Governmental Authorities or under Governmental Authorities’
orders (i) on the Wireless Broadband Service, (ii) mandated to be paid in
proportion to receipts from MVNO Service sold by such SIG Party, or
(iii) mandated to be paid in connection with the provision of MVNO Service by
such SIG Party, including Universal Service Fund (“USF”) fees. If any SIG Party
claims an exemption, such SIG Party will provide to Clearwire a valid and
complete exemption certificate, or functionally equivalent documents that are
acceptable to Clearwire and the applicable Governmental Authority. Clearwire
will notify each SIG Party of any levy that Clearwire is required by a
Governmental Authority to charge to a SIG Party and which levy Clearwire is
required to remit directly to a Governmental Authority. Clearwire will invoice
each SIG Party for those levies and such SIG Party will pay them to Clearwire
under Section 7.4 (subject to such SIG Party’s right to dispute such amounts
under the procedures set forth in Section 7.6). Clearwire shall separately state
the levy type (or name) and jurisdiction for any levy invoiced to a SIG Party.
Each SIG Party will be responsible to Clearwire for all levies imposed on
Clearwire where (i) the levy was imposed on Clearwire by Governmental Authority
of a jurisdiction within which such SIG Party is conducting business under this
Agreement, and (ii) the levy would not have been imposed on Clearwire had such
SIG Party been properly registered to do business in that jurisdiction.
          7.8 SIG Party Liability; Parent Company Guarantees; Clearwire
Obligations
        (a) Each Party acknowledges and agrees that the obligations of each SIG
Party under this Agreement (including those related to its End Users, charges
associated with its usage or volumes and its MVNO Service) are independent
obligations to be performed solely by such SIG Party. Consequently, Clearwire
acknowledges and agrees that the obligations of each SIG Party

28



--------------------------------------------------------------------------------



 



under this Agreement are several and not joint and that no SIG Party shall be
liable for the breach or failure of any other SIG Party to perform its
obligations under this Agreement.
        (b) Contemporaneously with the execution and delivery hereof, (i) each
of Comcast, TWC and Brighthouse has caused its Guarantor to execute and deliver
to Clearwire a Guaranty Agreement in substantially the form attached hereto as
Attachment 1 (each, a “Guaranty”) to guaranty its obligations under this
Agreement, (ii) Sprint has caused its Ultimate Parent to execute and deliver to
Clearwire a letter agreement in substantially the form attached hereto as
Attachment 2 and (iii) Clearwire has caused its Ultimate Parent to execute and
deliver to each SIG Party a letter agreement in substantially the form attached
hereto as Attachment 3.
        (c) To the extent that the performance by Clearwire of any of its
obligations hereunder would require any action by, or assistance from, any
Controlled Affiliate of Clearwire, Clearwire hereby agrees to cause such
Controlled Affiliate to take such action or provide such assistance.
          7.9 Access
During the Term (including any Phase-Out Period) applicable to any SIG Party,
Clearwire will, and will cause its Controlled Affiliates to, upon reasonable
notice and no more than once in any three-month period (i) provide each SIG
Party, its employees and other personnel with such information as is reasonably
requested by such SIG Party for the purposes of applying the pricing guidelines
set forth in Schedule 7.1 and making the pricing related determinations
contemplated by Schedule 7.1 (including information relating to the underlying
price components of Clearwire’s Standard Network Service offerings) and
Schedule 7.2 and (ii) instruct their respective officers, employees and other
personnel to cooperate with each SIG Party and its employees and other
authorized representatives in the review of such information (including
affording each SIG Party and its employees and other personnel a reasonable
opportunity to ask questions of, and receive answers from, the appropriate
officers, employees and other personnel of Clearwire and its Controlled
Affiliates). The information, access and cooperation contemplated by this
Section 7.9 shall be afforded in such manner as not to interfere unreasonably
with the conduct of the business of Clearwire or any of its any of Controlled
Affiliates or cause Clearwire or any of its Controlled Affiliates to incur
unreasonable expense. Any information provided to any SIG Party under this
Section 7.9 and any information derived from, and the process of, such review
shall be Confidential Information and subject to the terms of Section 15.
          7.10 Audit Right
Clearwire will provide to each SIG Party, on an annual basis within 90 days of
the end of each calendar year commencing with 2009, a written certification from
an officer of Clearwire, to the effect that Clearwire is in compliance with the
provisions of Section 7.1. The SIG Parties then party to this Agreement shall
have the right at any time during the Term (including any Phase-Out Period), at
the SIG Parties’ sole cost and expense and upon 60 days’ prior written notice,
to cause the examination (during reasonable business hours) of those books and
records of Clearwire and its Controlled Affiliates reasonably necessary to
determine Clearwire’s compliance with the provisions of Section 7.1 (“Pricing
Related Obligations”). Any such examinations shall be conducted by an
independent certified public accounting firm designated by the SIG Parties then
party to the Agreement (it being understood that if such independent certified
public accounting firm is not a “Big 4” accounting firm, then Clearwire shall
have the right to approve the SIG Parties’ designation of such independent
certified public accounting firm (which approval shall not be unreasonably
withheld, conditioned or delayed)) (hereinafter the “Independent Auditor”). The
SIG Parties’ right to perform such an audit shall be limited to no more than
once each for each 12-month period. If, as a result of the examination performed
hereunder, the Independent Auditor determines that Clearwire is in compliance
with the Pricing Related Obligations, then the Independent Auditor shall provide
written notice to the SIG Parties stating only that Clearwire is in compliance.
If, as a result of the examination performed hereunder, the Independent Auditor
determines that Clearwire has failed to comply with the Pricing Related
Obligations, then the Independent Auditor shall commence good faith discussions
with Clearwire regarding the provisions at issue. In the event that after good
faith discussions, the Independent Auditor

29



--------------------------------------------------------------------------------



 



concludes that Clearwire is, in fact, in compliance with the Pricing Related
Obligations, then the Independent Auditor shall provide written notice to the
parties stating only that Clearwire is in compliance. In the event that after
good faith discussions, the Independent Auditor concludes that Clearwire has
failed to comply with the Pricing Related Obligations, then Clearwire shall
authorize the Independent Auditor to provide to the SIG Parties only that
limited information acquired during the course of the examination as is
necessary, in the Independent Auditor’s reasonable discretion after consultation
with Clearwire with respect to the information proposed to be provided, for the
SIG Parties to pursue its claim or claims related to Clearwire’s non-compliance
with such Pricing Related Obligations; any information that is not so necessary
shall not be disclosed to the SIG Parties by the Independent Auditor and shall
remain strictly confidential. Under no circumstances, other than the limited
circumstances described in the immediately preceding sentence, shall any
information acquired during the course of any examination or obtained during any
discussions with Clearwire be disclosed to the SIG Parties by the Independent
Auditor. Any information so disclosed and any information derived from, and the
process of, such review shall be Confidential Information and subject to the
terms of Section 15 of the Agreement. Clearwire shall provide reasonable
assistance to the Independent Auditor in conducting an examination pursuant to
this Section 7.10. If any such examination reveals a discrepancy (in total) of
greater than [*****] in the amount paid by any SIG Party and the amount which
should have been paid by such SIG Party, Clearwire shall pay to such SIG Party
an amount equal to the cost of such examination that such SIG Party paid. If any
such examination reveals a discrepancy in the amount paid by any SIG Party and
the amount which should have been paid by such SIG Party, Clearwire shall pay
the amount of such discrepancy plus interest on the amount of such discrepancy
at the rate of [*****] from the date on which such amount was paid by or should
have been paid to such SIG Party through the date on which payment is made to
Clearwire; provided, however, that in no event shall Clearwire be required to
make any such payment to the extent that such discrepancy relates to any amount
paid by such SIG Party more than two years prior to the date such discrepancy
was discovered by the Independent Auditor. Nothing in this Section 7.10. shall
be construed as a limitation on any SIG Party’s other rights and remedies.
     8. SIG Party Rights and Obligations
          8.1 Handsets and Other Mobile Devices
               8.1.1 Embedded Devices and Other Matters
        (a) From the date hereof until the seven-year anniversary of the
Effective Date (the “Exclusivity Period”), (i) Clearwire will be the exclusive
entity to develop and contract with OEMs regarding Generic Embedded Devices and
(ii) Clearwire will also be the exclusive entity to contract for the embedding
of client managers in Generic Embedded Devices; provided, however, that during
the Exclusivity Period, Clearwire will commit to work with each SIG Party to
embed WiMAX capability in such Devices of OEMs requested by such SIG Party.
        (b) The Clearwire Client Manager will be the default client manager
interface for Generic Embedded Devices. Clearwire will provide each SIG Party
with [*****]; provided that Clearwire shall as promptly as practicable, upon a
SIG Party’s reasonable request with respect to any or all [*****].
        (c) If an End User of a SIG Party activates a SIG Party’s MVNO Service,
such SIG Party [*****].
        (d) An End User shall have the right to switch among the Parties’
Wireless Broadband or MVNO Services without penalty (including any cancellation
fee) within [*****] of such End User’s initial activation; provided that such
other Party shall [*****].
               8.1.2 Compatibility and Certification
        (a) Each SIG Party will use, and will require its End Users to use, only
Devices that are certified on the Clearwire Network. Clearwire will apply its
certification process to a SIG Party’s Devices (including, its SIG Party-Defined
Devices) on a nondiscriminatory basis no less favorable

30



--------------------------------------------------------------------------------



 



to such SIG Party than the certification process applied to Devices sold by any
Other Reseller, any other Founding Partner and in Clearwire retail locations. In
all cases, Clearwire will limit the scope of its certification criteria to radio
compliance and interoperability testing over the Clearwire Network.
        (b) Each SIG Party will conduct certification testing for its SIG
Party-Defined Devices, including any upgrades thereto, other than Radio
Compliance and interoperability testing, which will be provided by Clearwire.
Clearwire shall, and shall cause its Controlled Affiliates to, use commercially
reasonable efforts to provide reasonable and customary assistance requested by
each SIG Party in the course of its certification testing (e.g., Clearwire
Network logs). A SIG Party will not be required to conduct certification
testing, and no Radio Compliance and interoperability testing will be required
to be performed by Clearwire, with respect to any Clearwire Device, unless such
SIG Party upgrades or customizes such Clearwire Device, in which case, the
certification testing described in Section 8.1.2(c) shall be required with
respect to such upgrade or customization.
        (c) Upgrades to a SIG Party’s existing SIG Party-Defined Devices will be
subject to the same level of certification as upgrades to Devices sold in
Clearwire retail operations with substantially similar complexity and/or
potential impact on the Clearwire Network (e.g., an upgrade to a SIG Party’s
existing SIG Party-Defined Device or an upgrade to, or customization of, a
Clearwire Device by such SIG Party will only be subject to full end-to-end
Device certification testing (rather than streamlined certification) if a
substantially similar upgrade to (or customization of) such a Device sold in
Clearwire retail operations would require such certification); provided that, in
all cases, Clearwire’s certification of such upgrades or customization will be
limited solely to Radio Compliance testing and interoperability testing.
        (d) Upon the request of a SIG Party, Clearwire and such SIG Party shall
reasonably agree on a mutually acceptable roadmap for the certification of each
Device requested to be certified by such SIG Party (including any SIG
Party-Defined Devices or any upgrades to SIG Party-Defined Devices or Clearwire
Device), which shall set forth the agreed upon start and end date for the
completion of such certification. Clearwire hereby agrees that it will complete
the certification of each Device as soon as reasonably practicable but no later
than [*****] following such agreed upon end date (or with respect to any such
agreed upon date that occurs on or after [*****]), absent any material delays
attributable to a third party, including an OEM. An example of such a delay
includes a third party not providing device software and hardware consistent
with Clearwire’s commercially reasonable lab entrance criteria by the agreed
upon start date.
        (e) Clearwire agrees that it will not decline to certify a Device
designed to operate on the Clearwire Network that would otherwise be certified
solely because it is capable of also operating on a mobile telecommunications
network other than the Clearwire Network or it is compatible with other wireless
services.
        (f) All Devices must comply with all Applicable Law.
        (g) If any Device used by any SIG Party’s End User does not comply with
the standards set forth in this Section 8.1, such SIG Party will use
commercially reasonable efforts to ensure that the Device is not used and, if
necessary, terminate the use of such Device on the Clearwire Network.
               8.1.3 No Clearwire Responsibility
Clearwire will not be responsible to any SIG Party or any SIG Party’s End User
for the delivery, operation or maintenance of any SIG Party’s or any SIG Party’s
End User’s Device. Unless otherwise agreed by any SIG Party and Clearwire in
writing, Clearwire will not be required to make any changes, modifications or
additions to its equipment, operations or facilities to accommodate such SIG
Party or the Devices provided by such SIG Party. Clearwire will not be
responsible for any customer care support for the SIG Party End Users, but
Clearwire will act as the interface for the SIG Parties with Clearwire’s OEMs
and ODMs with respect to Generic Embedded Devices for life-cycle management
issues, such as product alerts, software/firmware updates, escalated
bugs/trouble reports that would naturally go to the OEM/ODM, end of product life
notices, and similar life-cycle management issues.

31



--------------------------------------------------------------------------------



 



          8.2 SIG Party Staff
The staff members employed by any SIG Party, or contracted to perform services
for such SIG Party by such SIG Party, are not employees of Clearwire.
          8.3 SIG Party Responsibility for End User Services
Except as otherwise set forth in this Agreement, each SIG Party will be
responsible for all services provided to its End Users, such as the MVNO
Services and other services it provides, End User credit verification, billing,
collection, customer service, and all support necessary to provide MVNO Service.
          8.4 The SIG Party’ Responsibility for Fraud
Each SIG Party is responsible for all costs and procedures associated with End
User fraud relating to the MVNO Service sold to its End Users, such as
subscription fraud, usage on lost or stolen Devices that such SIG Party fails to
deactivate, or fraud occurring in connection with such SIG Party’s agents,
employees or representatives, such as employee-related theft.
          8.5 Interference
If Clearwire or any SIG Party discovers any material interference (as determined
by Clearwire in a commercially reasonable manner) with the Facilities, the
Clearwire Network or the Wireless Broadband Service that (i) is outside the
normal operating condition of the Facilities, the Clearwire Network or the
Wireless Broadband Service, (ii) materially impairs the quality of the service
provided by Clearwire to its Customers and (iii) is caused by such SIG Party’s
agents, employees, representatives and End Users, the discovering Party will
promptly notify the other and such SIG Party will promptly request that its
agent, employee, representative or End User cease the act(s) constituting such
interference. In the case of any such interference caused by a SIG Party or a
SIG Party’s End User, Clearwire, concurrent with notice to such SIG Party, may
terminate the Wireless Broadband Service to such End User in the event that the
interfering act(s) cause material degradation to the wireless Broadband Network
or otherwise constitute an emergency (in which event Clearwire shall provide
notice thereof as soon as reasonable practicable); provided that Clearwire shall
not terminate the Wireless Broadband Service to such End User unless the taking
of such action is consistent with Clearwire’s prior practices in dealing with
Customers of Clearwire’s retail operations and end user customers of Other
Resellers or any other Founding Partner engaging in similar conduct and only to
the extent such action is being consistently applied with respect to Customers
of Clearwire’s retail operations and end user customers of Other Resellers or
any other Founding Partner. In other instances of interference, Clearwire will
provide 48 hours notice to a SIG Party prior to terminating the impacted
Service.
          8.6 SIG Party Reports to Clearwire
Each SIG Party will provide to Clearwire, quarterly, no later than 15 days
following the end of the quarter, on a per Market basis, a rolling 12-month
forecast of increases and decreases to its End Users and usage and call volumes;
provided that it is understood that all such forecasts are good faith estimates
only, and no SIG Party shall have any liability to Clearwire based thereon.
          8.7 Legal Request Compliance
If a Governmental Authority or private party to a civil action produces to any
SIG Party a valid legal request (for example, a subpoena or court order)
relating to End User billing records or End User information, including End User
name, address and credit information, such SIG Party shall process and respond
to such request according to its then-current guidelines and procedures for
legal requests. If such request seeks information not provided by Clearwire to
such SIG Party in its normal billing practice, such SIG Party shall promptly
contact the designated Clearwire representative for assistance in compliance. If
such SIG Party either: (a) fails to provide the End User phone records or
broadband data records sought in such request; (b) fails to provide the End User
phone records or broadband data records sought in such request within the
timeframe specified in such request; or (c) fails to promptly contact the
designated Clearwire representative for assistance when such request seeks
information not provided by Clearwire to such SIG Party in its normal billing
practice, and if Clearwire is fined by a court of law as a direct result of any
failure described in (a), (b) or (c) above, such SIG Party will reimburse
Clearwire for the amount of such fine; provided that where permitted by
Applicable Law, such SIG Party

32



--------------------------------------------------------------------------------



 



may directly contest such fine at its cost and expense or Clearwire shall, to
the extent requested by such SIG Party, contest such fine at such SIG Party’s
cost and expense.
          8.8 Electronic Surveillance
If a Governmental Authority or private party to a civil action produces to any
SIG Party a valid legal request (for example, a court order) relating to
electronic surveillance of an End User of a SIG Party, such SIG Party shall
process and respond to such request according to its then-current guidelines and
procedures for legal requests and will promptly contact the designated Clearwire
representative for technical assistance in performing the electronic
surveillance; subject to any actions such SIG Party may be taking to contest or
clarify such request. If such SIG Party either: (a) fails to provide the End
User information as sought in such request; or (b) fails to promptly contact the
Clearwire representative designated below for technical assistance in performing
the electronic surveillance, and if Clearwire is fined by a court of law as a
direct result of any failure described in (a) or (b) above, such SIG Party will
reimburse Clearwire for the amount of such fine; provided that where permitted
by Applicable Law, such SIG Party may directly contest such fine at its cost and
expense or Clearwire shall, to the extent requested by such SIG Party, contest
such fine at such SIG Party’s cost and expense.
          8.9 Exclusivity, Etc.
Neither Clearwire nor any of its Controlled Affiliates has entered into or
adopted, or following the Effective Date will enter into or adopt, any
agreement, arrangement, policy or principle that (i) contains any exclusivity
provision that purports to be binding upon any SIG Party or its MVNO Service,
(ii) limits or purports to limit the freedom of any SIG Party to include or
exclude from its MVNO Service or its End Users’ Devices any product, service,
application or process (it being understood that each SIG Party shall have the
right to remove, in whole or in part, any such product, service, application or
process from its End Users’ Devices to the extent that any such product, service
application or process is installed on any such Device and Clearwire and its
Controlled Affiliates shall provide reasonable assistance to such SIG Party to
facilitate such removal), (iii) requires any SIG Party or any of its End Users
to adhere to any procedure or process to activate an End User’s Device (other
than procedure or processes that are reasonably necessary to activate a device
for use on the Clearwire Network) or (iv) requires any SIG Party or any of its
Controlled Affiliates to adopt, comply with or otherwise adhere to any practice
or policy with respect to network management services or network openness
policies.
     9. Clearwire Rights and Obligations
          9.1 Modifications; MVNO Operations Manual
        (a) The Parties acknowledge that an MVNO Operations Manual has not yet
been prepared by Clearwire, but will be done so in good faith and in a
commercially reasonable manner and as otherwise required by this Agreement. The
Parties will meet to review drafts of the MVNO Operations Manual (with respect
to which Clearwire will offer the SIG Parties a reasonable opportunity to review
and comment) and will discuss the commercial reasonableness of it prior to its
initial implementation. Clearwire may from time to time modify, amend, change,
update or supplement the Clearwire Network, Clearwire’s or any of its Controlled
Affiliate’s operations, equipment, software or procedures or the MVNO Operations
Manual; provided that with respect to any modifications, amendments, changes,
updates or supplements that would reasonably be expected to require changes to,
updates of or modifications to any SIG Party’s or any of its End Users’ Devices
or other products, accessories, systems or procedures, Clearwire shall
(i) provide as much advance notice of the proposed modifications, amendments,
changes, updates or supplements as is reasonably possible under the
circumstances, (ii) thereafter and to the extent necessary, cooperate with such
SIG Party in developing and executing a transition plan to reduce the impact of
the proposed modifications, amendments, changes, updates or supplements on such
SIG Party and its business, operations and End Users (including considering in
good faith alternative means of accomplishing Clearwire’s or any of its
Controlled Affiliate’s objectives that would have less of a burden on such SIG
Party and its business, operations and End Users) and (iii) use commercially
reasonable efforts to address the interoperability and compatibility of such SIG
Party’s or its End Users’ Devices or other products, accessories, systems or
procedures in

33



--------------------------------------------------------------------------------



 



existence immediately prior to such modification, amendment, change, update or
supplement with Clearwire’s or any of its Controlled Affiliate’s operations,
equipment, software, procedures, services and infrastructure following such
modification, amendment, change, update or supplement (i.e., backwards
compatibility) for a commercially reasonable period of time. Any such
modification, amendment, change, update or supplement to the Facilities,
Clearwire’s or any of its Controlled Affiliate’s operations, equipment,
software, procedures or services or the MVNO Operations Manual shall not
discriminate against any SIG Party or its businesses or operations relative to
Clearwire’s retail operations; provided that in the case of any modifications,
amendments, changes, updates or supplements to the MVNO Operations Manual, such
modifications, amendments, changes, updates or supplements must be made to the
operations manuals of each Other Reseller and each Founding Partner and
consistently applied across Clearwire’s resale operations. Subject to
Clearwire’s compliance with the foregoing, Clearwire will not be liable to any
SIG Party or its End Users if such modifications, amendments, changes, updates
or supplements require changes to, updates of or modifications to such SIG
Party’s or its End Users’ Devices or other products, accessories, systems or
procedures.
        (b) Following any modification, amendment, change, update or supplement
to the MVNO Operations Manual in accordance with Section 9.1(a), Clearwire will
provide an updated MVNO Operations Manual to each SIG Party. In the event of any
conflict between the terms of this Agreement and the terms of the MVNO
Operations Manual, the terms of this Agreement will control.
        (c) [*****].
          9.2 Clearwire Network Fraud Detection and Responsibility
Clearwire will apply the same network fraud monitoring procedures used for its
or any of its Controlled Affiliate’s retail operations for the SIG Parties and
will promptly notify the SIG Parties utilizing the same fraud notification
measures Clearwire uses in its direct retail operations.
          9.3 Clearwire’s Reports to the SIG Parties
Clearwire will provide to each SIG Party the reports to be specified in the MVNO
Operations Manual and as agreed upon by the Parties.
          9.4 Service Levels; Material Degradation
               9.4.1 Resale Support Systems Service Levels
        (a) Clearwire will provide operational support to each SIG Party as
described in Section 6.5. Such operational support provided to each SIG Party
will no less favorable (as to such SIG Party) as the operational support
provided to any other Founding Partner or any Other Reseller.
        (b) The Parties shall mutually develop and agree upon service levels and
remedies for the operational support Clearwire will provide, which shall at all
times meet, at a minimum, the operational service levels are described in
Schedule 6.5. The agreed upon remedies will be SIG Parties’ sole and exclusive
remedies with respect to any failure to meet the defined operational service
levels.
               9.4.2 Network Performance Specifications
        (a) From and after the date hereof until the [*****] of the Effective
Date (the “Committed Performance Date”), Clearwire shall, and shall cause its
Controlled Affiliates to, use commercially reasonable efforts to meet the
network performance parameters set forth in Section 2(a) of Schedule 9.4.2(a).
Clearwire and the SIG Parties shall, no later than the Committed Performance
Date, mutually develop and agree upon (i) the minimum network performance
parameters of the Clearwire Network to support the Wireless Broadband Service
(the “Network Performance Specifications”) that will be in effect from and after
the Committed Performance Date and (ii) the appropriate remedies available to
the SIG Parties for the failure of Clearwire and its Controlled Affiliates to
achieve the Network Performance Specifications from and after the Committed
Performance Date (subject, in each case, to updates or modifications thereof in

34



--------------------------------------------------------------------------------



 



accordance with this Section 9.4.2(a)); provided that it is understood that the
Network Performance Specifications in effect from and after the Committed
Performance Date shall, at a minimum, meet the specifications set forth in
Section 2(b) on Schedule 9.4.2(a); provided, further, that to the extent that
Clearwire or any of its Controlled Affiliates enters into any agreement or
understanding with any other Person (including any Founding Partner or any of
its Controlled Affiliates) that grants such Person network performance
parameters of the Clearwire Network for supporting Wireless Broadband Services
and/or remedies associated with the failure to meet any such network performance
parameters that are more favorable (as to such Person) than the Network
Performance Specifications or the remedies referred to in the foregoing clause
(ii) then in effect, as applicable, then Clearwire shall promptly (and in any
event within 60 days) notify each SIG Party thereof in writing and each SIG
Party shall have the right (which right must be exercised within 90 days of
receipt of such notice from Clearwire) to substitute such more favorable network
performance parameters and/or remedies, as the case may be, for the Network
Performance Specifications or such remedies then in effect, as applicable. From
and after the Committed Performance Date, Clearwire and its Controlled
Affiliates shall operate the Clearwire Network in compliance the Network
Performance Specifications then in effect, and the failure to meet such
specifications shall result in the application of the remedies described in
clauses (ii) above then in effect. On a monthly basis, Clearwire will provide a
standard report or set of standard reports describing the performance of the
Clearwire Network against the Network Performance Specifications then in effect.
Without limiting the foregoing, from and after the determination of the initial
Network Performance Specifications to be effective on the Committed Performance
Date, Clearwire shall, in cooperation with the SIG Parties, ensure that the
Network Performance Specifications evolve properly over time to support enhanced
services over the Clearwire Network and to keep pace with technological
developments, new competitive product offerings and emerging industry standards.
        (b) Notwithstanding any other provision of this Section 9.4.2, this
Section 9.4.2 and any remedies for failing to achieve the Network Performance
Specifications will not apply to, or in the event of:(1) circumstances caused by
acts or omissions outside of Clearwire’s control including acts and omissions by
third parties, a SIG Party or any of their respective agents, representatives,
designees or vendors; (2) Force Majeure Events; (3) a SIG Party or a SIG Party’s
failure to materially comply with its obligations as defined in the Agreement;
(4) scheduled standard maintenance windows; or (5) failure or problems caused by
any components outside the Clearwire Network or outside of Clearwire’s or any of
its Controlled Affiliate’s reasonable control.
          9.5 Certain Information
Clearwire shall provide each SIG Party (other than Google) with the same
information provided to Google Inc. (a) pursuant to item 7 of Rider I of the
Google Products and Services Agreement to be entered into on the Effective Date
between Google Inc. and Clearwire (as such item 7 may be amended, modified,
supplemented or replaced from time to time) or (b) otherwise relating to network
status, network changes (e.g., tower changes), network usage or aggregate end
user information, in each case at the same time such information is provided to
Google Inc.
     10. Limitations of Warranties and Liabilities
          10.1 No Warranties
Except as otherwise set forth in this Agreement, no Party makes any warranties,
express or implied, including any implied warranties of merchantability or
fitness for a particular purpose. Except as otherwise set forth in this
Agreement, Clearwire makes no warranties, express or implied, regarding the
Wireless Broadband Service or, if applicable, any equipment, product or other
good provided by Clearwire. In addition, all implied warranties are disclaimed,
including any warranties of merchantability, fitness for a particular purpose or
use. Each SIG Party acknowledges that Clearwire is not, as of the date of the
Effective Date, the manufacturer of any equipment or Devices.

35



--------------------------------------------------------------------------------



 



          10.2 Limitations on Liability
               10.2.1 Liability Limit
EXCEPT FOR ANY PARTY’S PAYMENT OBLIGATIONS UNDER THIS AGREEMENT, IN NO EVENT
SHALL CLEARWIRE’S CUMULATIVE LIABILITY, ON THE ONE HAND, OR THE SIG PARTIES’
CUMULATIVE LIABILITY, ON THE OTHER HAND, ARISING FROM OR RELATED TO THIS
AGREEMENT EXCEED THE GREATER OF: (1) [*****]; AND (2) AN AMOUNT EQUAL TO THE
TOTAL REVENUE PAID TO CLEARWIRE [*****] DURING THE PERIOD FROM THE EFFECTIVE
DATE THROUGH THE MONTH PRIOR TO THE MONTH IN WHICH DAMAGES ARE SOUGHT.
               10.2.2 Certain Exceptions
NOTWITHSTANDING ANYTHING IN SECTION 10.2.1 TO THE CONTRARY, NOTHING IN SECTION
10.2.1 SHALL, OR IS INTENDED TO, LIMIT ANY LOSSES OR EXPENSES THAT ARISE OUT OF
OR ARE RELATED TO (A) FRAUD, (B) WILLFUL BREACH OF THIS AGREEMENT, (C) A BREACH
OF SECTION 11 (INTELLECTUAL PROPERTY) OR SECTION 15 (CONFIDENTIALITY) OR (D) ANY
CLAIM FOR WHICH ANY PARTY HAS AGREED TO INDEMNIFY ANY OTHER PARTY PURSUANT TO
SECTION 12.2, AND NO AMOUNTS PAYABLE IN RESPECT OF THE FOREGOING SHALL COUNT
AGAINST THE AMOUNT SET FORTH IN SECTION 10.2.1.
     11. Intellectual Property
          11.1 Trade Name, Trade Marks and Service Marks
               11.1.1 Clearwire’s Rights
As between the Parties, each SIG Party recognizes the right, title and interest
of Clearwire and its Controlled Affiliates in and to all service marks,
trademarks, and trade names owned and used in connection with the service and
products sold by Clearwire and its Controlled Affiliates (“Clearwire Marks”). No
SIG Party will engage in any activities or commit any acts, directly or
indirectly, that contest, dispute, or otherwise impair, or that may contest,
dispute or otherwise impair the right, title or interest of Clearwire and its
Controlled Affiliates therein. Each SIG Party acknowledges and agrees that
nothing in this Agreement grants such SIG Party the right to use and such SIG
Party agrees that it will not use any Clearwire Mark or any service mark,
trademark, or trade name that is confusingly similar to or a colorable imitation
of any of the Clearwire Marks and will not incorporate the Clearwire Marks into
any service mark, trademark, trade name or domain name used or developed by such
SIG Party. No SIG Party acquires or claims any right, title or interest in or to
the Clearwire Marks through purchase of the Wireless Broadband Service, the
provision of MVNO Service or otherwise. Notwithstanding the foregoing, to
clarify its relationship with Clearwire, each SIG Party may use the Clearwire
Marks with Clearwire’s prior written approval. Nothing in this Section 11.1.1
will prevent any SIG Party from contesting or disputing any Clearwire Marks that
violate the provisions of Section 11.1.2.
               11.1.2 SIG Party Rights
Clearwire recognizes the right, title and interest of each SIG Party and its
Controlled Affiliates in and to all service marks, trademarks, and trade names
used in connection with the service and products sold by such SIG Party and its
Controlled Affiliates (“SIG Party Marks”). Clearwire will not engage in any
activities or commit any acts, directly or indirectly, that contest, dispute, or
otherwise impair, or that may contest, dispute or otherwise impair the right,
title or interest of any SIG Party and its Controlled Affiliates therein.
Clearwire acknowledges and agrees that nothing in this Agreement grants
Clearwire the right to use and Clearwire agrees that it will not use any SIG
Party Mark or any service mark, trademark, or trade name that is confusingly
similar to or a colorable imitation of any of the SIG Party Marks and will not
incorporate the SIG Party Marks into service mark, trademark, trade name or
domain name used or developed by Clearwire. Clearwire does not acquire or claim
any right, title or interest in or to the SIG Party Marks through sale of the
Wireless Broadband Service or products or otherwise. Nothing in this
Section 11.1.2 will prevent Clearwire from contesting or disputing any SIG Party
Marks that violate the provisions of Section 11.1.1.

36



--------------------------------------------------------------------------------



 



               11.1.3 Remedies for Violations
The limitations in Section 10.2 do not apply to either Party’s violations of
this Section 11.1. If any Party violates or threatens to violate this
Section 11.1, Clearwire or the applicable SIG Party, as the case may be, may
exercise any right or remedy under this Agreement and any other right or remedy
that it may have (now or hereafter existing) at law, in equity or under statute.
Each Party agrees that damages for violations of this Section 11.1 may be
difficult to ascertain or inadequate and that if any Party violates or threatens
to violate Section 11.1, Clearwire or the applicable SIG Party, as the case may
be, may suffer irreparable harm and therefore may seek injunctive relief in
addition to any other right or remedy under this Agreement and any other right
or remedy that it may have (now or hereafter existing) at law, in equity or
under statute. The Party that violates or threatens to violate Section 11.1 will
not raise the defense of an adequate remedy at law.
          11.2 Other Intellectual Property
               11.2.1 Limited License
During the Term (including any Phase-Out Period) applicable to any SIG Party,
Clearwire grants to each SIG Party a limited, non-exclusive, non-transferable
license to use Clearwire’s Intellectual Property only as necessary to provide
MVNO Service as contemplated by this Agreement.
               11.2.2 Ownership
Each Party retains all rights, title, and interest to its own Intellectual
Property, and unless expressly stated in this Agreement, nothing is to be
construed as a transfer or license of such rights, title and interest.
     12. Indemnification
          12.1 SIG Party Indemnification
Each SIG Party, severally and not jointly, shall defend, indemnify and hold
Clearwire and its Controlled Affiliates and their respective directors,
officers, agents and employees (each, a “Clearwire Indemnitee”) harmless from
and against all claims, damages, losses, liabilities, costs and expenses,
including reasonable attorney’s fees and court costs, in connection with any
action, suit or proceeding (including any indirect, incidental or consequential
damages or lost profits, but excluding any exemplary or punitive damages except
to the extent the same are awarded to a Person in any judgment with respect to
which an Indemnifying Person is obligated to indemnify an Indemnified Person
pursuant to this Section 12) (collectively “Damages”) incurred or suffered by
any Clearwire Indemnitee arising out of any Claim against a Clearwire Indemnitee
by any Person who is not a Party (or a successor to a Party) to this Agreement
and resulting from (a) any breach of such SIG Party’s obligations,
representations or warranties under this Agreement, (b) willful misconduct by
such SIG Party or any of its Controlled Affiliates, (c) negligent acts or
omissions by such SIG Party or any of its Controlled Affiliates in connection
with (i) such SIG Party’s performance of its obligations hereunder or (ii) the
provision of MVNO Service by such SIG Party or any of its Controlled Affiliates
hereunder (other than to the extent such Damages have resulted from any acts,
omissions or other matters for which indemnification may be sought by such SIG
Party pursuant to any of clauses (a) through (e) of Section 12.2); (d) any
violation of Applicable Law arising from an act or omission of such SIG Party or
any of its Controlled Affiliates with respect to the provision of MVNO Service
by such SIG Party or any of its Controlled Affiliates to its End Users (other
than to the extent such Damages have resulted from any acts, omissions or other
matters for which indemnification may be sought by such SIG Party pursuant to
clause (d) or (e) of Section 12.2) or (e) any allegation that any products or
services provided by any SIG Party to its End Users under this Agreement
(including any processes in connection therewith) infringes, misappropriates or
otherwise violates any Intellectual Property rights of any Person (other than to
the extent such Damages have resulted from any acts, omissions or other matters
for which indemnification may be sought by such SIG Party pursuant to clause
(e) of Section 12.2).
          12.2 Clearwire’s Indemnification
Clearwire shall defend, indemnify and hold each SIG Party and its Controlled
Affiliates and their respective directors, officers, agents and employees (each,
a “SIG Party Indemnitee”) harmless from

37



--------------------------------------------------------------------------------



 



and against all Damages incurred or suffered by any SIG Party Indemnitee arising
out of any Claim against a SIG Party Indemnitee by any Person who is not a Party
(or a successor to a Party) to this Agreement and resulting from (a) any breach
of Clearwire’s obligations, representations or warranties under this Agreement,
(b) willful misconduct by Clearwire or any of its Controlled Affiliates,
(c) negligent acts or omissions by Clearwire or any of its Controlled Affiliates
in connection with (i) its performance of its obligations hereunder or (ii) the
provision of Wireless Broadband Service by Clearwire or any of its Controlled
Affiliates to SIG Parties (other than to the extent such Damages have resulted
from any acts, omissions or other matters for which indemnification may be
sought by Clearwire pursuant to clause (a) through (e) of Section 12.1), (d) any
violation of Applicable Law arising from an act or omission of Clearwire or any
of its Controlled Affiliates with respect to the Wireless Broadband Service
provided by Clearwire or its Controlled Affiliates (other than to the extent
such Damages have resulted from any acts, omissions or other matters for which
indemnification may be sought by Clearwire pursuant to clause (d) or (e) of
Section 12.1) or (e) any allegation that any products or services provided by
Clearwire to any SIG Party under this Agreement (including any content
transmitted or processes used in connection therewith) infringes,
misappropriates or otherwise violates any Intellectual Property rights of any
Person (other than to the extent such Damages have resulted from any acts,
omissions or other matters for which indemnification may be sought by Clearwire
pursuant to clause (e) of Section 12.2); provided that, for purposes of this
clause (e), such products or services are utilized by such SIG Party or its
Controlled Affiliates, representatives or agents in the manner intended to be
utilized pursuant to this Agreement).
          12.3 Indemnification Procedures
        (a) A Party seeking indemnification pursuant to this Agreement (the
“Indemnified Party”) shall give prompt written notice of any claim, or the
commencement of any suit, action or proceeding, in respect of which indemnity
may be sought under Section 12.1 or Section 12.2, as applicable (a “Claim”), to
the Party from which indemnification is sought (the “Indemnifying Party”);
provided that the failure of the Indemnified Party to give such notice shall not
relieve the Indemnifying Party of its indemnification obligations under this
Agreement, except to the extent that such failure results in the failure of
actual notice and the Indemnifying Party is materially prejudiced as a result of
such failure.
        (b) The Indemnified Party will allow the Indemnifying Party to direct
the defense and settlement of any such Claim, with counsel of the Indemnifying
Party’s choosing (provided such counsel is a nationally recognized law firm),
and will provide the Indemnifying Party, at the Indemnifying Party’s expense,
with information and assistance that are reasonably necessary for the defense
and settlement of the claim. The Indemnified Party will have the right to retain
separate counsel and to participate in (but not control) any such action, but
the fees and expenses of such counsel will be at the expense of the Indemnified
Party; provided that the Indemnified Party shall have the right to employ, at
the Indemnifying Party’s expense, one counsel of its choice in each applicable
jurisdiction (if more that one jurisdiction is involved) to represent the
Indemnified Party if (i) the retention of counsel by the Indemnified Party has
been authorized in writing by the Indemnifying Party; or (ii) the Indemnified
Party has been advised by its counsel in writing that there is a conflict of
interest between the Indemnifying Party and the Indemnified Party in the conduct
of the defense of the action; provided, further, that if the Indemnifying Party
has not in fact retained counsel to assume the defense of the action within a
reasonable time following receipt of the notice given pursuant to
Section 12.3(a), or otherwise fails, in the reasonable judgment of the
Indemnified Party, to otherwise adequately prosecute or pursue such defense, in
each case, within 30 days following written notice of such failure by the
Indemnified Party to the Indemnifying Party, the Indemnified Party may defend
such Claim on behalf of and for the account and risk of the Indemnifying Party.
        (c) An Indemnifying Party will not be liable for any settlement of any
Claim effected without its written consent (which consent will not be
unreasonably withheld, delayed, or conditioned). Without the written consent of
the Indemnified Party, an Indemnifying Party will not consent to the entry of
any judgment or enter into any settlement of any Claim that (A) imposes
obligations on the Indemnified Party or any of its Controlled Affiliates other
than the payment of money damages that will be paid by the Indemnifying Party,
(B) does not include as an unconditional term thereof, a complete and
unconditional release of each Indemnified Party

38



--------------------------------------------------------------------------------



 



potentially affected by such Claim, (C) arises from or is part of any criminal
action, suit or proceeding or contains a stipulation to or an admission or
acknowledgment of, any liability or wrongdoing (whether in contract or
otherwise) on the part of the Indemnified Party or any of its Controlled
Affiliates, or (D) without limiting clause (A) above, encumbers any of the
assets of any Indemnified Party or any of its Controlled Affiliates or includes
any injunctive or equitable relief, including any restriction or condition that
would apply to or materially adversely affect any Indemnified Party or any of
its Controlled Affiliates or the conduct of any of their respective businesses.
     13. Termination and Transition Assistance
          13.1 Clearwire Termination Rights
        (a) Clearwire has the right to terminate this Agreement in its entirety
at any time with respect to any SIG Party under any of the following
circumstances, by giving written notice to such SIG Party (which notice shall be
simultaneously delivered to each other SIG Party then party to this Agreement):
        (i) such SIG Party fails to make a payment of money when due (other than
any payment that is being disputed in good faith by such SIG Party or on its
behalf under Section 7.6 with respect to disputes of amounts due and owing under
this Agreement), which failure continues for more than 30 days after written
notice of such failure to pay;
        (ii) such SIG Party commits a material breach of this Agreement, which
breach is not cured by such SIG Party within 30 days after written notice
detailing such breach is provided to such SIG Party; provided, however, that if
the breach is of a type that cannot be cured within the 30 day period or cannot
be cured within 30 days because of circumstances beyond such SIG Party’s
control, then the period for cure will be extended if such SIG Party proceeds
with reasonable diligence, but in no event beyond 180 days after written notice;
        (iii) such SIG Party commences the dissolution, liquidation and winding
up of its affairs or otherwise ceases to function as a going concern;
        (iv) such SIG Party admits in writing its inability to pay its debts as
they become due;
        (v) such SIG Party (x) institutes a voluntary proceeding, or becomes the
subject of an involuntary proceeding which involuntary proceeding is not
dismissed within 60 days, under any bankruptcy act, insolvency law or any law
for the relief of debtors, (y) has a receiver appointed to manage its affairs,
which appointment is not dismissed, vacated or stayed within 60 days, or
(z) executes a general assignment for the benefit of creditors; and
        (vi) with respect to Intel only (in its capacity as a SIG Party), if
Clearwire has the right to terminate the Intel Commercial Agreement under
Section 33.1 of the Intel Commercial Agreement, as a result of the occurrence of
an Event of Default (as that term is defined in the Intel Commercial Agreement)
that has not been cured by Intel pursuant to the provisions of Section 33.1 of
the Intel Commercial Agreement.
        (b) For the avoidance of doubt, in instances in which Clearwire’s right
to terminate this Agreement under this Section 13.1 arises by reason of the
actions of or with respect to a particular SIG Party, such right shall apply
only with respect to that particular SIG Party.
          13.2 SIG Party Termination Rights
        (a) Each SIG Party has the right to terminate this Agreement in its
entirety at any time under any of the following circumstances, by giving written
notice to Clearwire (which notice shall be simultaneously delivered to each
other SIG Party then party to this Agreement):
        (i) Clearwire commits a material breach of this Agreement, which breach
is not cured by Clearwire within [*****] after written notice detailing such
breach is provided to Clearwire; provided, however, that if the breach is of a
type that cannot be cured within the [*****] period or cannot be cured within
[*****] because of circumstances beyond Clearwire’s control, then the

39



--------------------------------------------------------------------------------



 



period for cure will be extended if Clearwire proceeds with reasonable
diligence, but in no event beyond [*****] after written notice;
        (ii) Clearwire commences the dissolution, liquidation and winding up of
its affairs or otherwise ceases to function as a going concern;
        (iii) Clearwire admits in writing its inability to pay its debts as they
become due;
        (iv) Clearwire (x) institutes a voluntary proceeding, or becomes the
subject of an involuntary proceeding which involuntary proceeding is not
dismissed within [*****], under any bankruptcy act, insolvency law or any law
for the relief of debtors, (y) has a receiver appointed to manage its affairs,
which appointment is not dismissed, vacated or stayed within [*****], or
(z) executes a general assignment for the benefit of creditors.
        (b) For the avoidance of doubt, if any SIG Party exercises any
termination right pursuant to Section 13.2(a) or 13.3(a), the resulting
termination of this Agreement shall be effective solely with respect to such SIG
Party and not any other SIG Party.
          13.3 Clearwire Change of Control
        (a) Any SIG Party may terminate this Agreement as to itself if a Change
of Control is consummated, by giving written notice to Clearwire during the
[*****] period beginning on the date such Change of Control is consummated. In
addition, upon Clearwire entering into a definitive agreement with respect to,
or if earlier, the consummation of, any Change of Control, each SIG Party shall
be entitled to the rights and remedies described in Section 13.5. Clearwire will
give each SIG Party prompt notice of the entering into of the definitive
agreement for, and of the consummation of, any Change of Control.
        (b) The termination rights set forth in subsection (a) above will not
apply with respect to a Change of Control pursuant to which Sprint or any of its
Controlled Affiliates is the surviving entity or otherwise the controlling
party.
          13.4 Sale of License or Loss of Market
        (a) Clearwire and its Controlled Affiliates may propose to enter into a
definitive agreement for, or otherwise consummate, a sale, transfer, license,
lease or other disposition of any BRS license and/or lease of excess capacity on
any EBS or BRS license (each a “Disposed License”) covering all or any portion
of a Market such that Clearwire and its Controlled Affiliates will no longer
provide, or have the capability of providing, Wireless Broadband Services in
that Market in a manner consistent with the Wireless Broadband Services then
made available in other Markets (as opposed to a sale, transfer, or other
distribution of a spectrum license which Clearwire deems to be excess capacity,
or a spectrum license which when aggregate with all other spectrum licenses held
by Clearwire does not result in Clearwire having the necessary spectrum to
launch or support commercial Wireless Broadband Services in that Market) (each
such transaction, a “Sale of License”). In the event of a Sale of License in a
Market or portion thereof, Clearwire shall use its commercially reasonable
efforts to cause such purchaser of such Disposed License to enter into a written
agreement with the SIG Parties then party to this Agreement pursuant to which
such purchaser will provide [*****] written agreement, a “Service Assumption
Agreement”).
        (b) In connection with any proposed Sale of License, if a Service
Assumption Agreement is not entered into by the proposed purchaser and the SIG
Parties, then, prior to entering into a definitive agreement with respect to
such Sale of License, Clearwire shall provide a written notice, attaching a
summary of all of the material terms and conditions of the proposed Sale of
License (“Sale Proposal”), to the SIG Parties then party to this Agreement
offering such Persons the collective right to purchase the Disposed License(s)
that are the subject of such Sale of License on the terms and conditions set
forth in the Sale Proposal. Such SIG Parties (or a subset thereof) may within
[*****] of receipt of such notice notify Clearwire in writing that they have
elected to purchase such Disposed License(s) and, unless Clearwire and such SIG
Parties otherwise mutually agree, purchase such Disposed License(s) on the terms
and conditions set forth in the Sale Proposal; provided that to the extent that
such SIG Parties are incapable of complying with the terms of the Sale Proposal,
Clearwire shall, upon the request of such SIG

40



--------------------------------------------------------------------------------



 



Parties, agree to substantially similar terms and conditions with such SIG
Parties. If such SIG Parties (or a subset thereof) elect to purchase such
Disposed License(s), Clearwire and such SIG Parties (or a subset thereof) shall
as promptly as reasonably practicable, but in no event later than [*****], after
the receipt by Clearwire of such election notice enter into a definitive
agreement on the terms described above and, thereafter, consummate such purchase
within [*****] from the date Clearwire received such election notice. If (i) the
SIG Parties (or any subset thereof) do not timely elect to purchase such
Disposed License(s) within the [*****] described above, (ii) the SIG Parties (or
any subset thereof) do timely make such election, but no binding agreement is
entered into within the [*****] described above (except to the extent the delay
in entering such binding agreement is due to the acts or omissions of Clearwire
or any of its Controlled Affiliates), or (iii) a binding agreement is entered
into within such [*****] period, but the purchase of the Disposed License(s) is
not consummated within the [*****] period described above (except to the extent
the delay in such consummation is due to the acts or omissions of Clearwire or
any of its Controlled Affiliates), then Clearwire shall have a [*****] period
commencing on the earliest of occur of the foregoing clauses (i), (ii) and
(iii) during which it may consummate a Sale of License of such Disposed
License(s) to such proposed purchaser on terms and conditions (including price)
which are the same or more favorable to Clearwire than the terms and conditions
proposed by Clearwire in the notice referred to in the first sentence of this
paragraph (b). The Parties agree that each SIG Party’s rights pursuant to this
Section 13.4(b) shall be assignable at any time by such SIG Party to any of its
Controlled Affiliates.
        (c) In no event shall Clearwire enter into a definitive agreement with
respect to a Sale of License (i) with any purchaser as to which a Services
Assumption Agreement is not entered into if such purchaser were to assume, in
connection with such Sale of License, Clearwire’s obligations to provide
Wireless Broadband Services to any Other Reseller or (ii) with Sprint or any of
its Controlled Affiliates unless a Services Assumption Agreement is entered
into.
        (d) If at any time during the Term (including any Phase-Out Period)
(i) any BRS or EBS license held by Clearwire or any of its Controlled Affiliates
is cancelled, terminated, rescinded, annulled, revoked, suspended or otherwise
limited, and as a result thereof Clearwire is no longer lawfully permitted to
provide the Wireless Broadband Services in any Market (or portion thereof) or
(ii) a Sale of License is consummated, then, in connection with any such event,
(A) each SIG Party then a party to this Agreement will be entitled to the same
rights, and subject to the same obligations, available to Clearwire or any Other
Reseller with respect to the applicable Market or portion thereof (including any
roaming rights granted to Clearwire, any Founding Partner or any Other Reseller
in connection with such Sale of a License) and (B) the restrictions and
limitation set forth in Section 14.1 shall terminate in full solely with respect
to those End Users of each SIG Party whose account addresses are located within
the Market or portion thereof to which such event relates.
          13.5 SIG Party Rights and Remedies Upon the Occurrence of Certain
Events
        (a) Immediately upon (i) Clearwire entering into a definitive agreement
with respect to, or if earlier, the consummation of, a Change of Control
pursuant to which Clearwire has or will become an Affiliate of a Restricted
Entity or (ii) the termination of this Agreement by any SIG Party pursuant to
Section 13.2(a) or 13.3(a) (it being understood that Clearwire shall provide
each SIG Party with prompt notice that such an event has occurred), the
restrictions and limitations set forth in Section 14.1 shall terminate in full
without any action being required on the part of any Party (including any
exercise by any SIG Party of any related termination right hereunder).
        (b) Immediately upon Clearwire entering into a definitive agreement with
respect to, or if earlier, the consummation of a Change of Control pursuant to
which Clearwire has or will become an Affiliate of a Restricted Entity the
restriction and limitation set forth in Section 2.3.7 shall terminate in full
with respect to each SIG Party (but not with respect to Clearwire).
          13.6 Length of and Duties During the Phase-Out Period
        (a) With respect to any SIG Party, upon the expiration of the Term
applicable to such SIG Party or upon the early termination of this Agreement as
to such SIG Party, Clearwire shall

41



--------------------------------------------------------------------------------



 



continue to provide the Wireless Broadband Service to such SIG Party for the
duration of the applicable phase-out period (each, a “Phase-Out Period”) set
forth below:

  (i)   upon expiration of the Term, the Phase-Out Period will be [*****] after
the expiration date;     (ii)   the Phase-Out Period for termination under
Section 13.1(a)(i) is [*****] after the date of the notice of termination;    
(iii)   the Phase-Out Period for termination under Section 13.1(a)(ii),
13.1(a)(iii), 13.1(a)(iv), 13.1(a)(v) or 13.1(a)(vi) is [*****] after the date
of the notice of termination;     (iv)   the Phase-Out Period for termination
under Section 13.2(a) or 13.3(a) is [*****] after the date of the notice of
termination;     (v)   the Phase-Out Period for termination under Section 17.16
is [*****] after the date of the notice of termination; provided that if
Clearwire is the Frustrated Party and the Force Majeure Event interferes with
Clearwire’s ability to perform the Transition Assistance during the pendency of
the Phase-Out Period, the Phase-Out Period shall be extended on a day-for-day
basis for each day for which the Force Majeure Event interferes with Clearwire’s
ability to perform the Transition Assistance

        (b) During any Phase-Out Period, the restrictions applicable to each SIG
Party pursuant to Section 14.1(a) will no longer apply.
        (c) During any Phase-Out Period with respect to a SIG Party, such SIG
Party will be permitted to add End Users at any time during the Phase-Out
Period, subject to the following limitations:

  (i)   if the termination occurred under Section 13.1(a)(i) or 13.1(a)(ii),
such SIG Party will not be permitted to add End Users [*****]; and     (ii)   if
the termination occurred under Section 13.4, such SIG Party will be permitted to
add End Users only until the longer to occur of (i) the first [*****] of the
Phase-Out Period and (ii) such time as Clearwire is no longer permitted to add
subscribers, contractually or otherwise.

        (d) During any Phase-Out Period, except as expressly set forth in this
Agreement, the provisions of this Agreement (including the pricing guidelines
set forth on Schedule 7.1 hereto) shall continue to apply to the same extent as
though this Agreement had not expired or terminated, except that each SIG Party
with respect to which such Phase-Out Period applies shall cease to have any
rights pursuant to Section 2.2.3 (solely with respect to Complex Non-Standard
Network Services) and Section 2.2.4. Except as otherwise provided in this
Agreement, at the end of the Phase-Out Period, Clearwire may terminate the
Wireless Broadband Service and the End Users on the Clearwire Network without
incurring any liability.
          13.7 Effect of Termination
Termination of this Agreement is without prejudice to any other right or remedy
of the Parties under this Agreement. Termination of this Agreement with respect
to any Party under any circumstance does not release such Party from any
liability which, at the time of termination, is owed to any other Party, or
which may be owed in respect of any act or omission prior to termination or from
any obligation which is expressly stated to survive the termination. Following
any termination of this Agreement with respect to any SIG Party, such SIG Party
will remain responsible for its obligations to its agents and its End Users.
          13.8 Transition Assistance
        (a) At the request of any SIG Party at any time, including during any
Phase-Out Period, Clearwire will use commercially reasonable efforts to assist
such SIG Party in the orderly migration of such SIG Party’s End Users (including
in connection with a mass migration) to a successor provider designated by such
SIG Party (the “Transition Assistance”). Clearwire and such SIG Party shall each
use its commercially reasonable efforts to effect such transition as

42



--------------------------------------------------------------------------------



 



efficiently and expeditiously as possible, and, in furtherance thereof, shall
agree upon a transition plan that will specify (i) the minimum number of End
Users to be ported on a daily or weekly basis and (ii) adequate procedures
(including the making available by Clearwire of adequate personnel, support and
other resources) for testing the efficacy of the transition process with respect
to the affected End Users. If Clearwire and such SIG Party are unable to agree
upon a transition plan within [*****] of the request of such SIG Party referred
to in the first sentence of this paragraph (a), then the dispute(s) with respect
to the transition plan shall be resolved by arbitration pursuant to Section 17.8
following the submission of such dispute(s) to dispute resolution pursuant to
Section 17.7. The Third-Party Expert resolving such arbitration will into
account all relevant factors, including the capabilities of Clearwire and such
SIG Party, the successor provider’s capacity and ability to support the
transition and industry standards and guidelines.
        (b) Each party will bear its own costs associated with the Transition
Assistance; provided that if (i) the applicable Phase-Out Period commences as a
result of a termination of this Agreement by Clearwire under Section 13.1(a)(i)
or 13.1(a)(ii), the applicable SIG Party shall be responsible for all
reasonable, out-of pocket expenses incurred by Clearwire or any of its
Controlled Affiliates in providing the Transition Assistance and (ii) the
applicable Phase-Out Period commences as a result of a termination of this
Agreement by a SIG Party under Section 13.2(a)(i), Clearwire shall be
responsible for all reasonable, out-of pocket expenses incurred by such SIG
Party or any of its Controlled Affiliates in connection with the transition of
its End Users.
     14. End User Related Obligations and Restrictions
          14.1 Wireless Broadband Service Coverage
In the case of any MSO Party, if at any time during the Term, the Wireless
Broadband Service ceases to cover at least [*****]% of the largest number of
cable homes passed of such MSO Party and its Controlled Affiliates previously
covered by the Wireless Broadband Service the restrictions and limitations set
forth in Section 14.2 shall terminate in full without any action being required
on the part of any Party (including any exercise by any SIG Party of any related
termination right hereunder). In the case of any Party, if at any time during
the Term, the Wireless Broadband Service ceases to cover at least [*****]% of
the population in the United States previously covered by the Wireless Broadband
Service the restrictions and limitations set forth in Section 14.2 shall
terminate in full without any action being required on the part of any Party
(including any exercise by Google of any related termination right hereunder).
          14.2 SIG Party Restrictions Relating to End User Migration
Each SIG Party agrees that except as otherwise provided in this Agreement,
during the Term (but excluding any Phase-Out Period) applicable to such SIG
Party:
        (a) As long as a SIG Party’s total number of End Users purchasing MVNO
Services represent less than the Applicable Percentage of the total number of
end user customers on the Clearwire Network (including the End Users of the SIG
Parties, Clearwire Retail Customers and end user customers of Other Resellers),
such SIG Party shall be free to transfer its End Users to any non-Clearwire
Network. The “Applicable Percentage” will mean: [*****].
        (b) During the Term (not including any Phase-Out Period), as long as a
SIG Party’s total End Users represent at least such SIG Party’s Applicable
Percentage of the total number of end user customers on the Clearwire Network
(including the End Users of the SIG Parties, Clearwire Retail Customers and end
user customers of Other Resellers), such SIG Party agrees that:

  (i)   it will not use any End User Data to direct its marketing or
distribution efforts specifically or intentionally to its End Users (as a
targeted group) for any wireless broadband service over a wireless network that
is not a Clearwire Network (a, “Competitive Wireless Service”); provided that,
for the avoidance of doubt, any services offered over the Sprint Network shall
not be deemed to be a Competitive Wireless Service; provided, further, that none
of the following shall constitute a violation of this Section 14.2(b)(i):

      (A) [*****];       (B) [*****]; and       (C) [*****],

43



--------------------------------------------------------------------------------



 



  (ii)   it will not offer to its existing End Users any incentive, discount,
rebate, credit, price reduction or similar benefit with respect to any
Competitive Wireless Service that is not offered to the general public who are
not existing End Users of the relevant SIG Party; provided that such SIG Party
may offer such an incentive, discount, rebate, credit, price reduction or
similar benefit to any End User who [*****]; and     (iii)   it will not
transfer or otherwise move all or any portion of its End Users to a wireless
network that is not the Clearwire Network, if, following such transfer or move,
such End Users would cease to be purchasers of such SIG Party’s MVNO Service,
other than [*****].

        (c) The restrictions described in Section 14.2(b) will terminate with
respect to any SIG Party in their entirety on the [*****] of the date that such
SIG Party delivers written notice of its intent to transfer its End Users (such
notice, the “Transfer Intent Notice”), in whole or in part, to a wireless
network that is not a Clearwire Network; provided that such SIG Party shall have
the right, at its option, to terminate the restrictions set forth in
Section 14.2(b) applicable to such SIG Party at any time from and after the date
set forth in the Transfer Intent Notice as the initial date on which such SIG
Party intends to commence migrating customers from the Clearwire Network (such
date, the “Migration Commencement Date”) upon [*****]:

  (i)   [*****].     (ii)   [*****].     (iii)   [*****].     (iv)   “Transfer
Restrictions Termination Fee” means, [*****].

        [*****].
          14.3 Use Restrictions
Without limiting Section 15, (i) Clearwire agrees not to, and agrees to cause
its Controlled Affiliates and its and their respective Representatives not to,
use any End User Data (or any information derived therefrom) to solicit,
advertise, promote or market wireless services to any SIG Party’s End Users and
(ii) each SIG Party agrees not to, and agrees to cause its Controlled Affiliates
and its and their respective Representatives not to, use any Customer Data (or
any information derived therefrom) to solicit, advertise, promote or market
wireless services to any Customers. Notwithstanding Section 15.6 to the
contrary, this Section 14.2 shall survive the termination, cancellation or
expiration of this Agreement indefinitely.
          14.4 Relief
The Parties agree that damages for violations of Section 14 may be difficult to
ascertain or inadequate and that if any Party violates or threatens to violate
Section 14, the non-breaching Party may suffer irreparable harm and therefore
may seek injunctive relief in addition to any other right or remedy under this
Agreement and any other right or remedy that it may have (now or hereafter
existing) at law, in equity or under statute.
     15. Confidentiality
          15.1 Definition
        (a) “Confidential Information” means: (i) the terms and conditions of
this Agreement, as well as the discussions, negotiations, communications and
proposals related to this Agreement; (ii) Customer Data or End User Data;
(iii) all trade secrets, confidential or proprietary data, software, other
similar technical information; and (iv) any and all other non-public or
proprietary information (whether written, visual or oral) of a Party or any of
its Controlled Affiliates (the “Disclosing Party”) which has come into the
possession or knowledge of any other Party (each, a “Receiving Party”) in the
course of negotiating, entering into or performing this

44



--------------------------------------------------------------------------------



 



Agreement, including information relating to: (A) the Disclosing Party’s planned
or existing computer systems and systems architecture, including computer
hardware, computer software, source code, object code, documentation, methods of
processing and operational methods; (B) the Disclosing Party’s sales, profits,
pricing, organizational structure and restructuring, new business initiatives
and finances; (C) the Disclosing Party’s services and products, product designs,
and how such products are administered and managed; (D) the Disclosing Party’s
product strategies, interpretations, positions and treatment of any item; and
(E) confidential information of third parties with which the Disclosing Party
conducts business.
        (b) Notwithstanding the foregoing, “Confidential Information” does not
include information or material which:

  (i)   is in the public domain at the time of disclosure or later becomes part
of the public domain through no fault of the Receiving Party, any of its
Controlled Affiliates or any of their respective officers, directors, employees,
agents or representatives (collectively, “Representatives”);     (ii)   is or
was known to the Receiving Party, any of its Controlled Affiliates or any of
their respective Representatives on a non-confidential basis, as evidenced by
its contemporaneous written records;     (iii)   is or becomes available to the
Receiving Party, any of its Controlled Affiliates or any of their respective
Representatives from a Person other than the Disclosing Party, any of its
Controlled Affiliates or any of their respective Representatives which is not,
to the best of the Receiving Party’s knowledge, subject to any legally binding
obligation to keep such information confidential;     (iv)   is at any time
independently developed by the Receiving Party, any of its Controlled Affiliates
or any their respective Representatives without any use of or reference to the
Confidential information, as evidenced by its contemporaneous written records;
or     (v)   is expressly authorized in writing to be disclosed by the
Disclosing Party.

          15.2 Restrictions
        (a) Each Receiving Party, any of its Controlled Affiliates and any of
their respective Representatives shall keep all of Confidential Information of a
Disclosing Party strictly confidential, and shall not disclose such Information
in any manner whatsoever, in whole or in part, without the prior written consent
of such Disclosing Party. Each Receiving Party shall not use Confidential
Information of a Disclosing Party for any purpose other than as reasonably
necessary for the performance of its duties pursuant to this Agreement, without
the prior written consent of such Disclosing Party.
        (b) Notwithstanding the foregoing, a Receiving Party may disclose
Confidential Information of a Disclosing Party:

  (i)   upon the advice of legal counsel that such disclosure is required by
Applicable Law (including applicable securities law), a court order by a court
of competent jurisdiction, or the rules of any stock exchange or quotation
system on which the Receiving Party’s or any its Controlled Affiliates’ shares
are traded, or by any other Governmental Authority; provided that such Receiving
Party must give the Disclosing Party as much notice thereof as reasonably
practicable and make reasonable efforts to obtain confidential treatment of such
information;     (ii)   to its Controlled Affiliates and Representatives who
need to know such Confidential Information in order to carry out the purposes
described in this Agreement; provided that (i) such Receiving Party shall
inform, as applicable, its Controlled Affiliates and Representatives of the
confidential nature of the Confidential Information and (ii) such Receiving
Party shall be responsible for any breach of this Section 15.2 by any of its
Controlled Affiliates or Representatives;

45



--------------------------------------------------------------------------------



 



  (iii)   in the case of any SIG Party, to Persons engaged in discussions with
such SIG Party and/or any of its Controlled Affiliates regarding the sale,
transfer or other divesture of any Divested Business; provided that such Person
is bound by obligations of confidentiality with respect to such Confidential
Information substantially similar to those contained in this Section 15.2; and
provided, further, that such Receiving Party will disclose only so much of such
Confidential Information to a potential acquiring entity of such Divested
Business as is reasonable in light of the context of the transaction under
consideration;     (iv)   in the case of Clearwire, to Persons (other than any
Restricted Entity) considering equity investments or the provision of debt to
Clearwire or Persons (other than any Restricted Entity) acquiring Clearwire, its
Ultimate Parent or any Controlled Affiliates or any portions of the Clearwire
Network from Clearwire, provided that such Person is bound by obligations of
confidentiality with respect to such Confidential Information substantially
similar to those contained in this Section 15.2; and provided, further, that
such Receiving Party will disclose only so much of such Confidential Information
in these circumstances as is reasonable in light of the context of the
transaction under consideration;     (v)   to manufacturers, Device fulfillment
vendors or other vendors in connection with arrangements relating to products or
services to be supplied by such manufacturers or vendors solely to the extent
necessary to carry out the purposes described in this Agreement; provided that
such Person is bound by obligations of confidentiality with respect to the
Confidential Information substantially similar to those contained in this
Section 15.2; or     (vi)   to enforce any rights or defend any claims
hereunder; provided that such disclosure is relevant to the enforcement of such
rights or the defense of such claims and is only disclosed in formal proceedings
(including any arbitration proceeding) related thereto and provided that such
Receiving Party must give the Disclosing Party as much notice thereof as
reasonably practicable and make reasonable efforts to obtain confidential
treatment of such information.

        (c) In addition, with respect to any Confidential Information received
by any SIG Party from Clearwire or any of its Controlled Affiliates, such SIG
Party may disclose such Confidential Information to any other SIG Party, in
which case such other SIG Party shall be deemed to be a Receiving Party
hereunder (and not a Representative of the disclosing SIG Party) with respect to
such Confidential Information and shall be bound by the terms of this Agreement
as if such Confidential Information were received by such other SIG Party
directly from Clearwire or any of its Controlled Affiliates.
        (d) Notwithstanding anything in this Section 15 to the contrary, each
Party will be free to use Residuals resulting from access to or work with
Confidential Information; provided that such Party retains the confidentiality
of such information as provided in this Section 15. The term “Residuals” means
information in an intangible form, that consists of general knowledge, ideas,
concepts, know-how, professional skills, work experience or techniques (but not
specific implementations) that is retained in the unaided memories of Persons
who have had access to the Confidential Information pursuant to the terms of
this Agreement, but does not include customer lists, End User Data, Customer
Data, any information on any Quarterly Roadmaps delivered under this Agreement
and information about any other Party’s costs. A Person’s memory is unaided if
the Person has not intentionally memorized the information or reduced it to a
tangible form for the purpose of retaining and subsequently using or disclosing
the information. No Party will be obligated to limit or restrict the assignment
of such Persons or pay royalties for any work resulting from the use of
Residuals; provided, however, that the right to use Residuals as set forth above
does not represent a license under any patents or copyrights of the Disclosing
Party.

46



--------------------------------------------------------------------------------



 



          15.3 Return
Confidential Information shall be deemed the property of the Disclosing Party,
and each Receiving Party will, upon receipt of a written request from the
Disclosing Party, return all Confidential Information received in tangible form
to the Disclosing Party, or, at the Disclosing Party’s option and to the extent
permitted by Applicable Law, destroy all such Confidential Information and all
copies thereof in any media or documents containing Confidential Information.
          15.4 Care
In furtherance of the provisions of this Section 15, each Receiving Party shall
use the same degree of care to prevent any unauthorized use or disclosure of a
Disclosing Party’s Confidential Information that such Receiving Party uses with
respect to its own Confidential Information, but in no event with less than
reasonable care.
          15.5 Relief
Each Receiving Party acknowledges that the disclosure of Confidential
Information in breach of the terms of this Section 15 may cause a Disclosing
Party irreparable injury for which monetary damages may be difficult to
ascertain or an inadequate remedy. Therefore, each Receiving Party acknowledges
that a Disclosing Party, upon a disclosure or threatened disclosure of any of
its Confidential Information, will be entitled, in addition to any and all other
remedies, to seek injunctive relief and specific performance.
          15.6 Duration
The provisions of this Section 15 shall bind each Party during the Term
(including any Phase-Out Period) applicable to such Party and for a period of
two years thereafter.
          15.7 SEC Filing
If any Party is required by Applicable Law to disclose and file this Agreement
with the Securities and Exchange Commission, it must notify each other Party
hereto and allow such Parties to identify language in this Agreement it deems
should be redacted prior to such filing and disclosure. Such disclosing Party
will use its commercially reasonable efforts to redact such portions of this
Agreement that are so identified prior to its disclosure and filing with the
Securities and Exchange Commission.
          15.8 Entire Understanding
The terms of this Section 15 supersede and replace the terms of any
confidentiality, non-disclosure or similar agreements previously entered into
between or among the Parties or any of their respective Controlled Affiliates
concerning the confidentiality of the Confidential Information as it relates to
this Agreement or the transactions contemplated hereby; provided that any
information protected as confidential under such agreements shall constitute
Confidential Information hereunder; and provided, further, that this Agreement
shall not affect the terms of any other confidentiality, non-disclosure or
similar agreement between or among the Parties or any of their respective
Controlled Affiliates relating to other matters.
     16. Divestitures Acquisitions and Assignment
          16.1 Divested Businesses
     (a) If at any time during the Term (including any Phase-Out Period)
applicable to any MSO Party, such MSO Party and/or any of its Controlled
Affiliates sells, transfers or otherwise divests (other than to a Restricted
Entity) an MSO Divested Business (the date of such sale, transfer or other
divestiture, the “MSO Divestiture Date”) in a particular geographic area (it
being understood that such geographic area may be a portion of a Market) in such
a manner that upon the closing such MSO Party would no longer have the ability
to offer MSO Core Services in such geographic area, such MSO Party shall have
the right, at its sole and absolute discretion and notwithstanding anything in
Section 2.3.5 to the contrary, to permit such MSO Divested Business (or the
acquirer thereof) to resell the Wireless Broadband Service to its end users in
such geographic area in accordance with the terms of this Agreement in the same
manner and to the

47



--------------------------------------------------------------------------------



 



same extent as though such MSO Divested Business (or the acquirer thereof) were
an MSO Party; provided that (i) such MSO Party shall be responsible for any
breach of this Agreement by such MSO Divested Business (or the acquirer thereof)
and (ii) following any material breach of this Agreement by such MSO Divested
Business (or the acquirer thereof), Clearwire shall have the absolute right to
terminate this Agreement with respect to such MSO Divested Business (or the
acquirer thereof) in accordance with Section 13.1(a) (with all applicable
notices contemplated by such sections delivered simultaneously to such MSO
Divested Business (or the acquirer thereof) and such MSO Party), as applicable
(it being understood that the divestiture agreement or other applicable
agreement between such MSO Party and such MSO Divested Business (or the acquirer
thereof) shall expressly grant Clearwire, as a condition to granting such MSO
Divested Business (or the acquirer thereof) the right to resell the Wireless
Broadband Service hereunder, the right to terminate this Agreement with respect
to such MSO Divested Business (or the acquirer thereof) as contemplated by this
clause (ii)); provided, however, that (x) any such termination pursuant to the
foregoing clause (ii) will terminate this Agreement solely with respect to such
MSO Divested Business (or the acquirer thereof) and not with respect to such MSO
Party and (y) under no circumstance shall a material breach of this Agreement by
such MSO Divested Business (or the acquirer thereof) give rise to any
termination right in favor of Clearwire with respect to such MSO Party. A “MSO
Divested Business” means, with respect to any MSO Party, any Controlled
Affiliate of such MSO Party or any business, division, department or group of
assets of such MSO Party and/or one or more of its Controlled Affiliates, which
(i), if acting on a standalone business, could satisfy the requirements for the
sale of MVNO Service to End Users pursuant to Section 2.3.1 (i.e., the products
and services offered (or reasonably expected to be offered) by such MSO Divested
Business after the MSO Divestiture Date would include at least one MSO Core
Service that could be bundled with MVNO Service) and (ii) as of the MSO
Divestiture Date, is either acquired by a third party or is constituted as a
separate legal Person, and as a result thereof, ceases to be a Controlled
Affiliate of, or otherwise controlled by, such MSO Party. Following the MSO
Divestiture Date, the MSO Divested Business’ ability to resell the Wireless
Broadband Service to its end users (i) shall at all times be subject to
compliance with Section 2.3.1, (ii) shall, unless Clearwire otherwise agrees in
writing, be limited to the geographic area of such MSO Divested Business as of
the MSO Divestiture Date and natural extensions of such geographic area (i.e.,
line extensions) and (iii) the right of the MSO Divested Business (or the
acquirer thereof) to receive the rights described in Section Error! Reference
source not found. shall terminate in full (A) at the same time as the MSO Party
selling, transferring or otherwise divesting such MSO Divested Business ceases
to have the right to resell the Wireless Broadband Service hereunder or (B) at
such time that the MSO Divested Business (or any successor thereof) becomes an
Affiliate of any Restricted Entity or a Restricted Entity otherwise acquires all
or substantially all of the property and assets of the MSO Divested Business.
     (b) If at any time during the Term (including any Phase-Out Period)
applicable to Sprint, Sprint and/or any of its Controlled Affiliates sells,
transfers or otherwise divests (other than to a Restricted Entity) a Sprint
Divested Business (the date of such sale, transfer or other divestiture, the
“Sprint Divestiture Date”), Sprint shall have the right, at its sole and
absolute discretion and notwithstanding anything in this Agreement to the
contrary, to permit such Sprint Divested Business (or the acquirer thereof) to
resell the Wireless Broadband Service to its end users in accordance with the
terms of this Agreement in the same manner and to the same extent as though such
Sprint Divested Business (or the acquirer thereof) were Sprint; provided that
(i) Sprint shall be responsible for any breach of this Agreement by such Sprint
Divested Business (or the acquirer thereof) and (ii) following any material
breach of this Agreement by such Sprint Divested Business (or the acquirer
thereof), Clearwire shall have the absolute right to terminate this Agreement
with respect to such Sprint Divested Business (or the acquirer thereof) in
accordance with Section 13.1(a) (with all applicable notices contemplated by
such sections delivered simultaneously to such Sprint Divested Business (or the
acquirer thereof) and Sprint), as applicable (it being understood that the
divestiture agreement or other applicable agreement between Sprint and such
Sprint Divested Business (or the acquirer thereof) shall expressly grant
Clearwire, as a condition to granting such Sprint Divested Business (or the
acquirer thereof) the right to resell the Wireless Broadband Service hereunder,
the right to terminate this Agreement

48



--------------------------------------------------------------------------------



 



with respect to of such Sprint Divested Business (or the acquirer thereof) as
contemplated by this clause (ii)); provided, however, that (x) any such
termination pursuant to the foregoing clause (ii) will terminate this Agreement
solely with respect to such Sprint Divested Business (or the acquirer thereof)
and not with respect to Sprint and (y) under no circumstance shall a material
breach of this Agreement by such Sprint Divested Business (or the acquirer
thereof) give rise to any termination right in favor of Clearwire with respect
to Sprint. A “Sprint Divested Business” means, with respect to Sprint, any
Controlled Affiliate of Sprint or any business, division, department or group of
assets of Sprint and/or one or more of its Controlled Affiliates, which
(i) constitutes all or substantially all of the property and assets of Sprint’s
and its Controlled Affiliates’ CDMA or iDEN business (or operational or
functional equivalent) and (ii) as of the Sprint Divestiture Date, is either
acquired by a third party or is constituted as a separate legal Person, and as a
result thereof, ceases to be a Controlled Affiliate of, or otherwise controlled
by, Sprint. Following the Sprint Divestiture Date, the Sprint Divested Business’
ability to resell the Wireless Broadband Service to its end users (i) shall at
all times be subject to compliance with Section 2.3.1, (ii) shall, unless
Clearwire otherwise agrees in writing, be limited to the geographic area of such
Sprint Divested Business as of the Sprint Divestiture Date and natural
extensions of such geographic area (i.e., additional build-outs of wireless
services territories) and (iii) the right of the Sprint Divested Business (or
the acquirer thereof) to receive the rights described in Section Error!
Reference source not found. shall terminate in full (A) at the same time as
Sprint ceases to have the right to resell the Wireless Broadband Service
hereunder or (B) at such time that the Sprint Divested Business (or any
successor thereof) becomes an Affiliate of any Restricted Entity or a Restricted
Entity otherwise acquires all or substantially all of the property and assets of
the Sprint Divested Business. In addition, and notwithstanding anything in this
Section 16.1(b) to the contrary, following the Sprint Divestiture Date, (i) the
definition of “Sprint Wireless Service” shall be deemed modified with respect to
the Sprint Divested Business to apply only to services offered over the Sprint
Network or the iDEN Network, as the case may be, for which the Sprint Divested
Business holds all or substantially all of the property and assets used to
provide wireless services over such network immediately after the Sprint
Divestiture Date (the “Divested Network”), (ii) the definition of “Sprint
Wireless Service” shall be deemed modified with respect to Sprint to apply to
only services offered over the Sprint Network or the iDEN Network that is not
the Divested Network, and (iii) the definition of “Sprint Core Service” shall be
deemed modified with respect to either the Sprint Divested Business or Sprint,
as the case may be, to disregard the reference to “Sprint Wireline Service”
solely with respect to such Person that, following the Sprint Divestiture Date,
does not hold a majority of the assets held by Sprint and used to provide the
Sprint Wireline Service immediately prior to the Sprint Divestiture Date.
          16.2 Acquisitions
For the avoidance of doubt, if any SIG Party or any of its Controlled Affiliates
acquires any Person or creates a new Person after the Effective Date which
constitutes a Controlled Affiliate of such SIG Party, such Person will have the
same rights pursuant to Section 2.7 as a Controlled Affiliate of such SIG Party
in existence on the Effective Date.
          16.3 Assignment
Except as provided in Section 16.1 and below in this Section 16.3, no Party may
assign, delegate or otherwise transfer any of its rights or duties granted to it
under this Agreement without each other Party’s prior written consent.
Notwithstanding the foregoing sentence, subject to each SIG Party’s termination
rights under Section 13, (a) a SIG Party may assign this Agreement to (i) any of
its Controlled Affiliates or (ii) in connection with a Permitted Strategic
Transaction with respect to such SIG Party and (b) Clearwire may assign this
Agreement to (i) a Controlled Affiliate of Clearwire or (ii) in connection with
a Permitted Strategic Transaction with respect to Clearwire; provided that no
such assignment shall relieve such SIG Party or Clearwire, as applicable, of any
of its obligations hereunder. For purposes of this Agreement, each Party hereto
agrees that, except as provided in Section 16.1, any direct or indirect sale,
assignment, transfer or other disposition of any stock or equity interests of
any Party or any subsidiary of the Ultimate Parent of any Party that controls
such Party will be deemed to be an assignment or other transfer subject to the
provisions of this Section 16.3 if, as a result of such sale, assignment,
transfer or other disposition, such Party would cease to be a Controlled
Affiliate of its Ultimate Parent as of immediately prior to such

49



--------------------------------------------------------------------------------



 



sale, assignment, transfer or other disposition. Any assignment, delegation or
other transfer in violation of this Section 16.3 shall be null and void. No SIG
Party permitted assignment under this Section 16.3 will relieve its Guarantor
(to the extent it has a Guarantor) of its obligations under Section 7.8(b);
provided that such SIG Party’s Guarantor shall be released from its obligations
under Section 7.8(b) and its Guaranty Agreement to the extent that in connection
with any Permitted Strategic Transaction with respect to such SIG Party, the
successor Person in such Permitted Strategic Transaction assumes all the
obligations of such Guarantor under its Guaranty Agreement.
     17. General Provisions
          17.1 Notices and Inquiries
Except as otherwise provided, all notices and inquiries will be in writing and
mailed (certified or registered mail, postage prepaid, return receipt requested)
or sent by hand or overnight courier, (with acknowledgment received by the
courier), or by facsimile (with facsimile acknowledgment) addressed as follows:
If to Sprint:
Sprint Spectrum L.P. (d/b/a Sprint)
6200 Sprint Parkway
Overland Park, KS 66251
Attention: President, Wholesale Services
With a copy to:
Sprint Spectrum L.P. (d/b/a Sprint)
6450 Sprint Parkway
Overland Park, KS 66251
Attention: V.P., Law, Sales and Distribution
If to Comcast:
Comcast MVNO II, LLC
c/o Comcast Corporation
One Comcast Center
1701 John F. Kennedy Boulevard
Philadelphia, Pennsylvania 19103
Attention: Chief Financial Officer
Facsimile No.: (215) 286-1240
With copies to:
Comcast Corporation
One Comcast Center
1701 John F. Kennedy Boulevard
Philadelphia, Pennsylvania 19103
Attention: General Counsel
Facsimile No.: (215) 286-7794
Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Attention: David L. Caplan
Facsimile No.: (212) 450-3800

50



--------------------------------------------------------------------------------



 



If to TWC:
TWC Wireless, LLC
290 Harbor Drive
Stamford, CT 06902
Attention: General Counsel
Facsimile: (203) 328-4094
With a copy to:
TWC Wireless, LLC
290 Harbor Drive
Stamford, CT 06902
Attention: President, TWC Wireless LLC
Facsimile: (203) 328-4094
If to Brighthouse:
BHN Spectrum Investments, LLC
c/o Advance/Newhouse Partnership
5000 Campuswood Drive
East Syracuse, NY 13057
Attention: Mr. Leo Cloutier
Facsimile: (315) 438-4643
With a copy to:
Sabin, Bermant & Gould LLP
Four Times Square
New York, NY 10036
Attention: Arthur J. Steinhauer, Esq.
Facsimile: (212) 381-7218
If to Clearwire:
Clearwire Communications LLC
4400 Carillon Point
Kirkland, Washington 98033
Attention: Chief Executive Officer
Facsimile No.: (425) 828-8061
With copies to:
Clearwire Corporation
4400 Carillon Point
Kirkland, Washington 98033
Attention: Legal Department
Facsimile No.: (425) 216-7776
Davis Wright Tremaine LLP
1201 Third Avenue, Suite 2200
Seattle, Washington 98101
Attention: Julie Weston
Facsimile No.: (206) 757-7166

51



--------------------------------------------------------------------------------



 



Any Party may from time to time specify a different address and/or facsimile
number by notice to the other Parties in accordance with the terms of this
Section 17.1. All such notices and inquiries shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. in the
place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice or inquiry shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.
          17.2 Non-exclusivity
This Agreement shall be non-exclusive. Nothing in this Agreement grants
Clearwire or any of its Affiliates any exclusive right or privilege to provide
to any SIG Party or any SIG Party’s Affiliates any services of the type
contemplated herein, or grants any SIG Party or any SIG Party’s Affiliates an
exclusive right or privilege to receive from Clearwire or any of its Affiliates
any products or services of the type contemplated herein.
          17.3 Construction
The definitions in this Agreement apply equally to both the singular and plural
forms of the terms defined. Whenever the context requires, any pronoun includes
the corresponding masculine, feminine and neuter forms. The words “hereof”,
“herein” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. References to Sections, Schedules and Exhibits are to Sections,
Schedules and Exhibits of this Agreement unless otherwise specified. All
Schedules and Exhibits annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized term used in any Schedule or Exhibit but not otherwise
defined therein shall have the meaning as defined in this Agreement. The words
“include”, “includes” and “including” are deemed to be followed by the phrase
“without limitation” whether or not they are in fact followed by those words or
words of like import. “Writing”, “written” and comparable terms refer to
printing, typing and other means of reproducing words (including electronic
media) in a visible form. Unless the context otherwise requires, any references
to any agreement, contract, schedule or exhibit or to any other instrument or
statute or regulation are to it as amended and supplemented from time to time in
accordance with the terms hereof and thereof (and, in the case of a statute or
regulation, to any corresponding provisions of successor statutes or
regulations). References to any Person include the successors and permitted
assigns of that Person. References from or through any date mean, unless
otherwise specified, from and including or through and including, respectively.
Any reference in this Agreement to a “day” or number of “days” is a reference to
a calendar day or number of calendar days. If any action or notice is to be
taken or given on or by a particular calendar day, and that calendar day is not
a Business Day then the action or notice will be deferred until, or may be taken
or given on, the next Business Day. This Agreement will be construed simply
according to its fair meaning and not strictly for or against any Party. No rule
of construction requiring interpretation against the draftsperson will apply in
the interpretation of this Agreement. Except as otherwise provided, if there are
any inconsistencies between any Schedule or Exhibit, and the body of this
Agreement, the body of this Agreement controls. If there are any inconsistencies
between the MVNO Operations Manual and this Agreement, this Agreement controls.
          17.4 Survival
The provisions of this Agreement that by their nature or by their content or as
specified under this Agreement are intended to continue beyond the termination,
cancellation or expiration of this Agreement, including, for the avoidance of
doubt, the Parties’ obligations under Sections 12, 13.5, 13.6, 13.7, 13.8, 14.3,
15 and 17 shall survive the termination, cancellation or expiration of this
Agreement.
          17.5 Headings
The section headings used in this Agreement are for purposes of reference and
convenience only and are not intended to be and shall not be interpreted as
being a substantive part of this Agreement conveying any rights or imposing any
obligations.
          17.6 Severability
If any part of any provision of this Agreement is judged to be invalid or
unenforceable under Applicable Law, such part shall be severable and ineffective
to the extent of such invalidity only, without in any way

52



--------------------------------------------------------------------------------



 



affecting the remaining parts of such provision or the remaining provisions of
this Agreement, whose continuation in full force and effect will not be
prejudiced.
          17.7 Dispute Resolution
Except as set forth in the last sentence of 17.8(b) or in Section 17.10, each
Party will comply with the following dispute resolution process with respect to
any disputes arising under this Agreement prior to pursuing any other remedies
available to it. Any Party involved in such dispute shall notify the other Party
or Parties involved in such dispute in writing of the basis of the dispute.
Within 10 Business Days (or such longer period as may be agreed upon) following
the date that a Party provided such notice, a team from each Party involved in
such dispute (consisting of at least one senior executive from such Party) shall
meet and confer in person or by telephone conference in an attempt to resolve
such dispute. In the event that such teams are unable to resolve any such
dispute within 20 Business Days following the date that a Party provided such
notice of dispute, any Party involved in such dispute may pursue any remedies
available to it as set forth in this Agreement.
          17.8 Confidential Arbitration
     (a) Subject to the right of each Party to seek injunctive relief to prevent
breaches of this Agreement or to enforce specifically the performance or terms
and provisions hereof (which right shall not be subject to arbitration) and
subject to the last sentence of 17.8(b), any claim, dispute or controversy
arising out of or relating to this Agreement shall be resolved by arbitration
following the submission of such dispute or controversy to dispute resolution
pursuant to Section 17.7, by delivering a demand for arbitration to the other
Party or Parties to such dispute or controversy which demand shall contain a
statement setting forth the nature of the dispute, the amount involved, if any,
and the remedy sought (each, a “Demand”).
     (b) Within 15 Business Days after the receipt of the Demand by the other
Party or Parties, Clearwire and the SIG Party(ies) involved in such dispute or
controversy shall select a mutually acceptable third-party expert that, to the
extent reasonably available, is experienced in and knowledgeable about the
wireless wholesale industry or wholesale telecommunications industry (if no one
experienced and knowledgeable in the wireless wholesale industry is reasonably
available) and has a relevant technical background, but with no prior, existing
or potential material business relationship with any Party or any Controlled
Affiliate of any Party (the “Third-Party Expert”). If Clearwire and the SIG
Party(ies) involved in such dispute or controversy are unable, for whatever
reason, to agree upon the selection of the Third-Party Expert within 15 Business
Days or such later date as to which Clearwire and the SIG Party(ies) involved in
such dispute or controversy mutually agree in writing, application shall be made
to the American Arbitration Association (“AAA”) in New York for the selection
and appointment of the Third-Party Expert pursuant to AAA’s rules for selection;
provided that in addition to satisfying the requirements of the immediately
preceding sentence, such Person selected as the Third-Party Expert shall be
required to have 10 years of business or professional experience involving
complex business or legal matters. The Third-Party Expert must agree to resolve
the dispute or controversy accordance with the provisions of this Section 17.8.
The arbitration proceeding shall be conducted in accordance with the AAA’s
optional procedures for large, complex commercial disputes (the “Rules”), to the
extent that the Rules are not inconsistent with this Section 17.8, including
within the required time periods. The Third-Party Expert may modify the
procedures set forth in such Rules with the prior written approval of Clearwire
and the SIG Party(ies) involved in such dispute or controversy. The place of
such arbitration shall be New York, New York or such other location agreed to by
Clearwire and the SIG Party(ies) involved in such dispute or controversy.
Notwithstanding anything to the contrary in this Section 17.8 (and whether or
not a matter is first submitted to arbitration pursuant to this Section 17.8),
any Party may, without first submitting such matter to dispute resolution under
Section 17.7, apply to a court having jurisdiction pursuant to Section 17.9 to
the extent necessary (i) to seek injunctive relief to prevent breaches of this
Agreement or to enforce specifically the performance or terms and provisions
hereof (including to enforce any agreement hereunder to arbitrate), (ii) to
avoid the expiration of any applicable limitation period, (iii) to preserve a
superior position with respect to other creditors or (iv) to

53



--------------------------------------------------------------------------------



 



challenge or vacate any final judgment, award or decision of the Third-Party
Expert that does not comport with the express provisions of this Section 17.8.
     (c) With respect to any disputes relating to the price and price related
terms (any such disagreement, a “Pricing Dispute” and, any such disputed price
and price related terms, the “Disputed Pricing Terms”) on which Clearwire will
make any Standard Network Service or Non-Standard Network Service available to
one or more SIG Parties in accordance with Schedule 7.1, Clearwire, on the one
hand, and the SIG Party(ies) involved in such Pricing Dispute, on the other
hand, shall each submit in writing to the Third-Party Expert (with copies
thereof simultaneously delivered to each other Party or Parties to such Pricing
Dispute) no later than 10 Business Days after the appointment of the Third-Party
Expert with respect to such Pricing Dispute or such later date as to which
Clearwire and the SIG Party(ies) involved in such Pricing Dispute mutually agree
in writing, its or their proposal with respect to the Disputed Pricing Terms,
together with an explanation supporting its or their proposal based on the
pricing guidelines set forth in Schedule 7.1. If the Third-Party Expert
determines that additional information is necessary, it shall, by written notice
to the Parties, request such information from any Party or Parties, and
establish a reasonable time period (not to exceed five Business Days) for the
submission of such information (with copies thereof simultaneously delivered to
each other Party or Parties to such Pricing Dispute). The Third-Party Expert
shall also have the right to request, upon reasonable notice deemed appropriate
by the Third-Party Expert, that Clearwire, on the one hand, and the SIG
Party(ies) involved in such Pricing Dispute, on the other hand, make oral
presentations, provided that each such Party or Parties shall be afforded a full
and equal opportunity to be heard. The Third-Party Expert shall, based on the
pricing guidelines set forth in Schedule 7.1, such written submissions and any
such oral presentations, present to Clearwire and the SIG Party(ies) involved in
such Pricing Dispute a written decision as to the resolution of the Pricing
Dispute and choose either the Clearwire proposed Disputed Pricing Terms or the
SIG Party(ies) proposed Disputed Pricing Terms as the final Disputed Pricing
Terms. The written decision by the Third-Party Expert with respect to any
Pricing Dispute shall be rendered as soon as possible, but in no event later
than 45 days after the appointment of the Third-Party Expert with respect to
such Pricing Dispute.
     (d) With respect to any dispute or controversy other than a Pricing
Dispute, following the selection of the Third-Party Expert, upon the request of
Clearwire, on the one hand, and the SIG Party(ies) involved in such dispute or
controversy, on the other hand, the Third-Party Expert selected will hear
Clearwire’s and the SIG Party(ies)’ presentation within 30 days of such request.
The arbitration proceedings shall be concluded within 30 days after commencement
of such proceedings or such later date as the SIG Parties and Clearwire mutually
agree in writing. Within 10 Business Days of the conclusion of the arbitration
proceedings, the Third-Party Expert shall present to the SIG Parties and
Clearwire a written decision regarding the dispute, which shall set forth the
findings of fact and conclusions of law relied upon in reaching the decision.
     (e) Subject to clause (iv) of the last sentence of 17.8(b), the written
decision of the Third-Party Expert with respect to any dispute or controversy,
including any Pricing Dispute, shall be final and binding and the parties to any
arbitration pursuant to this Agreement shall be deemed to have consented that
judgment upon the arbitration award may be entered in any federal or state court
of competent jurisdiction.
     (f) The Third-Party Expert shall not have the power or authority (x) to
grant injunctive or equitable relief to prevent breaches of this Agreement or to
enforce specifically the performance or terms and provisions hereof or (y) to
grant any remedies that the Parties have waived hereunder or to grant remedies
in those instances where specific remedies are set forth in this Agreement as
the sole and exclusive remedies.
     (g) Each Party shall pay the fees of its own attorneys, expenses of
witnesses and all other expenses and costs in connection with the preparation of
written submissions or presentation of such Party’s case (collectively,
“Attorneys’ Fees”). The remaining costs of the arbitration, including fees of
the Third-Party Expert, costs of records or transcripts and administrative fees
(collectively, “Arbitration Costs”), shall be borne equally by the SIG Parties
involved in such dispute or controversy, on the one hand, and Clearwire, on the
other hand. Notwithstanding the

54



--------------------------------------------------------------------------------



 



foregoing, the Third-Party Expert may modify the allocation of Arbitration Costs
and award Attorneys’ Fees in those cases where fairness dictates a different
allocation of Arbitration Costs among the Parties involved in such dispute or
controversy and/or an award of Attorneys’ Fees to the prevailing Party(ies) as
determined by the Third-Party Expert.
     (h) All discussions and correspondence between or among the Parties in
connection with any arbitration proceeding, as well as the existence, conduct
and content of such arbitration proceeding, shall constitute Confidential
Information for purposes hereof.
          17.9 Governing Law; Exclusive Venue
This Agreement will be governed by and construed in accordance with the laws in
effect in the State of New York, without regard to the application of conflict
of law rules or principles. With respect to any matter not required to be
submitted to arbitration pursuant to the last sentence of Section 17.8(b), each
Party irrevocably consents to the exclusive jurisdiction of, and venue in, the
United States District Court for the Southern District of New York or, if such
court does not have subject matter jurisdiction, the state courts of New York
located in New York County (and of the appropriate appellate courts therefrom)
based on or arising out of any such matter. The Parties agree that any cause of
action arising out of this Agreement shall be deemed to have arisen from a
transaction of business in the State of New York, and each of the Parties hereby
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any Party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each Party agrees that service of process on such Party
as provided in Section 17.1 shall be deemed effective service of process on such
Party.
          17.10 Specific Performance
Notwithstanding anything in this Agreement to the contrary, each of the Parties
agrees that irreparable injury may occur if any provision of this Agreement were
not performed in accordance with the terms hereof and that each Party will be
entitled to seek injunctive relief or to enforce specifically the performance of
the terms and provisions hereof in any court specified in Section 17.9, without
first submitting such matter to dispute resolution under Section 17.7.
          17.11 Waiver of Jury Trial
EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND WHETHER MADE BY CLAIM, COUNTER
CLAIM, THIRD-PARTY CLAIM OR OTHERWISE.
          17.12 Counterpart Execution
This Agreement may be executed in two or more counterparts (facsimile or
otherwise), each of which shall be deemed an original. This Agreement and any
counterpart so executed shall be deemed to be one and the same instrument.
          17.13 Entire Agreement
This Agreement, together with the Schedules and Exhibits attached hereto and
incorporated herein, sets forth the entire understanding of the Parties and
supersedes any and all prior agreements, arrangements or understandings, both
oral and written, between the Parties relating to the subject matter hereof.
Except as otherwise expressly provided in this Agreement, any consent or
agreement that this Agreement contemplates being granted or withheld by any
Party may be granted or withheld in such Party’s sole discretion.
          17.14 No Partnership; No Third-Party Beneficiaries
This Agreement does not constitute any Party as the agent or legal
representative of another Party and does not create a partnership or joint
venture. This Agreement does not create the authority of any Party to enter into
an agreement for or bind another Party in any manner whatsoever. Nothing in this

55



--------------------------------------------------------------------------------



 



Agreement is intended to or shall confer upon any Person who is not a Party to
this Agreement (or such Party’s respective successor or assign) any rights,
benefits, remedies, obligations or liabilities of any nature whatsoever under or
by reason of this Agreement, nor shall any such Person be entitled to assert any
claim hereunder.
          17.15 Amendments; Waivers; Remedies
This Agreement may not be amended, varied or modified in any manner except by an
instrument in writing signed by duly authorized officers or representatives of
each of the Parties; provided that subject to compliance with Sections 2.4(b)
and 2.11, Clearwire, on the one hand, and any SIG Party, on the other hand, may
amend, vary or modify this Agreement with respect to such Parties only. Except
as expressly provided in this Agreement, no waiver of this Agreement shall be
binding unless executed in writing by the Party to be bound by it. No waiver of
any provision of this Agreement shall constitute a waiver of any other provision
nor shall any waiver of any provision of this Agreement constitute a continuing
waiver unless otherwise expressly provided. The failure of any Party to exercise
any right granted herein or to require any performance of any term of this
Agreement or the waiver by any Party of any breach of this Agreement shall not
prevent a subsequent exercise or enforcement of, or be deemed to be a waiver of
any subsequent breach of, the same or any other term of this Agreement.
Notwithstanding any other provision of this Agreement and unless otherwise
expressly stated herein, all rights and remedies of a Party under this Agreement
are in addition to such Party’s other rights and remedies and are cumulative,
not alternative.
          17.16 Force Majeure
If the performance of this Agreement is interfered with by any circumstance
beyond the reasonable control of the Party affected (a “Frustrated Party”),
including (a) acts of God, such as fire, flood, earthquake, or other natural
cause, (b) terrorist events, riots, insurrections, war or national emergency, or
(c) strikes, boycotts, lockouts or other labor difficulties (provided that the
strike, boycott or other labor difficulties were outside the reasonable control
of the Frustrated Party) (collectively, a “Force Majeure Event”), the Frustrated
Party shall not be liable to any other Party (a “Non-Frustrated Party”) for any
failure to perform or delay in performance of its obligations under this
Agreement. The phrase “beyond its reasonable control”, as used above, means that
the adverse affect, if foreseeable by the Frustrated Party, was not avoidable by
the Frustrated Party’s use of all commercially reasonable efforts. The
Frustrated Party shall promptly notify each Non-Frustrated Party of the nature
and extent of the circumstances of the Force Majeure Event once known. In the
event of a Force Majeure Event, the Frustrated Party shall forthwith establish
and implement a plan that minimizes the disruption to each Non-Frustrated Party
and shall use its commercially reasonable efforts to remedy the situation and
remove the cause of its inability to perform as soon as possible. The Frustrated
Party shall give each Non-Frustrated Party prompt notice of the cessation of the
Force Majeure Event. The Frustrated Party and each Non-Frustrated Party shall
negotiate in good faith adjustments to the terms and conditions of this
Agreement that are equitable taking into account the nature and extent of the
circumstances of the Force Majeure Event as they develop and become known,
including equitable reductions in the obligations of each Non-Frustrated Party
(including, if Clearwire is the Frustrated Party hereunder, reductions in the
pricing set forth on Schedule 7.1); provided that it is understood that if any
SIG Party is the Frustrated Party hereunder, under no circumstances will
Clearwire be excused or otherwise relieved from the performance of its
obligations hereunder with respect to any other SIG Party whose performance is
not being similarly frustrated. If the Force Majeure Event lasts more than
[*****], each Non-Frustrated Party affected by the Frustrated Party’s
non-performance shall have the option of terminating this Agreement in its
entirety by delivering written notice thereof to the Frustrated Party; provided,
however, that if any SIG Party is the Frustrated Party hereunder, the foregoing
termination right shall only apply to that particular SIG Party and shall not
grant Clearwire any right to terminate this Agreement as to any SIG Party whose
performance is not being similarly frustrated.
          17.17 Disclosure
Subject to Applicable Law or disclosure requirement (including any disclosure
requirement arising under applicable securities laws or under the rules of any
stock exchange or quotation system on which a Party’s or any of its Controlled
Affiliates’ shares are traded), each Party shall consult with, and allow
reasonable review by, the other Parties before issuing any other press release
or making any public

56



--------------------------------------------------------------------------------



 



statement with respect to this Agreement or the transactions contemplated
hereby, provided that such Party shall have used commercially reasonable efforts
to allow the other Parties to review and comment on such release or statement in
advance.

57



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

                  CLEARWIRE COMMUNICATIONS LLC   SPRINT SPECTRUM L.P.    
 
               
By:
Name:
  /s/ Hope Cochran
 
Hope Cochran   By:
Name:   /s/ Keith O. Cowan
 
Keith O. Cowan    
Title:
  Senior Vice President, Finance and Treasurer   Title:   Vice President    
 
                COMCAST MVNO II, LLC   BHN SPECTRUM INVESTMENTS, LLC    
 
               
By:
  /s/ Robert S. Pick   By:   /s/ Leo Cloutier    
 
               
Name:
  Robert S. Pick   Name:   Leo Cloutier    
Title:
  Senior Vice President   Title:   Senior Vice President, Strategy & Development
 
 
                TWC WIRELESS LLC            
 
               
By:
  /s/ David Christman            
 
               
Name:
  David Christman            
Title:
  Senior Vice President & Assistant Secretary            

58



--------------------------------------------------------------------------------



 



Schedule 2.2.1(b)
[*****]

59



--------------------------------------------------------------------------------



 



Schedule 2.2.2
[*****]

60



--------------------------------------------------------------------------------



 



Schedule 2.2.3(b)
[*****]

61



--------------------------------------------------------------------------------



 



Schedule 2.2.4(a)
[*****]

62



--------------------------------------------------------------------------------



 



Schedule 2.2.4(c)
[*****]

63



--------------------------------------------------------------------------------



 



Schedule 2.3.5(b)
[*****]

64



--------------------------------------------------------------------------------



 



Schedule 2.4(a)(1)
Google Opt-In Agreement
Letter Agreement Regarding
4G MVNO Agreement Option
     Reference is made to the 4G MVNO Agreement dated as of
                    , 2008 (as amended, modified or supplemented from time to
time, the “4G MVNO Agreement”) among Clearwire Communications LLC (“Clearwire”),
Sprint Spectrum L.P., Comcast MVNO II, LLC, TWC Wireless, LLC and BHN Spectrum
Investments, LLC, a copy of which, as in effect on the date hereof, is attached
as Exhibit A hereto. Except as otherwise provided herein, all capitalized terms
not otherwise defined herein have the meanings assigned to them in the 4G MVNO
Agreement.
     For good and valuable consideration, the receipt of which is hereby
acknowledged, Clearwire hereby grants to Google Inc. (“Google”) the right (the
“4G MVNO Agreement Option”) to become a “Party” to the 4G MVNO Agreement as a
“SIG Party” thereunder in accordance with Section 2.4(a) of the 4G MVNO
Agreement upon (i) the execution by Google or any of its Controlled Affiliates
of a joinder agreement in substantially the form attached as Schedule 2.4(a)(3)
to the 4G MVNO Agreement under which Google or any such Controlled Affiliate
will agree to be bound by, and subject to, all of the covenants, terms and
conditions of the 4G MVNO Agreement applicable to a “SIG Party” thereunder
generally, and to “Google,” in the case of Google or its Controlled Affiliate,
specifically and (ii), to the extent a Controlled Affiliate of Google will
become a party to the 4G MVNO Agreement and Clearwire determines reasonably
necessary, the Ultimate Parent of such Controlled Affiliate executes a Guaranty
Agreement in substantially the form attached as Attachment 1 to the 4G MVNO
Agreement or a letter agreement in substantially the form attached as Attachment
2 to the 4G MVNO Agreement.
     This letter agreement is governed by and construed in accordance with the
laws of the State of New York. This letter agreement is binding upon and inures
to the benefit of and is enforceable by each of the parties and their successors
and assigns. This letter agreement may be amended only with the written consent
of the parties hereto. This letter agreement may be executed in counterparts,
each of which will be deemed to constitute an original but all of which together
will constitute one and the same instrument.
          By signing below, the parties hereby agree to the terms and conditions
of this letter agreement.
     AGREED AND ACCEPTED:
     CLEARWIRE COMMUNICATIONS LLC
     By:                                                               
     Its:                                                               
     Dated:                                                          
     GOOGLE INC.
     By:                                                               
     Its:                                                              
     Dated:                                                          

65



--------------------------------------------------------------------------------



 



EXHIBIT A
4G MVNO Agreement
[attached]

66



--------------------------------------------------------------------------------



 



Schedule 2.4(a)(2)
Intel Opt-In Agreement
Clearwire Communications LLC Letterhead
Intel Corporation
2200 Mission College Boulevard
Santa Clara
California
95054-1549
     Re: 4G MVNO Agreement Option
Ladies and Gentlemen:
     For good and valuable consideration, the receipt of which is hereby
acknowledged, Clearwire Communications LLC (“Clearwire”) hereby grants Intel
Corporation the right (the “4G MVNO Agreement Option”), contingent upon Intel’s
compliance with the conditions set forth in Section 3.3.1 of the Market
Development Agreement dated as of the date hereof (the “Commercial Agreement”)
between Clearwire and Intel (as such conditions are in effect on the date
hereof), to, at any time during the Initial Term (as such term is defined in the
Commercial Agreement), become a “Party” to that certain 4G MVNO Agreement dated
as of the date hereof, a true and complete copy of which is attached as Exhibit
“A” hereto (the “4G MVNO Agreement”), as a “SIG Party” thereunder in accordance
with Section 2.4(a) of the 4G MVNO Agreement upon (i) the execution by Intel or
any of its Controlled Affiliates of a joinder agreement in substantially the
form attached as Schedule 2.4(a)(3) to the 4G MVNO Agreement under which Intel
or any such Controlled Affiliate will agree to be bound by, and subject to, all
of the covenants, terms and conditions of the 4G MVNO Agreement applicable to a
“SIG Party” thereunder generally, and to “Intel”, in the case of Intel or its
Controlled Affiliate, specifically and (ii), to the extent a Controlled
Affiliate of Intel will become a party to the 4G MVNO Agreement and Clearwire
determines reasonably necessary, the Ultimate Parent of such Controlled
Affiliate executes a Guaranty Agreement in substantially the form attached as
Attachment 1 to the MVNO Agreement or a letter agreement in substantially the
form attached as Attachment 2 to the MVNO Agreement.
     By exercising the 4G MVNO Agreement Option as described in the immediately
preceding paragraph, Intel shall be deemed to have certified that as of the date
of such exercise, it has complied with the conditions specified in Section 3.3.1
of the Commercial Agreement applicable as of the date of exercise.
     Except as otherwise provided herein, all capitalized terms not otherwise
defined herein shall have the meanings assigned to them in the 4G MVNO
Agreement.
     This letter agreement shall be governed by and construed in accordance with
the laws of the State of New York. This letter agreement shall be binding upon
and shall inure to the benefit of and be enforceable by each of the parties and
their successors and assigns. This letter agreement may be amended only with the
written consent of the parties hereto. This letter agreement may be executed in
counterparts, each of which shall be deemed to constitute an original but all of
which together shall constitute one and the same instrument.

67



--------------------------------------------------------------------------------



 



     By signing below, the parties hereby agree to the terms and conditions of
this letter agreement.
AGREED AND ACCEPTED:
CLEARWIRE COMMUNICATIONS LLC
By:                                                            
Its:                                                            
Dated:                                                      
INTEL CORPORATION
By:                                                            
Its:                                                            
Dated:                                                      

68



--------------------------------------------------------------------------------



 



EXHIBIT A
4G MVNO Agreement
[attached]

69



--------------------------------------------------------------------------------



 



Schedule 2.4(a)(3)
JOINDER AGREEMENT
     This Joinder Agreement (this “Joinder”) to the 4G MVNO Agreement dated as
of                     , 2008, as amended, restated, modified or supplemented
from time to time (the “MVNO Agreement”), among Clearwire Communications LLC,
Sprint Spectrum L.P., Comcast MVNO II, LLC, TWC Wireless, LLC, BHN Spectrum
Investments, LLC, and [Name of any other SIG Party then party to the MVNO
Agreement], is made and entered into as of [•], 20[•] (the “Joinder Date”), by
[Google Entity][Intel Entity], (the “Joining Party”). Capitalized terms used
herein but not otherwise defined shall have the meanings set forth in the MVNO
Agreement.
     WHEREAS, as a condition precedent for the Joining Party to be authorized to
purchase Wireless Broadband Service from Clearwire as a “SIG Party” under the
MVNO Agreement and market and sell Wireless Broadband Service to its End Users
as MVNO Service, Section 2.4(a) of the MVNO Agreement requires the Joining Party
to execute a joinder agreement and to become a party to, and be deemed a SIG
Party under, the MVNO Agreement, and the Joining Party agrees to do so in
accordance with the terms hereof.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Joining Party hereby agrees as follows:
     1. Agreement to be Bound. The Joining Party hereby (a) acknowledges that it
has received and reviewed a complete copy of the MVNO Agreement and (b) agrees
that upon execution of this Joinder, shall become a party to the MVNO Agreement
and shall be fully bound by, and subject to, all of the covenants, terms and
conditions of the MVNO Agreement as though an original party thereto and shall
be deemed a “Party” and “SIG Party” for all purposes thereof generally and
[“Google”][“Intel”] specifically and shall have all of the rights and
obligations incidental thereto.
     2. Notices and Inquiries. For purposes of Section 17.1 of the MVNO
Agreement, the notice address of the Joining Party is as follows:
     [Name]
     [Address]
     3. Governing Law; Jurisdiction; Exclusive Venue. This Joinder will be
governed by and construed in accordance with the laws in effect in the State of
New York, without regard to the application of conflict of law rules or
principles. Any dispute or controversies arising under this Joinder shall be
resolved in accordance with the terms set forth in Section 17.9 of the MVNO
Agreement.
     4. Counterparts. This Joinder may be executed in separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed signature page to
this Joinder by facsimile shall be as effective as delivery of a manually
executed counterpart of this Joinder.
     5. Descriptive Headings. The descriptive headings of this Joinder are
inserted for convenience only and do not constitute a part of this Joinder.

70



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the
Joinder Date.

                  [Joining Party]    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

71



--------------------------------------------------------------------------------



 



Schedule 2.11.1(e)
[*****]

72



--------------------------------------------------------------------------------



 



Schedule 6.1
[*****]

73



--------------------------------------------------------------------------------



 



Schedule 6.5
[*****]

74



--------------------------------------------------------------------------------



 



Schedule 7.1
[*****]

75



--------------------------------------------------------------------------------



 



EXHIBIT A
[*****]

76



--------------------------------------------------------------------------------



 



EXHIBIT B
[*****]

77



--------------------------------------------------------------------------------



 



EXHIBIT C
[*****]

78



--------------------------------------------------------------------------------



 



Schedule 7.2
[*****]

79



--------------------------------------------------------------------------------



 



Appendix A
[*****]

80



--------------------------------------------------------------------------------



 



Schedule 8.1.1(b)
[*****]

81



--------------------------------------------------------------------------------



 



Schedule 8.1.1(c)
[*****]

82



--------------------------------------------------------------------------------



 



Schedule 9.4.2(a)
[*****]

83



--------------------------------------------------------------------------------



 



ATTACHMENT 1
[*****]

84



--------------------------------------------------------------------------------



 



ATTACHMENT 2
[SIG Party Letter Agreement]
[ • ], 20[ • ]
Clearwire Communications LLC
4400 Carillon Point
Kirkland, Washington 98033
Re: 4G MVNO Agreement dated as of [the date hereof][November 28, 2008] (as
amended, modified or supplemented from time to time, the “4G MVNO Agreement”) by
and among Clearwire Communications LLC, LLC, Comcast MVNO II, LLC, TWC Wireless,
LLC, BHN Spectrum Investments, LLC, Sprint Spectrum L.P., and each other Person
who shall become a party to the 4G MVNO Agreement (capitalized terms used herein
without definition have the meanings given to them in the 4G MVNO Agreement)
Ladies and Gentlemen:
[SIG Party Ultimate Parent] (“Parent”), for the benefit of Clearwire under the
4G MVNO Agreement, in consideration of the promises, covenants and agreements of
Clearwire under the 4G MVNO Agreement, agrees to cause [Name of SIG Party]
(“Subsidiary”) and each of its other Controlled Affiliate to take all actions as
are necessary for each of them to perform its obligations under the 4G MVNO
Agreement and to permit Subsidiary to perform its obligations under the 4G MVNO
Agreement.
Parent represents and warrants to Clearwire that: (i) it is a legal entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all governmental licenses, authorizations,
permits, consents and approvals required to carry on its business as now
conducted; (ii) it has all requisite corporate power and authority to execute,
deliver and perform its obligations under this letter agreement and activities
contemplated hereby; (iii) it is duly licensed, authorized or qualified to do
business and is in good standing in every jurisdiction in which a license,
authorization or qualification is required for the ownership or leasing of its
assets or the transaction of business of the character transacted by it, except
where the failure to be so licensed, authorized or qualified would not have a
material adverse effect on its ability to fulfill its obligations hereunder;
(iv) this letter agreement is a valid and legally binding obligation of it,
enforceable in accordance with its terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
effecting creditors’ rights or by general equity principles); (v) the execution,
delivery and performance of this letter agreement by it have been duly
authorized by all necessary actions; (vi) the execution, delivery and
performance of this letter agreement by it will not conflict with, violate or
result in a breach of (a) any Applicable Law, (b) any of the terms, conditions
or provisions of its organizational documents or (c) any material agreement or
instrument to which it is or may be bound or to which any of its material
properties, assets or businesses is subject; and (vii) it has not received any

85



--------------------------------------------------------------------------------



 



currently effective notice of default under any agreement or instrument that
could reasonably be expected to impair in any material respect its ability to
perform under this letter agreement.
Each of the parties to this letter agreement also agrees to the following:
     1. This letter agreement will be governed by and construed in accordance
with the laws in effect in the State of New York, without regard to the
application of conflict of law rules or principles. Such party consents to the
exclusive jurisdiction of, and venue in, the United States District Court for
the Southern District of New York or, if such court does not have subject matter
jurisdiction, the state courts of New York located in New York County in
connection with matters arising under this letter agreement;
     2. Notwithstanding anything in this letter agreement to the contrary, such
party agrees that any remedy at law for any breach of this letter agreement may
be inadequate and that any party will be entitled to seek injunctive relief from
any court having jurisdiction with respect to any alleged breach of this letter
agreement; and
     3. SUCH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT, AND WHETHER MADE
BY CLAIM, COUNTER CLAIM, THIRD PARTY CLAIM OR OTHERWISE.
     4. Without the prior written consent of Parent, in the case of Clearwire,
or Clearwire, in the case of Parent, which, in each case, may be withheld in its
sole discretion, no party may assign, delegate or otherwise transfer any of its
rights or obligations under this letter agreement without the consent of each
other party hereto.
     5. Any provision of this letter agreement may be amended or waived, if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by the parties to this letter agreement, or in the case of a waiver,
by the party against whom the waiver is to be effective.
     6. Any term or provision of this letter agreement that is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms or provisions of this letter agreement or
affecting the validity or enforceability of any of the terms or provisions of
this letter agreement in any other jurisdiction.
     7. This letter agreement may be executed by the parties hereto in
counterparts and by facsimile copy, each of which shall be deemed an original
but all of which shall constitute one and the same instrument.

86



--------------------------------------------------------------------------------



 



     This letter agreement is signed as of the date first written above.

         
 
  [SIG PARTY ULTIMATE PARENT]      
 
       
 
 
 
Name:    
 
 
 
   
 
  Title:    
 
 
 
   

Accepted and Agreed:

          CLEARWIRE COMMUNICATIONS LLC    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

87



--------------------------------------------------------------------------------



 



ATTACHMENT 3
New Clearwire Corporation Letter Agreement
[ • ], 20[ • ]
Comcast MVNO II, LLC
c/o Comcast Corporation
One Comcast Center
1701 John F. Kennedy Boulevard
Philadelphia, Pennsylvania 19103
Attention: Chief Financial Officer
TWC Wireless, LLC
290 Harbor Drive
Stamford, CT 06902
Attention: General Counsel
BHN Spectrum Investments, LLC
c/o Advance/Newhouse Partnership
5000 Campuswood Drive
East Syracuse, NY 13057
Attention: Mr. Leo Cloutier
Sprint Spectrum L.P. (d/b/a Sprint)
6200 Sprint Parkway
Overland Park, KS 66251
Attention: President, Wholesale Services
Re: 4G MVNO Agreement dated as of the date hereof (as amended, modified or
supplemented from time to time, the “4G MVNO Agreement”) by and among Clearwire,
LLC, Comcast MVNO II, LLC, TWC Wireless, LLC, BHN Spectrum Investments, Sprint
Spectrum L.P., and each other Person who shall become a party to the 4G MVNO
Agreement (capitalized terms used herein without definition have the meanings
given to them in the 4G MVNO Agreement)
Ladies and Gentlemen:
Clearwire Corporation, formerly known as New Clearwire Corporation, (“Parent”),
for the benefit of each Person that is a SIG Party under the 4G MVNO Agreement,
in consideration of the promises, covenants and agreements of the SIG Parties
under the 4G MVNO Agreement, agrees to cause Clearwire Communications LLC
(“Clearwire”) and each of its other Controlled Affiliates to take all actions as
are necessary for each of them to perform its obligations under the 4G MVNO
Agreement and to permit Sprint to perform its obligations under the 4G MVNO
Agreement.
Parent represents and warrants to each SIG Party that: (i) it is a legal entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all governmental licenses, authorizations,
permits, consents and approvals required to carry on its business as now
conducted; (ii) it has all requisite corporate power and

88



--------------------------------------------------------------------------------



 



authority to execute, deliver and perform its obligations under this letter
agreement and activities contemplated hereby; (iii) it is duly licensed,
authorized or qualified to do business and is in good standing in every
jurisdiction in which a license, authorization or qualification is required for
the ownership or leasing of its assets or the transaction of business of the
character transacted by it, except where the failure to be so licensed,
authorized or qualified would not have a material adverse effect on its ability
to fulfill its obligations hereunder; (iv) this letter agreement is a valid and
legally binding obligation of it, enforceable in accordance with its terms
(except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or effecting creditors’ rights or by general equity
principles); (v) the execution, delivery and performance of this letter
agreement by it have been duly authorized by all necessary actions; (vi) the
execution, delivery and performance of this letter agreement by it will not
conflict with, violate or result in a breach of (a) any Applicable Law, (b) any
of the terms, conditions or provisions of its organizational documents or
(c) any material agreement or instrument to which it is or may be bound or to
which any of its material properties, assets or businesses is subject; and
(vii) it has not received any currently effective notice of default under any
agreement or instrument that could reasonably be expected to impair in any
material respect its ability to perform under this letter agreement.
Each of the parties to this letter agreement also agrees to the following:
     1. This letter agreement will be governed by and construed in accordance
with the laws in effect in the State of New York, without regard to the
application of conflict of law rules or principles. Such party consents to the
exclusive jurisdiction of, and venue in, the United States District Court for
the Southern District of New York or, if such court does not have subject matter
jurisdiction, the state courts of New York located in New York County in
connection with matters arising under this letter agreement;
     2. Notwithstanding anything in this letter agreement to the contrary, such
party agrees that any remedy at law for any breach of this letter agreement may
be inadequate and that any party will be entitled to seek injunctive relief from
any court having jurisdiction with respect to any alleged breach of this letter
agreement; and
     3. SUCH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT, AND WHETHER MADE
BY CLAIM, COUNTER CLAIM, THIRD PARTY CLAIM OR OTHERWISE.
     4. Without the prior written consent of Parent, in the case of any SIG
Party, or each SIG Party, in the case of Parent, which, in each case, may be
withheld in its sole discretion, no party may assign, delegate or otherwise
transfer any of its rights or obligations under this letter agreement without
the consent of each other party hereto, except that a SIG Party may assign, in
whole or in part, this letter agreement to a permitted assignee of such SIG
Party pursuant to Section 16.1 or 16.3 of the 4G MVNO Agreement in connection
with the assignment of the 4G MVNO Agreement, in whole or in part, to such
Person.
     5. Any provision of this letter agreement may be amended or waived, if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by the parties to this letter agreement, or in the case of a waiver,
by the party against whom the waiver is to be effective.

89



--------------------------------------------------------------------------------



 



     6. Any term or provision of this letter agreement that is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms or provisions of this letter agreement or
affecting the validity or enforceability of any of the terms or provisions of
this letter agreement in any other jurisdiction.
     7. This letter agreement may be executed by the parties hereto in
counterparts and by facsimile copy, each of which shall be deemed an original
but all of which shall constitute one and the same instrument.
     This letter agreement is signed as of the date first written above.

         
 
  CLEARWIRE CORPORATION,
formerly known as NEW CLEARWIRE CORPORATION  
 
       
 
 
 
Name:    
 
 
 
   
 
  Title:    
 
 
 
   

Accepted and Agreed:

          BHN SPECTRUM INVESTMENTS, LLC    
 
         
By:
       
 
 
 
Name:    
 
  Title:    

          COMCAST MVNO II, LLC    
 
         
By:
       
 
 
 
Name:    
 
  Title:    

          TIME WARNER CABLE INC.    
 
         
By:
       
 
 
 
Name:    
 
  Title:    

90



--------------------------------------------------------------------------------



 



          SPRINT SPECTRUM L.P.    
 
         
By:
       
 
 
 
Name:    
 
  Title:    

91